Exhibit 10.1

 

Information Memorandum

 

[image_003.jpg] 

 

Moneytech Finance Pty Ltd



(ABN 75 112 110 906)

 

Issue of Australian Dollar Subordinated Notes

 

unconditionally and irrevocably guaranteed on a joint and several and
subordinated basis by

  

Moneytech Limited

(ABN 77 106 249 852)

  

Moneytech Services Pty Ltd



(ABN 81 112 110 933) 

  

 

Lead Manager and Initial Subscriber

  

FIIG Securities Limited



(ABN 68 085 661 632)

 

8 April 2015

 



 

 

  

 [imgex10i.jpg]

 

Contents

 

Important Notice  3 Summary of the Subordinated Notes  8 Summary description of
the Deed of Subordination  15 Corporate Profile  20 Key Risk Factors  27
Conditions  38 Form of Determination Date Statement  77 Form of Pricing
Supplement  78 Selling Restrictions  82 Australian Taxation  85 Directory  90

 



2

 

 

[imgex10i.jpg] 

  

Important Notice

 

Introduction

 

This Information Memorandum relates to an issue of Australian dollar notes
(“Subordinated Notes”) by Moneytech Finance Pty Ltd (ABN 75 112 110 906)
(“Issuer”).

 

The Subordinated Notes are unconditionally and irrevocably guaranteed on a joint
and several and subordinated basis by Moneytech Limited (ABN 77 106 249 852)
(“Parent Guarantor”) and each other entity described as an “Initial Guarantor”
in the section entitled “Summary” below (together, the “Initial Guarantors”)
pursuant to the guarantee (“Subordinated Guarantee”) set out in the note trust
deed dated 8 April 2015 (“Note Trust Deed”) between the Issuer, the Initial
Guarantors and BNY Trust Company of Australia Limited (ABN 49 050 294 052)
(“Trustee”). The Issuer may, from time to time, and in accordance with the terms
of the Note Trust Deed appoint or procure the appointment of any subsidiary of
the Issuer or of the Parent Guarantor which is not an Initial Guarantor as an
additional guarantor (each such guarantor, a “New Guarantor” and together with
the Initial Guarantors, the “Guarantors”) or, in accordance with the terms of
the Note Trust Deed, obtain a release of the guarantee provided by a Guarantor
other than the Parent Guarantor (and such released entity shall no longer be a
Guarantor).

 

References to “Moneytech Group” or “Group” are to the Parent Guarantor and its
Subsidiaries (within the meaning of Part 1.2 Division 6 of the Corporations Act
2001 of Australia (“Corporations Act”)).

 

References to “Information Memorandum” are to this Information Memorandum and
any other document incorporated by reference and to any of them individually.

 

Prospective investors should read this Information Memorandum carefully prior to
making any decision in relation to purchasing, subscribing for or investing in
the Subordinated Notes.

 

Issuer’s responsibility

 

This Information Memorandum has been prepared and issued by the Issuer and the
Parent Guarantor. The Issuer and the Parent Guarantor accept responsibility for
the information contained in this Information Memorandum other than information
provided by the Lead Manager and Initial Subscriber, the Trustee and the Agents
(each as defined in the section entitled “Summary” below) in relation to their
respective details in the section entitled “Directory” below.

 

Place of issuance

 

Subject to applicable laws, regulations and directives, the Issuer may issue the
Subordinated Notes in any country including Australia and countries in Europe
and Asia but not in the United States of America unless such Subordinated Notes
are registered under the United States Securities Act of 1933 (as amended)
(“Securities Act”) or an exemption from the registration requirements under the
Securities Act is available.

 

Terms and conditions of issue

 

THE SUBORDINATED NOTES ARE SUBORDINATED ON THE TERMS OF THE DEED OF
SUBORDINATION (AS DEFINED BELOW).

 

The Subordinated Notes will be issued in a single series under the Note Trust
Deed. The series may comprise one or more tranches (each a “Tranche”) having one
or more issue dates and on conditions that are otherwise identical (other than,
to the extent relevant, in respect of the issue price and date of the first
payment of interest).

 

A pricing supplement (“Pricing Supplement”) will be issued for each Tranche of
Subordinated Notes. A Pricing Supplement will contain details of the initial
aggregate principal amount, issue price, issue date, maturity date, details of
interest payable (if any) together with any other terms and conditions not set
out in the section entitled “Conditions” below that may be applicable to that
series of Subordinated Notes. The terms and conditions (“Conditions”) applicable
to the series of Subordinated Notes are included in this Information Memorandum
and may be supplemented, amended, modified or replaced by the Pricing Supplement
applicable to those Subordinated Notes.

 



3

 

 

[imgex10i.jpg]

 

A Pricing Supplement or another supplement to this Information Memorandum may
also supplement, amend, modify or replace any statement or information
incorporated by reference in this Information Memorandum or a supplement to this
Information Memorandum.

 

Documents incorporated by reference

 

This Information Memorandum is to be read in conjunction with all documents
which are deemed to be incorporated into it by reference as set out below. This
Information Memorandum shall, unless otherwise expressly stated, be read and
construed on the basis that such documents are so incorporated and form part of
this Information Memorandum. Investors should review, amongst other things, the
documents which are deemed to be incorporated in this Information Memorandum by
reference when deciding whether to purchase any Subordinated Notes.

 

The following documents are incorporated in, and taken to form part of, this
Information Memorandum:

 

●the Note Trust Deed;    ●the deed of subordination dated 8 April 2015 (“Deed of
Subordination”) between the Issuer, the Initial Guarantors, the Senior Financier
(as defined in the Conditions) and the Trustee;    ●the most recent audited
consolidated annual financial statements and unaudited consolidated semi-annual
financial statements (if any) of the Moneytech Group which are publicly
available on its website at http://www.moneytech.com.au/;    ●all amendments and
supplements to this Information Memorandum prepared by the Issuer from time to
time and all documents stated herein or therein to be incorporated in this
Information Memorandum;    ●all other documents issued by the Issuer and stated
to be incorporated by reference in this Information Memorandum by reference; and
   ●the Pricing Supplement and all documents stated therein to be incorporated
in this Information Memorandum.

 

Any statement contained in this Information Memorandum or in any of the
documents incorporated by reference in, and forming part of, this Information
Memorandum shall be modified or superseded in this Information Memorandum to the
extent that a statement contained in any document subsequently incorporated by
reference into this Information Memorandum modifies or supersedes such statement
(including whether expressly or by implication).

 

Copies of the Note Trust Deed, the Deed of Subordination, each Pricing
Supplement and any documents incorporated by reference in this Information
Memorandum may be obtained from the office of the Issuer, the Trustee or such
other person specified in the Pricing Supplement.

 

Except as provided above, no other information, including any document
incorporated by reference in any of the documents described above, is
incorporated by reference into this Information Memorandum.

 

Any internet site addresses provided in this Information Memorandum are for
reference only and the content of any such internet site is not incorporated by
reference into, and does not form part of, this Information Memorandum.

 

No independent verification

 

The only role of the Lead Manager and Initial Subscriber, the Trustee and the
Agents in the preparation of this Information Memorandum has been to confirm to
the Issuer that their respective details in the section entitled “Directory”
below are accurate as at the Preparation Date (as defined below).

 

Apart from the foregoing, none of the Lead Manager and Initial Subscriber, the
Trustee and the Agents has independently verified the information contained in
this Information Memorandum. Accordingly, no representation, warranty or
undertaking, express or implied, is made, and no responsibility is accepted, by
any of them, as to the accuracy or completeness of this Information Memorandum
or any further information supplied by the Issuer in connection with the
Subordinated Notes.

 

The Lead Manager and Initial Subscriber, the Trustee and the Agents expressly do
not undertake to any holder of a Subordinated Note to review the financial
condition or affairs of the Issuer, the Guarantors or any of their affiliates at
any time or to advise any holder of a Note of any information coming to their
attention with respect to the Issuer or a Guarantor and make no representations
as to the ability of the Issuer or a Guarantor to comply with their respective
obligations under the Subordinated Notes.

 



4

 

 

[imgex10i.jpg]

 

Intending purchasers to make independent investment decision and obtain tax
advice

 

This Information Memorandum contains only summary information concerning the
Issuer, the Guarantors and the Subordinated Notes and should be read in
conjunction with all of the documents which are deemed to be incorporated by
reference herein. The information contained in this Information Memorandum is
not intended to provide the basis of any credit or other evaluation in respect
of the Issuer, any Guarantor or any Subordinated Notes and should not be
considered or relied on as a recommendation or a statement of opinion (or a
representation or report of either of those things) by any of the Issuer, any
Guarantor, the Lead Manager and Initial Subscriber, the Trustee or the Agents
that any recipient of this Information Memorandum should subscribe for, purchase
or otherwise deal in any Subordinated Notes or any rights in respect of any
Subordinated Notes.

 

Each investor contemplating subscribing for, purchasing or otherwise dealing in
any Notes or any rights in respect of any Subordinated Notes should:

 

●make and rely upon (and shall be taken to have made and relied upon) its own
independent investigation of the financial condition and affairs of, and its own
appraisal of the creditworthiness of, the Issuer, the Guarantors and the
Subordinated Notes;    ●determine for themselves the relevance of the
information contained in this Information Memorandum (including the Deed of
Subordination), and must base their investment decision solely upon their
independent assessment and such investigations as they consider necessary; and
   ●consult their own tax advisers concerning the application of any tax
(including stamp duty) laws applicable to their particular situation.

 

No advice is given in respect of the legal or taxation treatment of investors or
purchasers in connection with an investment in any Subordinated Notes or rights
in respect of them and each investor should consult their own professional
adviser.

 

This Information Memorandum does not describe the risks of an investment in any
Subordinated Notes. Prospective investors should consult their own professional,
financial, legal and tax advisers about risks associated with an investment in
any Subordinated Notes and the suitability of investing in the Subordinated
Notes in light of their particular circumstances.

 

No offer

 

This Information Memorandum does not, and is not intended to, constitute an
offer or invitation by or on behalf of the Issuer, any Guarantor, the Lead
Manager and Initial Subscriber, the Trustee or the Agents to any person to
subscribe for, purchase or otherwise deal in any Subordinated Notes.

 

Selling restrictions and no disclosure

 

EACH INVESTOR SUBSCRIBING FOR, PURCHASING OR OTHERWISE DEALING IN ANY
SUBORDINATED NOTES IS DEEMED TO HAVE REPRESENTED AND WARRANTED THAT IT IS A
PERSON TO WHOM IT IS LAWFUL TO MAKE ANY OFFER OF SUBORDINATED NOTES AND IT IS A
PERSON TO WHOM AN OFFER OF SUBORDINATED NOTES FOR ISSUE OR SALE MAY BE MADE
WITHOUT DISCLOSURE UNDER PART 6D.2 OR CHAPTER 7 OF THE CORPORATIONS ACT.

 

The distribution and use of this Information Memorandum, including any Pricing
Supplement, advertisement or other offering material, and the offer or sale of
Subordinated Notes may be restricted by law in certain jurisdictions and
intending purchasers and other investors should inform themselves about them and
observe any such restrictions. In particular, no action has been taken by any of
the Issuer, the Guarantors, the Lead Manager and Initial Subscriber or the
Trustee or the Agents which would permit a public offering of any Subordinated
Notes or distribution of this Information Memorandum in any jurisdiction where
action for that purpose is required.

 



5

 

 

[imgex10i.jpg] 

 

Neither this Information Memorandum nor any other disclosure document in
relation to the Subordinated Notes has been lodged with the Australian
Securities and Investments Commission (“ASIC”). A person may not make or invite
an offer of the Subordinated Notes for issue or sale in Australia (including an
offer or invitation which is received by a person in Australia) or distribute or
publish this Information Memorandum or any other offering material or
advertisement relating to the Subordinated Notes in Australia unless the minimum
aggregate consideration payable by each offeree is at least A$500,000 (or its
equivalent in another currency, in each case disregarding moneys lent by the
offeror or its associates) or the offer or invitation otherwise does not require
disclosure to investors in accordance with Part 6D.2 or Chapter 7 of the
Corporations Act and such action complies with all applicable laws and
directives.

 

This Information Memorandum is not a prospectus or other disclosure document for
the purposes of the Corporations Act.

 

For a description of certain restrictions on offers, sales and deliveries of the
Subordinated Notes, and on distribution of this Information Memorandum, any
Pricing Supplement or other offering material relating to the Subordinated
Notes, see the section entitled “Selling Restrictions” below.

 

A person may not (directly or indirectly) offer for subscription or purchase or
issue an invitation to subscribe for or buy Subordinated Notes, nor distribute
or publish this Information Memorandum or any other offering material or
advertisement relating to the Subordinated Notes except if the offer or
invitation complies with all applicable laws, regulations and directives.

 

No authorisation

 

No person has been authorised to give any information or make any
representations not contained in or consistent with this Information Memorandum
in connection with the Issuer, the Guarantors or the issue or sale of the
Subordinated Notes and, if given or made, such information or representation
must not be relied on as having been authorised by the Issuer, the Guarantors,
the Lead Manager and Initial Subscriber, the Trustee or the Agents.

 

No registration in the United States

 

The Subordinated Notes have not been, and will not be, registered under the
Securities Act. The Subordinated Notes may not be offered, sold, delivered or
transferred, at any time, within the United States of America, its territories
or possessions or to, or for the account or benefit of, U.S. Persons (as defined
in Regulation S under the Securities Act (“Regulation S”)) except in a
transaction exempt from, or not subject to, the registration requirements of the
Securities Act.

 

Agency and distribution arrangements

 

The Issuer has agreed or may agree to pay fees to the Trustee and the Agents for
undertaking their respective roles and reimburse them for certain of their
expenses properly incurred in connection with the Subordinated Notes.

 

The Issuer may also pay a fee to the Lead Manager and Initial Subscriber in
respect of the Subordinated Notes subscribed by it, and may agree to reimburse
the Lead Manager and Initial Subscriber for certain expenses properly incurred
in connection with the Subordinated Notes and may indemnify the Lead Manager and
Initial Subscriber against certain liabilities in connection with the offer and
sale of Subordinated Notes.

 

The Issuer, the Guarantors, the Lead Manager and Initial Subscriber, the Trustee
and the Agents, and their respective related entities, directors, officers and
employees may have pecuniary or other interests in the Subordinated Notes and
may also have interests pursuant to other arrangements and may receive fees,
brokerage and commissions and may act as a principal in dealing in any
Subordinated Notes.

 

The distribution and use of this Information Memorandum, including any Pricing
Supplement, advertisement or other offering material, and the offer or sale of
Subordinated Notes may be restricted by law in certain jurisdictions and
intending purchasers and other investors should inform themselves about them and
observe any such restrictions. In particular, no action has been taken by any of
the Issuer, the Guarantors, the Lead Manager and Initial Subscriber, the Trustee
or any Agents which would permit a public offering of any Subordinated Notes or
distribution of this Information Memorandum or any such document in any
jurisdiction where action for that purpose is required.

 

Currency

 

In this Information Memorandum, references to “$”, “A$” or “Australian dollars”
are to the lawful currency of the Commonwealth of Australia.

 



6

 

 

[imgex10i.jpg] 

 

Currency of information

 

The information contained in this Information Memorandum is prepared as of its
Preparation Date. Neither the delivery of this Information Memorandum nor any
offer, issue or sale made in connection with this Information Memorandum at any
time implies that the information contained in it is correct, that any other
information supplied in connection with the Subordinated Notes is correct or
that there has not been any change (adverse or otherwise) in the financial
conditions or affairs of the Issuer or any Guarantor at any time subsequent to
the Preparation Date. In particular, neither the Issuer nor any Guarantor is
under any obligation to any person to update this Information Memorandum at any
time after an issue of Subordinated Notes.

 

In this Information Memorandum, “Preparation Date” means:

 

●in relation to this Information Memorandum, the date indicated on its face or,
if this Information Memorandum has been amended, or supplemented, the date
indicated on the face of that amendment or supplement;    ●in relation to any
annual reports and financial statements incorporated in this Information
Memorandum, the date up to, or as at, the date on which such annual reports and
financial statements relate; and    ●in relation to any other item of
information which is to be read in conjunction with this Information Memorandum,
the date indicated on its face as being its date of release or effectiveness. 

 



7

 

 

[imgex10i.jpg] 

 

Summary of the Subordinated Notes



 

The following is a brief summary only and should be read in conjunction with the
rest of this Information Memorandum and, in relation to any Subordinated Notes,
the Note Trust Deed, the Deed of Subordination, the applicable Conditions and
any relevant Pricing Supplement. A term used below but not otherwise defined has
the meaning given to it in the Conditions. A reference to a “Pricing Supplement”
does not limit provisions or features which may be supplemented, amended,
modified or replaced by a Pricing Supplement in relation to an issue of
Subordinated Notes.

 

Issuer:

Moneytech Finance Pty Ltd (ABN 75 112 110 906).

 

Further information (which information is not incorporated by reference in this
Information Memorandum) regarding the Issuer can be obtained from the Parent
Guarantor’s website at http://www.moneytech.com.au/ or from the documents
specifically incorporated by reference in this Information Memorandum.

    Subordinated Guarantee and Initial Guarantors:

(a)            Moneytech Limited (ABN 77 106 249 852); and

            

(b)            Moneytech Services Pty Ltd (ABN 81 112 110 93).

         

The Subordinated Notes are issued with the benefit of the Subordinated Guarantee
and the payment of principal and interest in respect of the Subordinated Notes
will be unconditionally and irrevocably guaranteed on a joint and several and
subordinated basis by the Guarantors as more fully set out in the Note Trust
Deed.

 

As more fully described below, the Issuer may, from time to time, as required
under Condition 5.2(d) (“Financial covenants”) and in accordance with the terms
of the Note Trust Deed appoint or procure the appointment of any Subsidiary of
the Issuer or of the Parent Guarantor which is not an Initial Guarantor as an
additional guarantor or obtain a release of a guarantor other than the Parent
Guarantor (each entity from time to time appointed as a guarantor which has not
been released, a “Guarantor”).

    Lead Manager and Initial Subscriber: FIIG Securities Limited (ABN 68 085 661
632).     Registrar: BTA Institutional Services Australia Limited (ABN 48 002
916 396) or such other person appointed by the Issuer under an Agency Agreement
to perform registry functions and establish and maintain a Register (as defined
below) on the Issuer’s behalf from time to time (“Registrar”).       Issuing &
Paying Agent: BTA Institutional Services Australia Limited (ABN 48 002 916 396)
or any other person appointed by the Issuer under an Agency Agreement to act as
issuing or paying agent on the Issuer’s behalf from time to time (“Issuing &
Paying Agent”).     Calculation Agent: BTA Institutional Services Australia
Limited (ABN 48 002 916 396) or any other person appointed by the Issuer to act
as calculation agent on the Issuer’s behalf from time to time (“Calculation
Agent”).     Agents: Each of the Registrar, Issuing & Paying Agent, Calculation
Agent and any other person appointed by the Issuer to perform other agency
functions with respect to any Tranche or series of Subordinated Notes (each an
“Agent” and, together, the “Agents”).       Trustee: BNY Trust Company of
Australia Limited (ABN 49 050 294 052) or such other person appointed under the
Note Trust Deed as trustee of the Moneytech Note Trust from time to time
(“Trustee”).

 



8

 

 

[imgex10i.jpg] 

 

Form of Subordinated Notes:

Subordinated Notes will be issued in registered form and will be debt
obligations of the Issuer which are constituted by, and owing under, the Note
Trust Deed.

 

Subordinated Notes take the form of entries in a register (“Register”)
maintained by the Registrar.

 

No certificates in respect of any Subordinated Notes will be issued unless the
Issuer determines that certificates should be available or if certificates are
required by any applicable law or directive.

    Negative pledge: Subordinated Notes will have the benefit of a negative
pledge, as described in Condition 5.1 (“Negative pledge”).     Financial
covenants: Subordinated Notes will have the benefit of certain financial
covenants as described in Condition 5.2 (“Financial covenants”).     Status and
ranking of the Subordinated Notes:

Subordinated Notes will be direct and (subject to Condition 5.1 (“Negative
pledge”)) unsecured obligations of the Issuer and will be subordinated to, and
rank junior in right of payment to, the obligations of the Issuer to the Senior
Financier as set out in the Deed of Subordination. All such obligations to the
Senior Financier must be paid in full before any payment on account of any sums
payable in respect of the Subordinated Notes other than a Permitted Payment.

 

This means that no payment of principal, interest or other amounts owing under
the Subordinated Notes may be made to Noteholders unless:

 



 ·such payments constitute Permitted Payments;        ·such payments follow
acceleration and enforcement of the Subordinated Notes on the terms set out in
the Deed of Subordination;        ·the Senior Debt has been discharged or repaid
in full;        ·with respect to payment of principal on the Subordinated Notes,
the Senior Financier is reasonably satisfied that a further loan or advance of
funds or other monetary obligation of similar amount to the principal amount of
the Subordinated Notes has been provided to the Issuer and that lender or
investor has agreed to enter into a deed with the Senior Financer or terms
similar, or substantially similar on materially no less favourable to the Senior
Financier, in each case, in substance as those set out in the Deed of
Subordination or as may be otherwise agreed with the Senior Financier; or      
 ·the Senior Financier gives its written consent.          See the section
entitled “Summary description of the Deed of Subordination” below for more
information.         The obligations of the Issuer to:

 

·the Senior Financier; and     ·all other permitted secured creditors under the
Conditions,



     will have the benefit of the security provided by the Issuer to secure its
obligations to such secured creditors. Consequently, claims of any holder of
Subordinated Notes will also be subordinated to the claims of these secured
creditors by virtue of that security.



9

 

 

[imgex10i.jpg] 

 

Status and ranking of the Subordinated Guarantee:

The Subordinated Notes will be unconditionally and irrevocably guaranteed on a
joint and several and subordinated basis by the Guarantors, subject to the
release of such Guarantors and the addition of new entities as Guarantors as set
out in the Note Trust Deed. The obligations of each Guarantor under the
Subordinated Guarantee will be direct and (subject to Condition 5.1 (“Negative
pledge”)) unsecured obligations of that Guarantor and will be subordinated to,
and rank junior in right of payment to, the obligations of that Guarantor to the
Senior Financier as set out in the Deed of Subordination.

 

See the section entitled “Summary description of the Deed of Subordination”
below for more information.

 

In addition, the Issuer undertakes (and the Parent Guarantor will ensure that
the Issuer will undertake):



  

  (a)that, at all times, the aggregate of the Total Tangible Assets of the
Issuer and the Guarantors is at least 90 per cent. of the Total Tangible Assets
of the Group, based on the then latest Financial Statements; or        (b)to
cause such of its Subsidiaries to accede as a Guarantor pursuant to the Note
Trust Deed to ensure that, at all times, the aggregate of the Total Tangible
Assets of the Issuer and the Guarantors is at least 90 per cent. of the Total
Tangible Assets of the Group, based on the then latest Financial Statements.  
     The obligations of a Guarantor to:       (i)the Senior Financier; and     
  (ii)any other permitted secured creditors under the Conditions,



       will have the benefit of the security provided by the Guarantor to secure
its obligations to such secured creditors. Consequently, claims of any holder of
Subordinated Notes against a Guarantor will also be subordinated to the claims
of these secured creditors by virtue of that security.

 

Interest:

Each Subordinated Note bears interest on its outstanding principal amount from
(and including) its Interest Commencement Date to (but excluding) its Maturity
Date (unless redeemed earlier) at the Interest Rate.

 

Interest is payable in arrear on each Interest Payment Date or such other date
on which a Subordinated Note is redeemed, and adjusted, if necessary, in
accordance with the Business Day Convention.

 

All such information will be set out in the relevant Pricing Supplement.

    Interest Reserve Account:

As set out in more detail in the Note Trust Deed and the Deed of Subordination,
the Issuer has undertaken to, on the Issue Date, pay into an Interest Reserve
Account held in the name of the Trustee, an amount equal to the first two
payments of interest that shall become due and payable on the Notes.

 

The Issuer undertakes, at all times, to maintain the balance amount in the
Interest Reserve Account equal to, or at least equal to, an amount equal to the
next two succeeding payments of interest.

 

For the purposes of determining the amount of interest due and payable on the
next two succeeding Interest Payment Dates to be paid into the Interest Reserve
Account, the amount of interest that is to be payable on those Interest Payment
Dates is calculated using the BBSW Rate applicable on the day immediately prior
to the date on which the payment into the Interest Reserve Account is made.

 

The balance amount in the Interest Reserve Account is only to be used to pay the
amounts that become due and payable on each Interest Payment Date, other than
the interest that may accrue on the balance amount in the Interest Reserve
Account to the extent that it is payable to the Issuer. On instructions from the
Issuer, the Trustee will transfer such amount from the Interest Reserve Account
to the account of the Issuing & Paying Agent to facilitate payment to the
Noteholders of the amount due and payable under the Subordinated Notes. The
Issuer’s liability in respect of the payment under the Subordinated Notes is not
discharged until a payment is made to the Noteholders.



 



10

 

 

[imgex10i.jpg] 

 

 

Failure to comply with the undertaking to maintain the balance described above
in the Interest Reserve Account will not result in an Unwind Event or Event of
Default of the Subordinated Notes under the Conditions. If the Issuer then fails
to pay interest when due and payable to the Noteholders, such non-payment of
interest could result in an Unwind Event or Event of Default in respect of their
Subordinated Notes.

 

If additional series of Notes are issued and the Interest Reserve Account is
applicable to those Notes, it is not intended for the moneys in the Interest
Reserve Account to be segregated by series.

 

See the section entitled “Summary description of the Deed of Subordination”
below for more information.

 

Denomination: Subordinated Notes will be issued in the single denomination of
A$1,000.       Minimum parcel size on initial issue: A$50,000.     Clearing
System:

Subordinated Notes may be transacted either within or outside a clearing system.

 

The Issuer intends to apply to Austraclear Ltd (ABN 94 002 060 773)
(“Austraclear”) for approval for Subordinated Notes to be traded on the clearing
and settlement system operated by Austraclear (“Austraclear System”). Upon
approval by Austraclear, the Subordinated Notes will be traded through
Austraclear in accordance with the rules and regulations of the Austraclear
System. Such approval by Austraclear is not a recommendation or endorsement by
Austraclear of such Subordinated Notes.

 

Transactions relating to interests in the Subordinated Notes may also be carried
out through the settlement system operated by Euroclear Bank S.A./N.V.
(“Euroclear”) or the settlement system operated by Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”).

 

Interests in the Subordinated Notes traded in the Austraclear System may be held
for the benefit of Euroclear or Clearstream, Luxembourg. In these circumstances,
entitlements in respect of holdings of interests in Subordinated Notes in
Euroclear would be held in the Austraclear System by a nominee of Euroclear
(currently HSBC Custody Nominees (Australia) Limited) while entitlements in
respect of holdings of interests in Subordinated Notes in Clearstream,
Luxembourg would be held in the Austraclear System by a nominee of J.P. Morgan
Chase Bank, N.A. as custodian for Clearstream, Luxembourg.

 

The rights of a holder of interests in a Subordinated Note held through
Euroclear or Clearstream, Luxembourg are subject to the respective rules and
regulations for accountholders of Euroclear and Clearstream, Luxembourg, the
terms and conditions of agreements between Euroclear and Clearstream, Luxembourg
and their respective nominee and the rules and regulations of the Austraclear
System. In addition, any transfer of interests in a Subordinated Note, which is
held through Euroclear or Clearstream, Luxembourg will, to the extent such
transfer will be recorded on the Austraclear System, be subject to the
Corporations Act and the requirements for minimum consideration as set out in
the Conditions.



 



11

 

 

[imgex10i.jpg]

  

  None of the Issuer, any Guarantor, the Lead Manager and Initial Subscriber,
the Trustee or any Agent will be responsible for the operation of the clearing
arrangements which is a matter for the clearing institutions, their nominees,
their participants and the investors.     Title:

Entry of the name of the person in the Register in respect of Subordinated Notes
in the registered form constitutes the obtaining or passing of title and is
conclusive evidence that the person so entered is the registered holder of that
Subordinated Note subject to correction for fraud or error.

 

Title to Subordinated Notes which are held in the Austraclear System will be
determined in accordance with the rules and regulations of the Austraclear
System.

 

Subordinated Notes which are held in the Austraclear System will be registered
in the name of Austraclear.

    Payments: Payments to persons who hold Subordinated Notes through the
Austraclear System will be made in accordance with the rules and regulations of
the Austraclear System.     Payment Date: A Payment Date for a Subordinated Note
is the Maturity Date, an Interest Payment Date or any other relevant date on
which a payment in respect of that Subordinated Note is due, adjusted in
accordance with the applicable Business Day Convention.     Record Date: The
Record Date is the close of business (in the place where the Register is
maintained) on the eighth day before the Payment Date.     Maturity and
redemption:

Subject to compliance with all relevant laws, regulations and directives, each
Subordinated Note will be redeemed on its Maturity Date at its outstanding
principal amount, unless the Subordinated Note has been previously redeemed or
purchased and cancelled.

 

Subordinated Notes are also redeemable prior to their scheduled maturity:

 

  ●at the option of the Issuer on certain Optional Redemption Dates; and/or     
  ●at the option of a holder of a Subordinated Note following the occurrence of
a Change of Control,        each as more fully set out in the Conditions and the
relevant Pricing Supplement.       Subordinated Notes entered in the Austraclear
System will be redeemed through the Austraclear System in a manner that is
consistent with the rules and regulations of the Austraclear System.



    Selling restrictions: The offer, sale and delivery of Subordinated Notes and
the distribution of this Information Memorandum and other material in relation
to any Subordinated Notes are subject to such restrictions as may apply in any
country in connection with the offer and sale of a the Subordinated Notes.  In
particular, restrictions on the offer, sale or delivery of Subordinated Notes in
Australia and Singapore are set out in the section entitled “Selling
Restrictions” below.

 



12

 



 

[imgex10i.jpg]

 

Transfer procedure:

Subordinated Notes may only be transferred in whole and in accordance with the
Conditions.

 

In particular, the Subordinated Notes may only be transferred if the offer or
invitation for the sale or purchase of Subordinated Notes is received by a
person:

 



(a)in Australia, only if the minimum aggregate consideration payable at the time
of the transfer is at least A$500,000 (or its equivalent in an alternative
currency and, in each case, disregarding moneys lent by the transferor or its
associates to the transferee) or the Subordinated Notes are transferred in
circumstances that do not otherwise require disclosure to investors under Part
6D.2 or Chapter 7 of the Corporations Act and the transfer complies with all
applicable laws and directives; and     (b)if, in a jurisdiction outside
Australia, the transfer complies with all other applicable laws and directives
in the jurisdiction in which the transfer takes place.



     Transfers of Subordinated Notes held in the Austraclear System will be made
in accordance with the rules and regulations of the Austraclear System.

 

Investors to obtain
independent advice
with respect to
investment and other risks: Investing in the Subordinated Notes entails a number
of risks.  Certain risks associated with Moneytech Group's business are outlined
in the section entitled "Key Risk Factors".  However, this Information
Memorandum does not describe all of the risks associated with Moneytech Group's
business and the risks associated with an investment in any Subordinated Notes
or the market generally.  As such, prospective investors or purchasers should
consult their own professional, financial, legal and tax advisers about risks
associated with an investment in any Subordinated Notes and the suitability of
investing in the Subordinated Notes in light of their particular circumstances.
    Taxes, withholdings, deductions and stamp duty:

All payments in respect of the Subordinated Notes must be made without any
withholding or deduction in respect of taxes, unless such withholding or
deduction is required by law.

 

In the event that any such withholding or deduction is made, the Issuer will,
save in certain limited circumstances, be required to pay additional amounts to
cover the amounts so withheld or deducted.

 

Holders of Subordinated Notes who do not provide their Tax File Number, (if
applicable) Australian Business Number or proof of an exemption may have tax
withheld or deducted from payments at the highest marginal rate plus the
Medicare levy. No additional amounts will be payable by the Issuer in respect of
any such withholding or deduction.

 

A brief overview of the Australian taxation treatment of payment of interest on
Subordinated Notes is set out in the section entitled “Australian Taxation”
below.

 

Investors should obtain their own taxation and other applicable advice regarding
the taxation and other fiscal status of investing in any Subordinated Notes and
none of the Issuer, a Guarantor, the Lead Manager and Initial Subscriber, the
Trustee or any Agent makes any representation regarding the taxation treatment
of the Subordinated Notes for any particular investor.

    FATCA:

The Foreign Account Tax Compliance Act provisions of the U.S. Hiring Incentives
to Restore Employment Act of 2010 (“FATCA”) establish a new due diligence,
reporting and withholding regime. FATCA aims to detect U.S. taxpayers who use
accounts with “foreign financial institutions” (“FFIs”) to conceal income and
assets from the U.S. Internal Revenue Service (“IRS”).

 

Under FATCA, a 30% withholding may be imposed from (i) 1 July 2014 in respect of
certain U.S. source payments, (ii) 1 January 2017 in respect of gross proceeds
from the sale of assets that give rise to U.S. source interest or dividends and
(iii) 1 January 2017, at the earliest, in respect of “foreign passthru payments”
(a term which is not yet defined under FATCA), which are, in each case, paid to
or in respect of entities that fail to meet certain certification or reporting
requirements (“FATCA withholding”).



 



13

 

 

[imgex10i.jpg]

 



 

The Issuer and other financial institutions through which payments on the
Subordinated Notes are made may be required to withhold on account of FATCA if
(i) an investor does not provide information sufficient for the Issuer or the
relevant financial institution to determine whether the investor is subject to
FATCA withholding or (ii) an FFI to or through which payments on the
Subordinated Notes are made is a “non-participating FFI”.

 

FATCA withholding is however not expected to apply if the Subordinated Notes are
treated as debt for U.S. federal income tax purposes and the grandfathering
provisions from withholding under FATCA are applicable. The grandfathering
provisions require, amongst other things, that the Subordinated Notes are issued
on or before the date that is six months after the date on which final
regulations defining the term “foreign passthru payment” are filed with the U.S.
Federal Register.

 

Further, Australia and the United States signed an intergovernmental agreement
(“Australian IGA”) in respect of FATCA on 28 April 2014. The Australian
Government has enacted legislation amending, among other things, the Taxation
Administration Act 1953 of Australia to give effect to the Australian IGA
(“Australian Amendments”). Under the Australian Amendments, Australian FFIs will
generally be able to be treated as “deemed compliant” with FATCA. Depending on
the nature of the relevant FFI, FATCA withholding may not be required from
payments made with respect to the Subordinated Notes other than in certain
prescribed circumstances. Under the Australian Amendments, an FFI may be
required to provide the Australian Taxation Office with information on financial
accounts (for example, the Subordinated Notes) held by U.S. persons and
recalcitrant account holders and on payments made to non-participating FFIs. The
Australian Taxation Office is required to provide that information to the IRS.

 

In the event that any amount is required to be withheld or deducted from a
payment on the Subordinated Notes as a result of FATCA, pursuant to the terms
and conditions of the Subordinated Notes, no additional amounts will be paid by
the Issuer as a result of the deduction or withholding.

 

FATCA is particularly complex legislation. The above description is based in
part on U.S. Treasury regulations published on 28 January 2013 and 6 March 2014,
official guidance and the Australian Amendments, all of which are subject to
change. Investors should consult their own tax advisers on how these rules may
apply to them under the Subordinated Notes.

    Listing: It is not intended that the Subordinated Notes be listed or quoted
on any stock or securities exchange.     Rating: Neither the Issuer nor the
Subordinated Notes have been, nor is it intended that they will be, rated by any
credit ratings agency.     Governing law: The Subordinated Notes and all related
documentation will be governed by the laws of New South Wales, Australia.    
Use of proceeds: The Issuer will use the proceeds from the issue of the
Subordinated Notes for general corporate purposes, including the purchase of
Eligible Receivables and meeting the conditions of the Interest Reserve Account.

 



14

 



 

[imgex10i.jpg]

 

Summary description of the Deed of Subordination



 

The Issuer, the Initial Guarantors, the Senior Financier and the Trustee have
entered into the Deed of Subordination to agree to the subordination arrangement
of the amounts owing under the Subordinated Notes. The following summary is not
exhaustive and is subject to and qualified in its entirety by reference to all
of the provisions of the Deed of Subordination, including the definitions
therein of certain terms that are not otherwise defined in the Conditions or
this Information Memorandum.

 

Deed of Subordination:

The Issuer, the Initial Guarantors, the Senior Financier and the Trustee are
parties to the Deed of Subordination, which provides as follows:

 



  ● all amounts owing under the Subordinated Notes and payment of, and the
rights and claims of the Noteholders and the Trustee in respect of the amounts
owing under the Subordinated Notes, are subordinated and postponed and made
subject in right of payment to all of the Senior Debt and payment of, and the
rights and claims of the Senior Financier in respect of, all the Senior Debt;
and         ● no payment of principal, interest or other amounts owing under the
Subordinated Notes may be made to Noteholders unless:

 

    ● such payments constitute Permitted Payments;             ● such payments
follow acceleration and enforcement of the Subordinated Notes on the terms set
out in the Deed of Subordination;             ● the Senior Debt has been
discharged or repaid in full;             ● with respect payment of principal
due and payable on the Subordinated Notes, the Senior Financier is reasonably
satisfied that a further loan or advance of funds or other monetary obligation
of similar amount to the principal amount of the Subordinated Notes has been
provided to the Issuer and that lender or investor has agreed to enter into a
deed with the Senior Financer on terms similar, or substantially similar or
materially no less favourable to the Senior Financier, in each case, in
substance as those set out in the Deed of Subordination or as may be otherwise
agreed with the Senior Financier; or             ● the Senior Financier gives
its written consent.



 

Senior Debt:

 

 

Senior Debt means all monies owing at any time by the Issuer or an Initial
Guarantor to the Senior Financier in connection with the RPA and any Security
Interests created or entered into as security for payment of any of the RPA.

 

The Subordinated Notes rank behind and are subordinated to the Senior Debt. It
is estimated that the Senior Debt will be drawn to at least A$20 million
following the issue of the Subordinated Notes, with a current facility limit of
A$25 million. The drawn amount and the facility limit of the Senior Debt may
increase in the future.

 

In an insolvency situation affecting the Moneytech Group, it is possible that
insufficient monies will be available after the Senior Debt has been repaid in
full to repay in full, or at all, amounts owed to the Noteholders in respect of
their Subordinated Notes.

 



15

 

 

[imgex10i.jpg]

 

Permitted Payments:

Payments that are due to the Noteholders on account of any payment under the
Subordinated Notes must be held by the Trustee on trust and remain on trust for
the Senior Financier unless such payments constitute Permitted Payments or as
otherwise provided in the Deed of Subordination, namely:



 



(a)payments made following acceleration and enforcement of the Subordinated
Notes on the terms set out in the Deed of Subordination;     (b)payments made to
the Interest Reserve Account subject to the following conditions:

 

 (i)no RPA Amortisation Event or RPA Event of Default has occurred or would
subsist immediately following or as a result of such payment;        (ii)no
enforcement action has been taken to recover any monies owing under the Senior
Debt;        (iii)with respect to a payment made to the Interest Reserve
Account:

 (B)the initial payment made into the Interest Reserve Account will be made on
the Issue Date from the proceeds of the issue of the Subordinated Notes; and  
     (C)after the relevant payment is made, the aggregate amount held in the
Interest Reserve Account at any time is not greater than the amount of interest
payable on the Subordinated Notes for the next two succeeding Interest Payment
Dates (the determination of such amount is set out in “Summary of the
Subordinated Notes – Interest Reserve Account” above);

 



 (iv)with respect to a payment other than a payment made to the Interest Reserve
Account, the aggregate amount paid in any one Interest Period is not greater
than the amount of interest or Additional Amounts payable on the Subordinated
Notes for such Interest Period;        (v)there has been no failure to pay
amounts owing to the Senior Financier in relation to the Senior Debt; and      
 (vi)there is sufficient evidence that the amount of such payment is not more
than the Distributable Cash available at the time of that payment.

 







  For the avoidance of doubt, once a payment is made into the Interest Reserve
Account as a Permitted Payment, it will continue to be a Permitted Payment,
including at the time a payment with respect of any amount of interest or
Additional Amounts due and payable on an Interest Payment Date is made from the
Interest Reserve Account and is paid to the Trustee or a Noteholder. In
addition, interest payments or Additional Amounts will be paid from the Interest
Reserve Account while there is a credit balance in the Interest Reserve Account
and the aggregate amount to be paid from the Interest Reserve Account in any one
Interest Period will not be greater than the amount of interest or Additional
Amounts payable on the Notes for such Interest Period;

 



16

 

 

[imgex10i.jpg]

 

(c)a payment of principal due and payable on the Subordinated Notes on the
Maturity Date or, if redeemed earlier, the Optional Redemption Date where:

 

 (i)no RPA Amortisation Event or RPA Event of Default has occurred or would
subsist immediately following or as a result of such payment;        (ii)no
enforcement action has been taken to recover any monies owing under the Senior
Debt; and        (iii)there has been no failure to pay amounts owing to the
Senior Financier in relation to the Senior Debt; and

 

  (d)payments made at any time in respect of the Subordinated Notes with the
written consent of the Senior Financier.

 

Notification of a Permitted Payment:

The Issuer may make a Permitted Payment to the Trustee subject to the Issuer
having provided a written report (a “Permitted Payment Report”) to the Senior
Financier and the Trustee at least 3 business days prior to making a Permitted
Payment, confirming that, to the best of its knowledge after making reasonable
enquiries, the payment is a Permitted Payment.

 

The Trustee is entitled to fully and conclusively rely on the Permitted Payment
Report and is not obliged to investigate any reason or amount contained in such
report and shall have no liability to any party for acting upon any such report.
Notwithstanding anything contrary to the Deed of Subordination, the Trustee
shall have no liability if it is subsequently determined by any person that the
relevant payment was a Permitted Payment or was not a Permitted Payment (as the
case may be).

 

If the Permitted Payment Report is not received by the Trustee accordingly:



 



  (a) the Issuer (or the Guarantors, as the case may be) must not make the
relevant payment to the Trustee; and         (b) if, notwithstanding paragraph
(a), the Trustee receives such payment, the Trustee must apply such amount first
to the Senior Financier to repay any monies owing under the Senior Debt within
60 days of receipt thereof.

 

What are the implications for Noteholders of subordination?

This means that the Subordinated Notes currently rank behind the Senior Debt. If
more money is drawn down under the Senior Debt, the Subordinated Notes would
rank behind that debt.

 

Investors should be aware that an investment in Subordinated Notes involves
risks in that the Moneytech Group must:



 



  ● refinance or repay the Senior Debt (and potential further amounts, for
example, any additional amount drawn on the Senior Debt) plus any unpaid
interest in respect of that Senior Debt in full before it can repay the
Subordinated Notes upon their maturity unless such payment under the
Subordinated Notes constitutes a Permitted Payment. Repayment of principal on
the Subordinated Notes will not be made unless certain conditions set out in the
Deed of Subordination have been satisfied for such payments to constitute
Permitted Payments. In the case of winding up of the Moneytech Group where the
assets of the Group were sold, the proceeds would be applied to repay holders of
the Subordinated Notes only after all Senior Debt plus any due and unpaid
interest thereon was repaid in full; and

 



17

 

 

[imgex10i.jpg]

 



  ● pay interest on the Senior Debt referred to above before it can pay interest
on the Subordinated Notes unless such payment under the Subordinated Notes
constitutes a Permitted Payment. Interest payments on the Subordinated Notes
will be not be made unless certain conditions set out in the Deed of
Subordination have been satisfied for such payments to constitute Permitted
Payments.

 



  Further, the Trustee must not prove in any bankruptcy, liquidation or other
insolvency proceedings of the Moneytech Group in respect of the Subordinated
Notes in competition with the Senior Financier, unless it does so in accordance
with the instructions of the Senior Financier.       The Trustee agrees to prove
for payment of any amounts owing under the Subordinated Notes during any
bankruptcy or liquidation of the Moneytech Group in accordance with the
instructions of the Senior Financier. At the same time the Trustee lodges proof
of the amounts owing under the Subordinated Notes, the amount under the
Subordinated Notes (up to the amount claimed in proof in accordance with the
Senior Financier’s instructions) is payable.



 

What are the consequences of being subordinated on the ability to accelerate and
enforce repayment of the Subordinated Notes?

Until the Senior Debt has been repaid in full, the right to accelerate the
Subordinated Notes (that is, declare the Subordinated Notes immediately due and
payable) and to seek payment of principal, interest and any other amount on the
Subordinated Notes, is limited as set out in the Deed of Subordination.

 

Whilst any monies are owing to the Senior Financier under the Senior Debt, the
Trustee agrees to hold any amount received or recovered by the Trustee (on
behalf of any Noteholder) on account of the Subordinated Notes in the
bankruptcy, liquidation or other insolvency or resolution proceedings of the
Moneytech Group and any amount received or recovered by the Trustee (on behalf
of any Noteholder) in connection with failure by the Trustee or the Moneytech
Group to comply with its obligations under the Deed of Subordination (other than
a Permitted Payment or a payment made with the written consent of the Senior
Financier) on trust for the Senior Financier and distribute such amounts in the
order described below.

 

The Trustee must not, without the prior written consent of the Senior Financier,
demand repayment or take any action against the Issuer in respect of the
Subordinated Notes whilst any monies are owing to the Senior Financier under the
Senior Debt unless 180 days have passed since the Senior Financier has received
written notice from the Trustee that either:





 



  ● an Unwind Event or Event of Default in connection with the Subordinated
Notes has occurred and the Trustee intends to enforce its rights; or         ●
some or all of the Subordinated Notes remain outstanding and the Issuer fails to
redeem such Subordinated Notes on the Maturity Date or, if redeemed earlier, the
Optional Redemption Date and the Trustee has notified the Senior Financier that
it intends to enforce its rights.         If an amount is received or recovered
by the Trustee on account of the Subordinated Notes (other than an amount
expressly excluded in the Deed of Subordination), the Trustee must apply that
amount in the following order:         ● first, to the Senior Financier to repay
the monies owing under the Senior Debt (in such order as the Senior Financier
may determine); and         ● next, to the Trustee or the Noteholders to repay
the Subordinated Notes

 



18

 

 

[imgex10i.jpg]

 

 

Even if the Subordinated Notes are declared immediately due and payable, the
Subordinated Notes continue to be subordinated and the restrictions on payment
will continue to apply. The Deed of Subordination also restricts the Trustee
from taking any other action that would be inconsistent with the subordination
of the Subordinated Notes.

 

Generally, in the absence of the Deed of Subordination, the Trustee (or a
Noteholder) has the right to enforce any right or remedy under or in respect of
Subordinated Notes (whether or not any Senior Debt is outstanding).

 

Noteholders should be aware that although the Trustee or a Noteholder may be
empowered to do certain things under the Note Trust Deed, or the Trustee may be
directed by Noteholders to undertake certain actions, including declaring
Subordinated Notes to be due and payable on the occurrence of an Event of
Default, the Trustee and the Noteholders are restrained from actually enforcing
such rights by the terms of the Deed of Subordination. In particular, each
Noteholder and the Trustee are unable declare the Subordinated Notes are
immediately due and payable while the Senior Debt is outstanding.

    Inconsistency with Note Trust Deed: Notwithstanding anything to the contrary
in the Deed of Subordination, the Note Trust Deed or any other relevant
transaction document, in the event of any conflict between the Deed of
Subordination and the Note Trust Deed, the provisions of the Deed of
Subordination shall prevail.

 



19

 

 

[imgex10i.jpg]

 

Corporate Profile



 

The information in this section is a brief summary only of the Issuer and the
Guarantors and their respective businesses and does not purport to be, nor is
it, complete.

 

Investors should review, amongst other things, this Information Memorandum and
the documents which are deemed to be incorporated in this Information Memorandum
by reference when deciding whether to purchase any Subordinated Notes.

 

This Information Memorandum contains only summary information concerning the
Issuer, the Guarantors and the Subordinated Notes. It should be read in
conjunction with the documents which are deemed to be incorporated by reference
in it, the Conditions and the Note Trust Deed. The information contained in this
Information Memorandum is not intended to provide the basis of any credit or
other evaluation in respect of the Issuer, the Guarantors or any Subordinated
Notes and should not be considered or relied on as a recommendation or a
statement of opinion (or a representation or report of either of those things)
by any of the Issuer, the Guarantors, the Lead Manager and Initial Subscriber,
the Trustee or the Agents that any recipient of this Information Memorandum
should subscribe for, purchase or otherwise deal in any Subordinated Notes or
any rights in respect of any Subordinated Notes.

 

Investing in the Subordinated Notes entails a number of risks. Certain risks
associated with Moneytech Group's business are outlined in the section entitled
“Key Risk Factors” below. However, this Information Memorandum does not describe
all of the risks associated with Moneytech Group's business or the risks
associated with an investment in any Subordinated Notes or the market generally.
Prospective investors or purchasers should consult their own professional,
financial, legal and tax advisers about risks associated with an investment in
any Subordinated Notes and the suitability of investing in the Subordinated
Notes in light of their particular circumstances.

 

Disclosure of information to Noteholders

 

Noteholders may access information in relation to the Moneytech Group as
follows:

 

1to view the full annual reviews of the Moneytech Group, go to
http://www.moneytech.com.au where full and summary accounts of the Moneytech
Group for each financial year (from 2010) will be available;    2to gain access
to the full annual reviews and monthly reports of the Moneytech Group (which
will include an updated commentary on the performance of the Eligible
Receivables, the monthly Determination Date Statement and details of any other
issue that may impact the Moneytech Group), Noteholders will need to obtain an
investor login by sending an email request to Peta De Michele at
peta.demichele@moneytech.com.au or ir@moneytech.com.au and the Noteholder will
be provided with a user name and password in an email response. The Noteholder
will then log in at: http://www.moneytech.com.au;    3when the Noteholder logs
into the investor centre for the first time, they may be prompted to change
their password - this will only happen once. The new password must be a minimum
of 6 characters containing an alpha/numeric combination; and    4information
will be uploaded to the investor centre, including the monthly reports of the
Moneytech Group and any other investor communications as may be required.



 



20

 

 

[imgex10i.jpg]

 

Description of Moneytech Group

 

The Issuer is a wholly-owned subsidiary of the United States company Source
Financial, Inc (“Source”). Source is traded on OTC Markets OTCQB marketplace.
While not including the full requirements of other US exchanges, Source is
required to fulfil U.S. Securities and Exchange Commission continuous disclosure
obligations.

 

Moneytech Limited is the Australian asset finance segment of Source. The Issuer,
Moneytech Finance Pty Ltd, is the primary operating subsidiary of Moneytech
Limited. The Subordinated Notes will also benefit from a guarantee from
Moneytech Limited and Moneytech Services Pty Ltd. The Subordinated Notes will
not benefit from a guarantee from any of Source’s other subsidiaries in either
the United States or Australia.

 

The following chart reflects Source’s current organisational structure.

 

[image_002.jpg] 

  

Operational Overview

 

Moneytech commenced operations in 2003 as an Australian based, technology
driven, commercial finance company. Moneytech offers asset based, trade finance
or accounts receivable finance and working capital solutions to small and medium
enterprises (“SMEs”) throughout Australia. Moneytech has built a portfolio of
more than 5,000 high-quality business customers with its existing range of
financing solutions and has experienced strong organic growth since inception.

 

To distinguish itself from traditional asset based lenders, and to manage and
facilitate the advance of money to its customers, Moneytech has developed,
operates and maintains its own real time core money transfer platform called the
Moneytech Exchange. The Moneytech Exchange stores and tracks every invoice and
payment entered into the system and automatically communicates with the major
Australian transactional banks to settle thousands of transactions per day, in
real time.

 



21

 

 

[imgex10i.jpg]

 

The Moneytech Exchange is fully automated, real time and online. Human
intervention only occurs to manage exceptions and provide necessary transaction
approvals or authorisations. The Moneytech Exchange provides significant
benefits over traditional non-technology based systems such as:

 

●simple, secure two factor authenticated login to initiate transactions through
the web;    ●automatic processing up to pre-approved limits;    ●same day
settlement for all transactions;    ●real-time reporting for all parties to each
transaction, allowing for easy record keeping, reconciliation and auditing; and
   ●parameters can be assigned to each transaction to vary the cost, settlement
timeframe and interest rate, depending on the industry, product, payment terms
or any other criteria.

 

Moneytech has invested approximately A$10 million developing this banking
platform technology, including approximately A$1.375 million in 2014, A$1.161
million in 2013 and A$873,685 in 2012, respectively, and continues to invest in
research and development to expand and improve its technology and product suite
to maintain and further its competitive position.

 

Moneytech is seeking financing to expand Moneytech’s asset based credit
solutions operations in Australia through a combination of organic growth and
strategic acquisitions and are considering introducing those operations in the
United States, most likely through a strategic acquisition.  

 

Our Services – Provision of Capital

 

Credit Express

 

Moneytech offers two products which provide small and medium sized businesses
with access to capital – Credit Express and Confirmed Capital.  The underwriting
criteria, fee structure and approval process for both of these products is
discussed below.

 

Credit Express

 

Credit Express offers approved businesses, including retailers, resellers,
wholesalers and manufacturers (“Buyers” or “Sellers”), with commercial lines of
credit and provides them access to the Moneytech Exchange. The Moneytech
Exchange allows pre-approved Buyers and Sellers to automatically access
financing up to pre-approved limits when a Buyer purchases inventory from a
Seller. Moneytech’s client may be either the Buyer or the Seller, depending upon
which party requests the financing and only the party which requests the
financing needs to be pre-approved.

 

Each transaction is conducted electronically and is based on predetermined
criteria to ensure that the Moneytech receivable is acceptable to the provider
of financing, including the defined parameters for ‘Eligible Receivables’
included in this document.  By utilising Credit Express:

 

●Buyers are able to fund the purchase of inventory with Moneytech delivering the
proceeds directly to the Seller’s bank account; or    ●Sellers can fund working
capital without having to wait for Buyers to pay invoices. After paying the
Seller directly for the goods, Moneytech assumes the risk and collects the money
from the Buyer, relieving the Seller of collection costs and cash flow
challenges.

 

Confirmed Capital

 

Confirmed Capital is unique because of its accounts receivable/asset based
financing capability. Moneytech funds 100% of the face amount of invoices on the
day each transaction is conducted. This is more flexible than other accounts
receivable financiers who typically provide a maximum of 80% of the invoice
value and release funds periodically.

 

Moneytech’s “Moneytech Exchange” stores every invoice and payment entered into
the system and automatically communicates with the major Australian banks per
day, enabling Moneytech to check the status of each customer’s account
automatically, facilitating additional advances and enabling Moneytech to
receive alerts advising it as to which customers are in default.  This ease of
access decreases Moneytech’s risk of loss by allowing it to automatically
monitor thousands of clients and increases its efficiency.

 

For both Credit Express and Confirmed Capital, customers have agreed repayment
terms (which may include an interest free period) for repayment of the amount
advanced by Moneytech.  In addition to an ownership or security interest in the
goods which are the subject of a transaction or an interest in the receivable,
Moneytech often secures the credit provided by having its customer grant liens
on all or a portion of its assets, or by providing personal
guarantees.  Moneytech generates profits by charging an interest on the amounts
funded above its own cost of funds and by charging service fees on transactions
and account management fees.  

 



22

 

 

[imgex10i.jpg]

 

Fee Structure

 

Moneytech has two primary ways of charging fees to clients for Credit Express
and Confirmed Capital:

 

●Moneytech charges an interest rate on amounts outstanding in excess of the rate
incurred by Moneytech’s to access its funds; and    ●Moneytech charges an
initial transaction fee when a customer is accepted and seeks to charge a fee
for performing each transaction, calculated as either a percentage of the
transaction value or a fixed amount, or a combination of the two, but in all
events in excess of the corresponding fee charged Moneytech by its lender.

 

The actual fees charged to clients on an ongoing basis are usually a combination
of the above, but depending on the terms of the facility may be limited to only
an interest rate or only a fee for conducting the transaction.

 

Pre-Approval Process

 

Customers seeking access to either Confirmed Capital or Credit Express are
required to complete an application on-line or manually downloaded from the
Moneytech Exchange and furnish financial and other information concerning the
applicant, all of which is input and stored on the Moneytech Exchange.  The
application contains terms and conditions which applicants must review and
acknowledge. 

 

Moneytech assesses the creditworthiness of each applicant using on-line
verification services and in certain instances third party sources, and
regularly reviews and conducts audits of customer accounts.

 

Where a customer displays a good credit history, Moneytech may offer an
increased credit limit.  In such cases, Moneytech will issue the account holder
a letter of acceptance subject to acceptance by the account holder.  The letter
of acceptance states that in the event the offer is accepted, the account holder
shall remain subject to the terms and conditions of the original Buyer Account
Application form and Moneytech Buyer Terms and Conditions.  This ensures that
Moneytech is in a position to reduce the credit limit or put the account on hold
in the event of default.

 

Underwriting Standards

 

When a new Business Account is opened, a credit limit must be established for
all authorised Business Account members/users.  This is achieved by assessing
each applicant’s personal circumstances. Determination of individual credit
limits are based on the assessment criteria described in Moneytech’s Statement
of Credit Policy.  The criteria are both qualitative and quantitative, and
include but are not limited to:

 

●current and historic financial performance of the business based on assessment
of its income statement and balance sheet;    ●the net asset position of any
individuals or entities providing guarantees in support of the application;   
●the tenure of the business, the industry in which the business operates; and   
●credit reports from reporting agencies on both the applicant and the principals
or proprietors of the applicant.

 

No credit limit must be set above that which this Statement of Credit Policy
allows unless the Credit and Risk Committee approve it. The Managing Director
reserves the right to veto such approval.  Unless the benefits associated with
the proposed credit limit are determined to significantly outweigh the risks
involved, no such limit increases will generally be approved.

 

For credit limits not in excess of A$50,000, the approval of the designated
money manager and Moneytech’s national credit manager are required; for credit
limits in excess of A$50,000 to A$150,000, the approval of the money manager and
one member of Moneytech’s Credit and Risk Committee is required; and for credit
limits in excess of A$150,000, the approval of the money manager, two members of
Moneytech’s Credit and Risk Committee and Moneytech’s insurer is required.

 

The credit limits of existing customers are re-assessed regularly based on need
and application by individual accounts.  The credit limit re-assessment process
is critical to ensuring customer growth within the confines of its commercial
risk framework. Accounts that change adversely against their original risk
category must be reassessed and adjusted with reference to the account holder’s
circumstances and the then current assessment criteria.

 



23

 

 

[imgex10i.jpg]

 

The Moneytech Exchange prevents customers from exceeding their credit limits
except where the account is delinquent or when interest or fees and charges are
added to the account balance.

 

Collateral

 

Moneytech routinely obtains liens on customer assets and also requires personal
guarantees (other than public companies) which often are secured by liens on
individuals’ assets.

 

Profitability

 

Profitability for the account of any customer is determined by measuring the
difference between Moneytech’s revenue derived from the transaction fees or
interest rates charged to the customer and the interest rates and fees charged
by Moneytech’s senior debt provider to it.  Moneytech internally targets a gross
profit margin of 50% using these measures.  Facilities may have a higher or
lower margin, depending on the amount of risk Moneytech determines (based on its
credit and collections policy) is present in the deal.  Moneytech will target
higher margins where it believes the risk is relatively higher, and will accept
lower margins where it has determines that the risk is relatively low.

 

Recent and Historical Statistics as to Nonpayment

 

The percentage of delinquent balances in the portfolio was 1.53% as at 30 June
2014 (1.65%: pcp) and averaged 1.77% (1.87% pcp). 

 

The average collection period in the portfolio decreased from 47 days at the
beginning of the 2013 financial years to 45 days at 30 June 2013 and remained at
45 days at 30 June 2014.  

 

Bad debts as a percentage of amount funded was 0.40% as at 30 June 2014 (0.21%
pcp).

 

Actions Taken in the Event of Nonpayment

 

In the event of non-payment, a Moneytech staff member will first contact the
Buyer to request prompt payment.  If a payment or an acceptable payment
arrangement is not forthcoming, Moneytech will utilise a collections agent to
pursue the debt.

 

Business Strategy

 

As a non-bank lender, Moneytech targets high growth and established small to
medium enterprises with unique financial solutions, including Confirmed Capital
and Credit Express. This is a niche market, and differentiated from the target
market of the large Australian banking institutions.

 

Moneytech believes it is in a strong position to capitalise on opportunity in
this space, as:

 

●Moneytech’s product offerings (particularly Confirmed Capital and Credit
Express) are unique and market leading in that they can finance up to 100% of
the value of an individual invoice and track the details of each transaction in
real time utilising Moneytech’s proprietary Moneytech Exchange system;   
●Moneytech’s small size relative to the large Australian banking institutions
allows it to be more agile, responding to and developing opportunities;   
●Moneytech has a full suite of financial products, both transactional and
lending, all operated through the Moneytech Exchange, affording it a competitive
advantage over similar non-bank lenders; and    ●Moneytech has an ongoing and
historic entrepreneurial spirit with a customer focus, aiming to creatively and
profitably satisfy customer needs and exceed customer expectations in the
delivery of financial products.

 



24

 

 

[imgex10i.jpg]

 

Moneytech’s Markets

 

Moneytech operates in the commercial financial services market in Australia,
targeting small to medium businesses (revenues between A$1 million and A$100
million) for their asset based lending solutions (including trade and accounts
receivable finance) generally seeking funding for purchased receivables of up to
A$5 million.  Any business involved in the provision of products or services to
other businesses which require funds to grow or that is not satisfied with its
existing finance provider is a candidate for a Moneytech financial solution.  

 

Inasmuch as Moneytech’s services are generally provided to smaller businesses
which are not eligible for facilities for purchased receivables from larger,
established lenders, its customers are more likely to default than larger, more
established borrowers.  Businesses sourcing their products overseas for resale
to business in Australia are a particularly good fit, as Moneytech is able to
assist them with the payment of their overseas supplier, the hedging and
conversion into a foreign currency, and the conversion of their receivables into
cash.  When doing business with such customers, although Moneytech may provide
foreign exchange services, it does not assume the foreign exchange risk.  If a
client wishes to pay Moneytech in a currency other than the one provided by
Moneytech, the client will be required to enter a currency hedge for the
protection of Moneytech.

 

Moneytech believes that the number of potential customers for its financial
services will increase as banks and other financial institutions in
Australia raise the minimum amount they are willing to make extend to potential
borrowers and the categories of eligible potential borrowers.

 

Competition

 

The competition to provide financing to small and medium sized businesses
remains intense. Competitive factors vary depending upon the financial services
products offered, the nature of the customer and geographic region. Competitive
forces may limit the ability of Moneytech to charge its customary fees and may
raise fees to customers in the future. Pressure on margins is intense and there
is no assurance that Moneytech will be able to successfully compete with its
competitors.

 

Moneytech is currently an insignificant competitor in the industry, which
includes national, regional and local independent banks and finance companies
and other full service financing organisations. Many of these competitors are
larger than Moneytech and have access to capital at a lower cost.

 

Government Regulation

 

ASIC regulates corporations, markets and financial services in Australia and the
Australian Prudential Regulatory Authority oversees banks, credit unions,
building societies, general insurance and reinsurance companies, life insurance
companies, friendly societies and most members of the superannuation
industry.  The Reserve Bank of Australia serves as the central bank of Australia
and is responsible for the payments system.

 

Receivables and purchase order financing in the style provided by Moneytech in
Australia is not subject to regulation in Australia, as confirmed in an
interpretation issued by ASIC concerning the exemption available to factoring
arrangements under the Corporations Act.

 

Senior Funding Arrangements

 

Moneytech currently has an asset backed wholesale debt facility (the “Wholesale
Facility”, “Receivables Purchase Agreement” or “RPA”) with the structured
finance division of a leading Australian bank. This facility is renewed annually
on 31 December.  The borrowing limit under the RPA is currently A$50 million and
subject to interim agreed upon limits determined by various tests and
covenants.  

 

As at 30 June 2014 the total amount drawn against the facility was
A$27,746,303.  The facility has been renewed until 31 December 2015, and the
interim agreed upon credit limit is currently A$40 million. Upon issue of the
Subordinated Notes under this Information Memorandum, the interim agreed upon
credit limit will be reduced to A$25 million, with a minimum draw requirement of
A$20 million.

 

Moneytech intends to seek further funding under this Wholesale Facility at the
next review date.

 



25

 

 

[imgex10i.jpg]

 

The RPA has delinquency, net loss ratio limits, dilution and day sales
outstanding limits that, if exceeded, would increase the level of credit
enhancement requirements for that facility and redirect all excess cash to the
lender. Generally, these limits are calculated based on the aggregate portfolio
performance across all clients; however, delinquency, net loss ratios and
dilutions are calculated with respect to some individual obligors.

 

If, at any measurement date, a trigger was hit with respect to any financing,
provisions of the financing agreements would increase the level of credit
enhancement requirements for that financing and redirect all excess cash to the
senior credit provider. During this period, excess cash flow, if any, from the
Wholesale Facility would be used to fund the increased credit enhancement levels
rather than being distributed to Moneytech. Once an impacted trust reaches the
new requirement, Moneytech would return to receiving a residual distribution
from the trust.

 

There is a risk that in the event portfolio performance was not adequate,
triggering credit enhancement criteria, and that there was not sufficient
cash-flow from the business to satisfy the increase in enhancement required,
that the credit provider could cease its support of the business which would
have a materially adverse effect on Moneytech’s business.

 

Maintenance of sufficient credit enhancement to the Wholesale Facility is a
senior obligation of the Issuer and ranks in priority to payment of both
interest and principal of the Subordinated Notes.

 



26

 

 

[imgex10i.jpg]

 

Key Risk Factors

 

Introduction

 

In evaluating Moneytech and its business, you should carefully consider the
risks and uncertainties described below, along with other information and the
consolidated financial statements and related notes included herein. The risks
provided below may not be all the risks faced by Moneytech. If any of events
described in the risks below actually occurs, our financial condition or
operating results may be materially and adversely affected, the price of our
common stock may decline, perhaps significantly, and you could lose all or a
part of your investment.

 

Risks Related to Our Business

 

Customer Invoice Fraud:

Our business could be negatively impacted if we inadvertently pay on invoices
which have been fraudulently created

 

We are vulnerable to fraud being committed by our customers by the provision of
fraudulently created invoices being provided to us. The aim of the fraud is to
obtain money by factoring fictitious debtors through a customer forwarding false
invoices to us for payment.

 

We attempt to minimise this risk by ensuring we strictly adhere to our
underwriting standards and by checking the validity of the invoices provided on
a random basis.

    Economic conditions:

Adverse economic conditions in Australia, the United States and worldwide may
negatively impact our results.

 

We are subject to changes in general economic conditions that are beyond our
control. During periods of economic slowdown, there are generally increases in
delinquencies, defaults and losses, while collections decrease. These periods
may also be accompanied by increased unemployment rates and decreased consumer
demand, which negatively impact businesses being lent to, weakening the
collectability of the purchase orders we finance, increasing the risk that an
event of default from one of our customers will eventuate in a loss.

 

In addition, during an economic slowdown or recession, our servicing costs may
increase without a corresponding increase in our finance charge income.
Furthermore, our business is significantly affected by monetary and regulatory
policies of the Reserve Bank of Australia, the Australian Federal Government and
its agencies, the U.S. federal government and the US Federal Reserve. Changes in
the policies of the institutions are influenced by macroeconomic conditions and
other factors that are beyond our control and could have a material adverse
effect on us through interest rate changes, costs of compliance with increased
regulation, and other factors.

 

The process we use to estimate losses inherent in our credit exposure requires
complex judgments, including analysis of individual industries, forecasts of
economic conditions and how those economic conditions might impair the ability
of our borrowers to repay their facility. The degree of uncertainty concerning
economic conditions may adversely affect the accuracy of our estimates, which
may, in turn, impact the reliability of the process and the quality of our
assets.

    Access to Funding:

Our business could be negatively impacted if our access to funding is reduced.

 

We have available an A$50 million Wholesale Facility which is renewed annually
on an agreed anniversary date. Our borrowing limit under the RPA is A$50
million, subject to interim agreed upon limits determined by various tests and
covenants.

 

27

 



 

[imgex10i.jpg]

 

As at 30 June 2014 the total amount drawn against the facility was A$27,746,303.
The facility has been renewed until 31 December 2014, and the interim agreed
upon credit limit has been extended to A$40 million. We cannot guarantee that
the RPA will be renewed on the current maturity date or thereafter, on
reasonable terms, or at all. We require additional capital or the expansion of
our borrowing capacity to substantially increase the aggregate amount of credit
lines we provide.

 

The availability of additional financing depends, in part, on factors outside of
our control, and the availability of bank liquidity in general. We may also
experience the occurrence of events of default or breach of financial covenants,
which could reduce our access to funding. In the event of a sudden or unexpected
shortage of funds in the banking system, we cannot be sure that we will be able
to maintain necessary levels of funding without incurring high funding costs, a
reduction in the availability of financing or the liquidation of certain assets.

 

Downsizing our business would have a material adverse effect on our financial
position, liquidity and results of operations.

    Reliance on Government Grants:

Our business could be negatively impacted if we no longer receive grants from
the Australian Government.

 

A significant portion of the amounts paid to develop the Moneytech Exchange
represents funds received from the Australian Government pursuant to a research
and development grant program. Such grants represented approximately 45% of our
research and development budgets in the financial years ended 30 June, 2014 and
2013.

 

As we grow, we may no longer be eligible for such grants. The inability to
receive grants in the future commensurate with those received in the past could
force us to reduce the amounts spent on research and development and could
adversely affect our business and our financial results.

    Significant existing indebtedness:

Our indebtedness and other obligations are significant and impose restrictions
on our business.

 

We have a significant amount of indebtedness and are dependent upon our
Wholesale Facility. Our Wholesale Facility imposes various constraints on the
operation of our business, reduces operational flexibility and creates default
risks.

 

The RPA contains a cash reserve requirement which requires us to deposit money
in a bank account in accordance with an agreed upon formula. We are required to
hold these funds in restricted cash accounts to provide additional collateral
for borrowings under the borrowing facilities.

 

Additionally, the receivables purchase facility contains various covenants
requiring in certain cases minimum financial ratios, asset quality, and
portfolio performance ratios. Generally, these limits are calculated in respect
of our clients as a group; however for certain obligors, delinquency, net loss
and dilution are calculated with respect to the individual obligor.

 

Failure to meet any of these covenants could result in an event of default under
the Wholesale Facility. If an event of default occurs under the Wholesale
Facility, the lender could elect to declare all amounts outstanding to be
immediately due and payable, enforce its interest against collateral pledged
under the Wholesale Facility or restrict our ability to obtain additional
borrowings under the Wholesale Facility.

 

If our debt service obligations increase, whether due to the increased cost of
existing indebtedness or the incurrence of additional indebtedness, we may be
required to dedicate a significant portion of our cash flow from operations to
the payment of principal of, and interest on, our indebtedness, which would
reduce the funds available for other purposes. Our indebtedness also could limit
our ability to withstand competitive pressures and reduce our flexibility in
responding to changing business and economic conditions.

 



28

 

 

[imgex10i.jpg]

 

Composition of debt portfolio:

We purchase accounts receivable primarily from and make purchase order advances
primarily to small to medium companies, which present a greater risk of loss
than purchasing accounts receivable from and purchase order advances to larger
companies.

 

Our portfolio consists primarily of accounts receivable and purchase order
advances from small to medium businesses with annual revenues ranging from A$5
million to A$50 million. Compared to larger, publicly owned firms, these
companies generally have more limited access to capital and higher funding
costs, may be in a weaker financial position and may need more capital to expand
or compete. These financial challenges may make it difficult for our clients to
continue as a going concern. Accordingly, advances made to these types of
clients entail higher risks than advances made to companies who are able to
access traditional credit sources. In part because of their smaller size, our
clients may:





 



  ●  Experience significant variations in operating results;         ● Have
narrower product lines and market shares than their larger competitors;        
● Be particularly vulnerable to changes in customer preferences and market
conditions;         ● Be more dependent than larger companies on one or more
major customers or suppliers, the loss of which could materially impair their
business, financial condition and prospects;         ● Face intense competition,
including from companies with greater financial, technical, managerial and
marketing resources;         ● Depend on the management talents and efforts of a
single individual or a small group of persons for their success, the death,
disability or resignation of whom could materially harm the client’s financial
condition or prospects; and         ● Have less skilled or experienced
management personnel than larger companies.

 



  Accordingly, any of these factors could impair a client’s cash flow or result
in other events, such as bankruptcy, which could limit our ability to collect on
the client’s purchased accounts receivable or purchase order advances, and may
lead to losses in our portfolio and a decrease in our revenues, net income and
assets.

 

Dependence on credit facility performance:

Our financial condition, liquidity, and results of operations depend on the
credit performance of the credit facilities we provide to our customers.

 

While our underwriting guidelines were designed to establish that the obligors
on the receivables we purchase represent a reasonable credit risk, the
receivables we purchase nonetheless are likely to experience higher default
rates than a portfolio of obligors comprised of large companies.

 

In the event of a default, the most practical alternative may be to engage in
collection action against the obligor or, if permitted under the terms of our
agreement, the customer who sold the receivable to us. The realisable value of a
receivable may not cover the outstanding account balance and costs of recovery,
and if collection of the receivables does not yield sufficient proceeds to repay
the receivables in full could result in losses on those receivables.

 



29

 

 

[imgex10i.jpg]

 

Impairment and loss allowance:

Our allowance for purchased receivable losses and impairments may prove to be
insufficient to absorb probable losses inherent in our portfolio.

 

We maintain an allowance for bad or doubtful debts that we believe is
appropriate to provide for probable losses inherent in our portfolio. The
determination of the appropriate level of the allowance for bad or doubtful
debts and impairment reserves inherently involves a high degree of subjectivity
and requires us to make significant estimates of current credit risks and future
trends, all of which are subject to change.

 

Changes in economic conditions affecting clients, new information regarding our
clients or their obligors, and other factors, both within and outside of our
control, may require an increase in the allowance for purchased receivable
losses. Furthermore, growth in our funding book generally would lead to an
increase in the provision for purchased receivable losses. If the net write-offs
exceed the allowance for bad and doubtful debt, we will need to make additional
provisions to increase the allowance for bad and doubtful debt.

 

There is no accurate method for predicting losses, and we cannot assure you that
provision for bad and doubtful debts will be sufficient to cover actual losses.
Any increases in the allowance for bad and doubtful debts will result in a
decrease in net income and may have a material adverse effect on us.

    Portfolio performance:

Poor portfolio performance may trigger credit enhancement provisions in our
Receivables Purchase Agreement.

 

Our RPA has delinquency, net loss ratio limits, dilution and day sales
outstanding limits that, if exceeded, would increase the level of credit
enhancement requirements for that facility and redirect all excess cash to our
lender. Generally, these limits are calculated based on the aggregate portfolio
performance across all clients; however, delinquency, net loss ratios and
dilutions are calculated with respect to some individual obligors.

 

If, at any measurement date, a trigger was hit with respect to any financing,
provisions of the financing agreements would increase the level of credit
enhancement requirements for that financing and redirect all excess cash to the
credit provider. During this period, excess cash flow, if any, from the Facility
would be used to fund the increased credit enhancement levels rather than being
distributed to us. Once an impacted trust reaches the new requirement, we would
return to receiving a residual distribution from the trust.

 

There is a risk that in the event portfolio performance was not adequate,
triggering credit enhancement criteria, and that there was not sufficient
cash-flow from our business to satisfy the increase in enhancement required,
that our credit provider could cease its support of our business which would
have a materially adverse effect on our business.

    Competition:

Competition may adversely impact our results

 

The financial services sector in which we operate is highly competitive and
could become even more so, particularly in those segments which are perceived as
providing higher growth prospects. Factors contributing to this include industry
deregulation, mergers and acquisitions, changes in customers’ needs and
preferences, entry of new participants, development of new distribution and
service methods and increased diversification of products by competitors. For
example, changes in the financial services sector have made it possible for
non-bank financial institutions to offer products and services traditionally
provided by banks, such as automatic payment systems, mortgages and credit
cards.

 

The effect of competitive market conditions may have a material adverse effect
on our financial performance and position. For example, increasing competition
for customers can lead to a compression in our net interest margin, or increased
advertising and related expenses to attract and retain customers.

 

The asset backed lending market is served by a variety of entities, including,
banks, credit unions, and independent finance companies. Our competitors may
provide financing on terms more favourable to customers than we offer. Many of
these competitors also have long-standing relationships with potential clients.



 



30

 

 

[imgex10i.jpg]

 

  We anticipate that we will encounter greater competition as we expand our
operations.       The market for providing purchased receivables and other
financial services to small to medium size businesses is highly competitive and
we expect that competition will increase. Current competitors have significantly
greater financial, technical and marketing resources than we do. We expect that
more companies will enter this sector of the financial services market. We may
not be able to compete successfully against either current or future
competitors. Increased competition could result in reduced revenue, lower
margins or loss of market share, any of which could significantly harm our
business.     Insurance risk:

Failure to obtain insurance on favourable terms may result in unexpected losses.

 

The receivables due Moneytech from its customers or their counterparties are
insured pursuant to a policy issued by Euler Hermes, a Standard & Poor’s rated
Trade Credit insurance provider. Pursuant to this policy, Moneytech would bear
the first A$500,000 of losses incurred in any calendar year, after which any bad
debt losses are borne by Euler Hermes. This policy is renewed annually.

 

No assurances can be made that we will be able to continue to insure bad debt
losses or that we will be able to obtain policy coverage with premiums that are
cost effective. If we are unable to renew our bad debt insurance policy or the
premiums for coverage become cost prohibitive, we may face larger than expected
losses from bad debts.

    Interest rate risk:

Changes in interest rates may adversely impact our profitability and risk
profile.

 

Our profitability may be directly affected by interest rate levels and
fluctuations in interest rates. As interest rates change, our gross interest
rate spread on new facilities either increases or decreases because the rates we
charge on the facilities we provide is limited by market and competitive
conditions, restricting our ability to pass on increased interest costs to the
consumer. Additionally, although the majority of our clients are small to medium
businesses and are not highly sensitive to interest rate movement, increases in
interest rates may reduce the volume of facilities we originate.

    Security risk:

A security breach or a cyber attack could adversely affect our business.

 

In the normal course of business, we receive, process and retain sensitive and
confidential personal and business information and may, subject to applicable
law, share that information with third parties. Our facilities and systems, and
those of third parties to which we provide information, could be vulnerable to
external or internal security breaches, acts of vandalism, computer viruses,
misplaced or lost data, programming or human errors, or other similar events. A
security breach or cyber attack of our systems could interrupt or damage our
operations or harm our reputation. If third parties or our employees penetrate
our network security or otherwise misappropriate our customers’ confidential
information or contract information, or if we give third parties or our
employees improper access to consumers’ confidential information or contract
information, we could be subject to liability. This liability could include
investigations, fines, or penalties imposed by regulatory agencies, including
the loss of necessary permits or licenses. This liability could also include
identity theft or other similar fraud-related claims, claims for other misuses,
or losses of personal information, including for unauthorised marketing purposes
or claims alleging misrepresentation of our privacy and data security practices.



 



31

 

 

[imgex10i.jpg] 

 

  We rely on encryption and authentication technology both licensed from third
parties and developed in house to provide the security and authentication
necessary to effect secure online transmission of confidential information.
Advances in computer capabilities, new discoveries in the field of cryptography,
or other events or developments may result in a compromise or breach of the
algorithms that we use to protect sensitive data. A party who is able to
circumvent our security measures could misappropriate proprietary information or
cause interruptions in our operations. We may be required to expend capital and
other resources to protect against such security breaches or cyber attacks or to
alleviate problems caused by such breaches or attacks. Our failure to prevent
security breaches and cyber attacks, whether due to an external cyber-security
incident, a programming error, or other cause, could damage our reputation,
expose us to mitigation costs and the risks of private litigation and government
enforcement, disrupt our business, or otherwise have a material adverse effect
on our sales and results of operations.     Underwriting criteria risk:

We apply underwriting criteria we have developed to assess the credit worthiness
of each prospective customer.

 

We rely upon our judgment in applying underwriting criteria we have developed to
assess whether to extend financing to a particular customer and the fees and
other charges to assess such customer. If we exercise poor judgment in assessing
the credit quality of prospective clients or the underwriting criteria we choose
to rely upon cause us to extend financing to clients which later default, it
would have a material adverse effect on our financial position, liquidity and
results of operations.

 

We depend on the accuracy and completeness of information about our clients and
obligors and any misrepresented information could adversely affect our business,
results of operations and financial condition.

 

In deciding whether to purchase particular receivables or to enter into other
transactions with our clients and their obligors, we rely on information
furnished to us by or on behalf of our clients and counterparties, including
financial statements and other financial information. We also rely on
representations made by our clients and counterparties as to the accuracy and
completeness of that information and, with respect to financial statements, on
reports of independent third parties. If any of this information is
intentionally or negligently misrepresented and such misrepresentation is not
detected, the value of purchased receivables may be significantly lower than
expected. Whether a misrepresentation is made by our client, another party, or
one of our employees, we generally bear the risk of loss associated with the
misrepresentation. Any such misrepresented information could adversely affect
our business, financial condition, and results of operations.

    Operational risk:

We are subject to operational risk, which may adversely impact our results.

 

Operational risk refers to risks arising from day-to-day operational activities
which may result in direct or indirect loss. These losses may result from both
internal and external events. We are highly dependent on information systems and
technology and there is a risk that these, or the services they use or depend
on, might fail.

 

Our daily operations are computer based. The exposure to systems risks includes:
complete or partial failure of information technology systems; inadequacy of
internal or third party information technology systems, due to, among other
things, failure to keep pace with industry developments; and capacity of the
existing systems to effectively accommodate planned growth and integrate
existing and future acquisitions and alliances.

 

Any failure in these systems could result in business interruption, the loss of
customers, damaged reputation and weakening of our competitive position and
could adversely impact our business and have a material adverse effect on our
financial condition and loss of operations.

 



32

 

 

[imgex10i.jpg] 

 

Outsourcing risk: We are potentially exposed to failings by third party
providers, including outsourcing, to natural disasters, political, security and
social events and to failings in the financial services sector.     Integration
risk:

We cannot assure you that any business we acquire will benefit from its
acquisition by us.

 

We cannot assure you we will realise any of the perceived benefits to our
business from any future acquisitions. The past performance of Moneytech is not
necessarily indicative of future performance. The process of combining
businesses acquired involves certain risks, including exposure to unknown
liabilities of the acquired companies, and may cause fundamental changes to
their businesses or in their operations. In addition, our operating results may
be affected by the additional expenses we incur in integrating them into our
organisation

    Growth risk: Our inability to successfully manage the growth of our business
may have a material adverse effect on our business, results of operations and
financial condition.       We intend to continue our growth strategy to (i)
expand our portfolio by increasing market penetration and market share through
new customer acquisitions and (ii) grow our other businesses such as our
payments aggregation and processing business, our gift card business and our
foreign exchange business. Our ability to execute this growth strategy is
subject to significant risks, some of which are beyond our control, including:

 



  ●   The inherent uncertainty regarding general economic conditions;         ●
Our ability to obtain adequate financing for our expansion plans;         ● The
prevailing laws and regulatory environment of each territory and country in
which we operate or seek to operate, and, To the extent applicable, laws and
regulations, which are subject to change at any time;         ● The degree of
competition in new markets and its effect on our ability to attract new
customers; and         ● Our ability to recruit qualified personnel, in
particular in areas where we face a great deal of competition.



 

As part of our growth we expect to experience growth in the number of employees
and the scope of our operations. This could result in increased responsibilities
for management.

 

Our future success will be highly dependent upon our ability to manage
successfully the expansion of our operations. Our ability to manage and support
our growth effectively will be substantially dependent on our ability to
implement adequate improvements to financial, inventory, management controls,
reporting, and hire sufficient numbers of financial, accounting, administrative,
and management personnel. We may not succeed in our efforts to identify, attract
and retain experienced accounting and financial personnel.

 

Our future success also depends on our ability to address potential market
opportunities and to manage expenses to match our ability to finance operations.
The need to control our expenses will place a significant strain on our
management and operational resources. If we are unable to control our expenses
effectively, our business, results of operations and financial condition may be
adversely affected.

 

Our growth strategies require significant capital investments and may require us
to seek external financing, which may not be available on terms favourable to
us.



 



33

 

 

[imgex10i.jpg] 

 

  Our business operations and growth strategies require substantial capital
investments, the availability of which depends on our ability to generate cash
flow from operations, borrow funds on satisfactory terms and raise funds in the
capital markets. Our ability to arrange for financing to support our capital
expenditures and the cost of such financing are dependent on numerous factors,
including general economic and capital markets conditions, interest rates and
credit availability from banks or other lenders, many of which are beyond our
control. In addition, increases in interest rates or the failure to obtain
external financing on terms favourable to us will affect our financing costs and
our results of operations. We may not be able to obtain financing in amounts or
on terms acceptable to us.     Demand for services:

A reduction in demand for our services and failure by us to adapt to such
reduction could adversely affect our business and results of operations.

 

The demand for a particular service we offer may be reduced due to a variety of
factors, such as regulatory restrictions that decrease customer access to
particular services, the availability of competing services or changes in
customers' preferences or financial conditions. Should we fail to adapt to
significant changes in our customers' demand for, or access to, our services,
our revenues could decrease significantly and our operations could be harmed.
Even if we do make changes to existing services or introduce new services to
fulfil customer demand, customers may resist or may reject such services.
Moreover, the effect of any change in our services on the results of our
business may not be fully ascertainable until the change has been in effect for
some time and by that time it may be too late to make further modifications to
such service without causing further harm to our business, results of operations
and financial condition.

    Key personnel risk:

Loss of our management and other key personnel, or an inability to attract such
management and other key personnel, could negatively impact our business.

 

The successful implementation of our strategy depends in part on our ability to
retain our experienced management team, particularly Hugh Evans, our Managing
Director and key employees, and on our ability to attract appropriately
qualified new personnel.

 

Hugh Evans has extensive experience in the small business and consumer
internet-based finance industry. He has a proven track record of successfully
operating our business. The loss of any key member of our management team or
other key employees could hinder or delay our ability to implement our growth
strategy effectively. Further, if we are unable to attract appropriately
qualified new personnel as we expand, we may not be successful in implementing
our growth strategy. In either instance, our profitability and financial
performance could be adversely affected.

 

Experienced management and other key personnel in the financial services
industry are in demand and competition for their talents is intense.
Furthermore, we do not maintain key person insurance on any of our management
personnel. Failure to attract and retain qualified employees or the loss of any
member of our management may result in a loss of organisational focus, poor
operating execution or an inability to identify and execute potential strategic
initiatives. This could, in turn, materially and adversely affect our business,
financial condition and results of operations.

 



34

 

 

[imgex10i.jpg] 

 

Information technology risk:

Our information technology may not support our future volumes and business
strategies.

 

We rely on our proprietary origination and servicing platforms that utilise
database-driven software applications. We employ a team of engineers,
information technology analysts, and website designers to ensure that our
information technology systems remain on the cutting edge. However, due to the
rapid changes in technology, there can be no assurance that our information
technology systems will continue to be adequate for our business or provide a
competitive advantage.

 

Our network and information systems are important to our operating activities
and any network and information system shutdowns could disrupt our ability to
process applications, originate financing facilities, or service our existing
portfolio, which could have a material adverse impact on our operating
activities. Shutdowns may be caused by unforeseen catastrophic events, including
natural disasters, terrorist attacks, large-scale power outages, software or
hardware defects, computer viruses, cyber attacks, external or internal security
breaches, acts of vandalism, misplaced or lost data, programming or human
errors, difficulties in migrating technology facilities from one location to
another, or other similar events. We cannot be certain that our disaster
recovery plan will function as intended, or otherwise resolve or compensate for
such effects. Failure of our disaster recovery plan, if and when experienced,
may have a material adverse effect on our revenue and ability to support and
service our customer base.

    Intellectual property risk:

Failure to protect our intellectual property rights may materially and adversely
affect our competitive position and operations, and we may be exposed to
infringement or misappropriation claims by third parties.

 

Our success is in part attributable to the technologies, know-how and other
intellectual property that we have developed or acquired. We rely upon a
combination of trade secrets, confidentiality policies, non-disclosure and other
contractual arrangements, and trademark laws to protect our intellectual
property rights. There can be no assurance that the steps we have taken to
protect our intellectual property rights are adequate to prevent or deter
infringement or other misappropriation of our intellectual property.

 

We may not be able to detect unauthorised uses or take appropriate and timely
steps to enforce our intellectual property rights. Any significant infringement
of our proprietary technologies and processes or our intellectual property
rights could weaken our competitive position and have an adverse effect on our
operations. To protect our intellectual property rights, we may have to commence
legal proceedings or otherwise spend significant amounts of time and money. We
cannot assure you that we will prevail in such proceedings. The occurrence of
any unauthorised use of or other infringement to our intellectual property
rights, it could result in potential damage to our competitive position.

 

We may be subject to litigation involving claims of patent or trademark
infringement or the violation of intellectual property rights of third parties.
The defence of intellectual property suits, patent opposition proceedings and
related legal and administrative proceedings can be costly and time-consuming
and may significantly divert the efforts and resources of our technical and
management personnel.

 

An adverse determination in any litigation or proceedings to which we become a
party could subject us to significant liability to third parties, require us to
seek licenses from third parties, pay ongoing royalties, or redesign our
products or subject us to injunctions prohibiting the manufacture and sale of
our products or the use of our technologies, which could materially and
adversely affect our business, financial condition or results of operations.
Protracted litigation could also result in our customers or potential customers
deferring or limiting their purchase or use of our products until resolution of
such litigation, which could adversely affect our business.

 



35

 

 

[imgex10i.jpg] 

 

General risks:

Catastrophic events may negatively affect our business, financial condition, and
results of operations.

 

Natural disasters, acts of war, terrorist attacks, and the escalation of
military activity in response to these attacks or otherwise may have negative
and significant effects, such as imposition of increased security measures,
changes in applicable laws, market disruptions, and job losses. These events may
have an adverse effect on the economy in general. Moreover, the potential for
future terrorist attacks and the national and international responses to these
threats could affect our business in ways that cannot be predicted. The effect
of any of these events or threats could have a material adverse effect on our
business, results of operations and financial condition.

    Regulatory risks: If our asset-based financing business in Australia were to
become subject to more extensive regulation under Australian law, our business,
financial condition, liquidity and results of operations would be materially and
adversely affected.       Our asset based lending activities, including
factoring receivables and purchase order financing, are not subject to
governmental regulation in Australia, since we are deemed not to make loans.
Nevertheless, if any of the transactions entered into by us are deemed to be
loans or financing transactions instead of a true purchase of accounts
receivable, then various laws and regulations we would become subject to
numerous laws and regulations otherwise not applicable to our principal
activities in Australia and could limit the fees and other charges we are able
to charge our customers and may further subject us to penalties under such
regulations. These laws and regulations would also:

 



  ●  Regulate our credit granting activities, and require that we obtain
additional licenses;         ● Require additional disclosures to customers;    
    ● Govern the manner in which we conduct secured transactions;         ● Set
collection, foreclosure, repossession and claims handling procedures and other
trade practices;         ● Prohibit discrimination in the extension of credit,
and         ● Regulate our use and reporting of information related to a
seller’s credit experience and other data collection.



 

 

This could have a material adverse effect on our business, financial condition,
liquidity and results of operations.

   

If we are found to be subject to or in violation of any laws or regulations,
including those in Australia, the United States and other jurisdictions
governing money transmission, electronic funds transfers, money laundering,
terrorist financing, sanctions, consumer protection, banking and lending, it
could be subject to liability, licensure and regulatory approval and may be
forced to change its business practices.

 

Moneytech’s planned electronic payments business and money transfer business
will be subject to the laws and regulations of Australia, and those of the
United States if we decide to engage in those businesses in the United States,
including those governing money transmission, electronic funds transfers, money
laundering, terrorist financing, sanctions, consumer protection, banking and
lending. The legal and regulatory requirements that apply to our payments
businesses vary from country to country. While we have programs focused on
compliance with applicable laws and regulations, there can be no assurance that
we will not be subject to fines or other enforcement actions in one or more
jurisdictions or be required to make changes to our business practices or
compliance programs to comply in the future if our business should expand
outside of Australia.



 



36

 

 

[imgex10i.jpg]

 

If Moneytech were to become a money transmitter in the United States, it would
become subject to restrictions on its investment of customer funds, reporting
requirements, bonding requirements, and inspection by state regulatory agencies.
If Moneytech were found to be in violation of money services laws or
regulations, we could be subject to criminal or civil penalties, be forced to
alter our business practices or be required to obtain additional licenses or
regulatory approvals that could impose substantial costs on us. Any change to
our business practices that makes our services less attractive to customers or
prohibits the use of our services by residents of a particular jurisdiction
could harm our business.

 

We also would be subject to various anti-money laundering and counter-terrorist
financing laws and regulations around the world that prohibit, among other
things, involvement in transferring the proceeds of criminal activities. Any
errors, failures or delays in complying with federal, state or foreign
anti-money laundering and counter-terrorist financing laws could result in
significant criminal and civil lawsuits, penalties and forfeiture of significant
assets or other enforcement actions.

 



37

 

 

[imgex10i.jpg]

 



Conditions

 

The following are the Conditions which, as supplemented, amended, modified or
replaced in relation to any Tranche of Subordinated Notes by the relevant
Pricing Supplement, will apply to that Tranche of Subordinated Notes. References
to a “Pricing Supplement” in these Conditions do not limit the provisions which
may be supplemented, amended, modified or replaced by the Pricing Supplement.

 

The Subordinated Notes are constituted by the Note Trust Deed. Each Noteholder,
and any person claiming through or under any Noteholder, is entitled to the
benefit of, is bound by and is deemed to have notice of, all of the provisions
of the Deed of Subordination, the Note Trust Deed, these Conditions and the
relevant Pricing Supplement. Each such person is also deemed to have notice of
the Information Memorandum. Copies of each such document are available for
inspection at the Specified Office of the Issuer and the Trustee.

 

1Interpretation

 

1.1Terms defined in Pricing Supplement

 

Terms which are specified in the Pricing Supplement as having a defined meaning
have the same meaning when used in these Conditions.

 

1.2Definitions

 

In these Conditions, the following meanings apply unless the contrary intention
appears:

 

Accepted Accounting Practices means:

 

(a)in relation to any Financial Statements in respect of a member of the Group
that is not incorporated in Australia, the accounting practices and standards
generally accepted in the jurisdiction of incorporation of that member of the
Group from time to time; and

 

(b)for all other purposes, the accounting practices and standards generally
accepted in Australia from time to time;

 

Additional Amount means an additional amount payable by the Issuer under
Condition 12.2 (“Withholding tax”);

 

Agency Agreement means:

 

(a)the agreement entitled Agency and Registry Services Agreement between the
Issuer, the Guarantors, the Registrar, the Issuing & Paying Agent and the
Calculation Agent dated 8 April 2015;

 

(b)any other agreement between the Issuer and a Registrar in relation to the
establishment and maintenance of a Register (and/or the performance of any
payment or other duties) for any issue of Subordinated Notes; and/or

 

(c)any other agency agreement entered into between the Issuer and an agent in
connection with any issue of Subordinated Notes;

 

Agent means each of the Registrar, the Issuing and Paying Agent, the Calculation
Agent and any other agent appointed under an Agency Agreement, or any of them as
the context requires;

 

Amount Due, on any Collection Date, in relation to an Obligor under a
Receivable, means the amount determined by Moneytech to be due by that Obligor
under that Receivable on that Collection Date in accordance with the its credit
and collections policy;

 



38

 

 

 [imgex10i.jpg]

 

Approved Originator means an Australian Approved Originator or a NZ Approved
Originator;

 

ASIC means Australian Securities and Investments Commission;

 

Associate in relation to an entity means:

 

(a)a Related Body Corporate of that entity;

 

(b)an entity, or the trustee or manager of a trust, which has a Controlling
Interest in that entity, or a Related Body Corporate of that entity;

 

(c)a Related Body Corporate of an entity included in paragraph (b) or (e);

 

(d)a director of that entity or an entity included in paragraph (a) or (c);

 

(e)a corporation, or the trustee or manager of a trust, in which one or more
entity or person mentioned in paragraph (a), (b), (c), (d), (f) or (g) alone or
together has a Controlling Interest;

 

(f)the trustee of a discretionary trust of which an entity or person included in
paragraph (a), (b), (c), (d) (e) or (g) is a beneficiary (whether or not through
one or more other discretionary trusts); or

 

(g)an entity of which a director of that entity or a Related Body Corporate of
that entity is also a director.

 

For the purposes of this definition:

 

(i)where a person is a beneficiary of a discretionary trust, that person shall
be taken to own, and control, all the assets of that trust;

 

(ii)“director” has the meaning given in the Corporations Act; and

 

(iii)a person has a “Controlling Interest” in a corporation or trust if:

 

(A)the corporation or its directors, or the trustee or manager of the trust or
its directors, are accustomed, or under an obligation, whether formal or
informal, to act in accordance with the directions, instructions or wishes of
that person or of that person in concert with others; or

 

(B)the person has a relevant interest (as defined in the Corporations Act) in
aggregate in more than 20% of the issued or voting shares, units or other
interests in the corporation or trust (in number, voting power or value), or
would have that relevant interest if any rights were exercised to subscribe for,
or acquire or convert into, shares, units or other interests which are issued or
unissued. The definition of relevant interest applies as if units or other
interests were shares;

 

Austraclear means Austraclear Ltd (ABN 94 002 060 773);

 

Austraclear Regulations means the regulations known as “Austraclear Regulations”
together with any instructions or directions established by Austraclear to
govern the use of the Austraclear System and binding on the participants in that
system;

 

Austraclear System means the clearing and settlement system operated by
Austraclear in Australia for holding securities and electronic recording and
settling of transactions in those securities between participants of that
system;

 



39

 

 

 [imgex10i.jpg]

 

Australian Approved Originator means:

 

(a)Moneytech Limited (ABN 77 106 249 852); and/or

 

(b)any other wholly-owned Australian incorporated Subsidiary of the Issuer that
originates Receivables in its ordinary course of business;

 

Australian Tax Act means the Income Tax Assessment Act 1936 of Australia or the
Income Tax Assessment Act 1997 of Australia, as applicable;

 

BBSW Rate means, for an Interest Period, the rate for prime bank eligible
securities having a tenor closest to the Interest Period as displayed at
approximately 10:10am on the “BBSW” page (or any replacement page) of the
Reuters Monitor System on the first day of that Interest Period. However, if
such rate does not appear by 10:30am on that day, or if it is displayed but the
Calculation Agent determines that there is an obvious error in that rate, BBSW
Rate means the rate determined by the Calculation Agent having regard to
comparable indices then available. The rate calculated or determined by the
Calculation Agent will be expressed as a percentage rate per annum and will be
rounded up, if necessary, to the next higher one ten-thousandth of a percentage
point (0.0001 per cent.);

 

Business Day means a day (not being a Saturday, Sunday or public holiday in the
relevant place) on which banks are open for general banking business in Sydney
and, if a Subordinated Note held in the Austraclear System is to be issued or
payment made in respect of a Subordinated Note held in the Austraclear System on
that day, a day on which the Austraclear System is operating;

 

Business Day Convention means a convention for adjusting any date if it would
otherwise fall on a day that is not a Business Day and the following
conventions, where specified in the Pricing Supplement in relation to any date
applicable to any Subordinated Note, have the following meanings:

 

(a)Following Business Day Convention means that the date is postponed to the
first following date that is a Business Day; and

 

(b)Modified Following Business Day Convention means that the date is postponed
to the first following day that is a Business Day unless that day falls in the
next calendar month in which case that date is brought forward to the first
preceding day that is a Business Day;

 

Calculation Agent means BTA Institutional Services Australia Limited (ABN 48 002
916 396);

 

Capital Reduction has the meaning given in Condition 5.2(b) (“Financial
covenants”);

 

Cash means cash at bank and cash deposited in a money market or term deposit
account of an entity (and includes the credit balance of the Interest Reserve
Account);

 

Collection Date means, in relation to a Receivable, the date on which the
relevant Obligor is required to make a payment of an Amount Due in relation to
that Receivable;

 

Conditions means, in relation to the Subordinated Notes, these terms and
conditions as amended, supplemented, modified or replaced by the Pricing
Supplement applicable to such Subordinated Note and references to a particular
numbered Condition shall be construed accordingly;

 

Contract means a contract (which need not be in writing) between the Issuer or
an Approved Originator and any person under which one of the following applies:

 

(a)the Issuer or the relevant Approved Originator sells goods to that person,
and that person is given a certain period of time in which to pay the relevant
purchase price;

 



40

 

 

[imgex10i.jpg] 

 

(b)the Issuer or the relevant Approved Originator provides loans, financial
accommodation or credit to that person, and that person is given a certain
period of time in which to repay the relevant loan, financial accommodation or
credit;

 

(c)the Issuer or the relevant Approved Originator is owed the Amount Due from an
Obligor in respect of goods or services received by the Obligor; or

 

(d)the Issuer or the relevant Approved Originator is owed the Amount Due from an
Obligor in respect of payments made by the Issuer or the relevant Approved
Originator for or on behalf of the Obligor to an entity which is not resident in
Australia;

 

Corporations Act means the Corporations Act 2001 of Australia;

 

Day Count Fraction means, in respect of the calculation of interest on a
Subordinated Note for any period of time (“Calculation Period”), the day count
fraction specified in the Pricing Supplement and:

 

(a)if “Actual/365 (Fixed)” is so specified, means the actual number of days in
the Calculation Period divided by 365; and

 

(b)if “RBA Bond Basis” is so specified, means one divided by the number of
Interest Payment Dates in a year (or where the Calculation Period does not
constitute an Interest Period, the actual number of days in the Calculation
Period divided by 365) or, if any portion of the Calculation Period falls in a
leap year, the sum of:

 

(i)the actual number of days in that portion of the Calculation Period falling
in a leap year divided by 366; and

 

(ii)the actual number of days in that portion of the Calculation Period falling
in a non-leap year divided by 365));

 

Deed of Subordination means the document entitled “Deed of Subordination” dated
8 April 2015 and executed by the Issuer, the Initial Guarantors, the Senior
Financier and the Trustee;

 

Denomination means A$1,000, being the notional face value of a Subordinated
Note;

 

Distribution means:

 

(a)any dividend, charge, interest, fee, payment or other distribution (whether
cash or assets) or redemption, repurchase, defeasance, retirement or repayment
on or in respect of any marketable security (as defined in section 9 of the
Corporations Act) issued by any member of the Group;

 

(b)any interest payment, any repayment or prepayment of any amount of principal
or any other payment in respect of any liability of any member of the Group to
any shareholder of the Parent Guarantor (or to any Related Body Corporate of any
shareholder of the Parent Guarantor which is not a member of the Group) at any
time in connection with any Financial Indebtedness; and/or

 

(c)any management, advisory or other fee payable to, or to the order of, any
shareholder of the Parent Guarantor (or to any Related Body Corporate of any
shareholder of the Parent Guarantor which is not a Guarantor);

 

Eligible Insurer means an insurance company regulated by the Australian
Prudential Regulation Authority, which is either:

 

(a)rated by one of the following, at least:

 

(i)A+ by Standard & Poor’s Ratings Group

 



41

 

 

[imgex10i.jpg] 

 

(ii)A1 by Moody’s Investors Service Inc.; or

 

(iii)A+ by Fitch Ratings Ltd.; or

 

(b)a wholly owned subsidiary of an insurance company rated by one of the
following, at least:

 

  (i) A+ by Standard & Poor’s Ratings Group;

 

  (ii) A1 by Moody’s Investors Service Inc.; or

 

  (iii) A+ by Fitch Ratings Ltd,

 

and if:

 

(A)any two ratings are provided, the lowest of those of those ratings will be
applicable; and

 

(B)all three ratings are provided, a simple majority of those ratings will
applicable, provided that if all three ratings are different, then the
applicable rating is the lowest of the ratings;

 

Eligible Receivables means, on the date of any determination which involves, or
requires a calculation of, an Eligible Receivable, a Receivable:

 

(a)the Obligor of which is not an Associate or employee of the Issuer or any
Approved Originator;

 

(b)which has not been in arrears for greater than 60 days;

 

(c)with regard to which the following warranty of the Issuer is true and
correct, as if such representation and warranty was provided on such day by
reference to the facts and circumstances then existing:

 

(i)each Receivable which was originated by the Issuer is owned by the Issuer and
each Receivable which was originated by an Approved Originator is beneficially
owned by the Issuer, free and clear of any Receivables Security Interest (other
than any Supplier's Security Interest);

 

(ii)the Issuer shall have acquired and shall continue to own each Receivable and
in respect of each Collection related to that Receivable (in each case subject
to the rule in Dearle v Hall), free and clear of any Receivables Security
Interest (other than any Supplier's Security Interest); and

 

(iii)each Obligor is a member of the Program, and satisfies the eligibility
criteria of the Program to be and remain a member of the Program;

 

(d)is in full force and effect and constitutes the legal, valid and binding
obligation of the Obligor of that Receivable enforceable against that Obligor in
accordance with its terms and is not subject to any dispute, offset,
counterclaim or defence whatsoever (except the discharge in insolvency or
bankruptcy of such Obligor);

 

(e)which does not contravene any laws, rules or regulations and with respect to
which no party to the Contract is in violation of any law, rule or regulation if
that violation would impair the collectability of such Receivable;

 

(f)which satisfies all applicable requirements of the relevant policy and
procedure of the Issuer and each Approved Originator relating to the operation
of its business;

 



42

 

 

[imgex10i.jpg]

 

(g)as to which at the time the relevant Contract was entered into and as at the
proposed date of sale the Issuer had not received any notice of a Receivables
Insolvency Event in respect of the relevant Obligor;

 

(h)which is not subject to any legislation relating to consumer credit;

 

(i)where each of the relevant Contracts is governed by the laws of an Australian
jurisdiction;

 

(j)where the relevant Contract, if required to be stamped, has been stamped with
all applicable duty;

 

(k)where the amount of any payment which the Obligor is required to make in
respect of the Receivable may not pursuant to any contractual right of set off
be reduced by, or by any income derived by the Obligor on, any moneys deposited
by it with any person (including, without limitation, the Issuer) or an Approved
Originator;

 

(l)where the Obligor has provided the bank with which an account controlled by
Moneytech Services Pty Ltd, Moneytech Finance Pty Ltd or Moneytech Limited is
held with authority to initiate and collect the minimum Amount Due on each
Collection Date; and

 

(m)which is covered by an Insurance Policy which provides the Issuer with
protection against loss due to non-payment in respect of a Receivable due to the
insolvency of the Obligor;

 

Event of Default means the happening of any event set out in Condition 14.3
(“Events of Default”);

 

Existing Security Interests means:

 

(a)the security over the Parent Guarantor in favour of the Senior Financier over
all present and after acquired commercial property, except any personal property
of the Parent Guarantor which is not from time to time subject to a security
agreement in favour of the secured party. identified as registered charge
numbers 201112120914989 and 201112280667593;

 

(b)the security over the Issuer:

 

(i)in favour of the Senior Financier over:

 

(A)all present and after acquired commercial property, except any personal
property of the Issuer which is not from time to time subject to a security
agreement in favour of the secured party. identified as registered charge
numbers 201112120915021 and 201112280667627;

 

(B)all present and after acquired commercial property, except any Eligible
Receivables transferred to the Issuer under a sale notice, and other collateral
including inventory, identified as registered charge numbers 201203300070566 and
201203300074399;

 

(C)all present and after acquired commercial general intangible property
identified as registered charge number 201210080098347;

 

(D)all present and after acquired commercial intangible property (account)
identified as registered charge numbers 201210080098491 and 201210080098594; and

 



43

 

 

[imgex10i.jpg]

 

(E)all present and after acquired financial property (chattel paper) identified
as registered charge numbers 201210080098560 and 201210080098637; and

 

(ii)in favour of Sony Australia Limited (ABN 59 001 215 354) identified as
registered charge number 201202210078182;

 

(c)the security over Moneytech Services:

 

(i)in favour of the Senior Financier over:

 

(A)all present and after acquired commercial property identified as registered
charge number 2011112120914943;

 

(B)all present and after acquired commercial property, except any personal
property of Moneytech Services which is not from time to time subject to a
security agreement in favour of the secured party. identified as registered
charge number 2011122280667564;

 

(iii)in favour of Indue Ltd (ABN 97 087 822 464) over all present and after
acquired ADI accounts held by Moneytech Services with Indue Ltd identified as
registered charge number 201311050031934;

 

FATCA means sections 1471 to 1474 of the United States Internal Revenue Code of
1986 or any consolidation, amendment, re-enactment or replacement of those
provisions and including any regulations or official interpretations issued,
agreements (including, without limitation, intergovernmental agreements) entered
into or non-US laws enacted, with respect thereto;

 

Financial Indebtedness of a person means any liability or indebtedness (whether
present or future, actual or contingent) of that person for or in respect of:

 

(a)moneys borrowed or raised and debit balances at banks or financial
institutions;

 

(b)its obligations as lessee under any lease which in accordance with Accepted
Accounting Practices would be treated as a finance or a capital lease;

 

(c)any indemnity obligation in respect of any guarantee, indemnity, bond or
letter of credit or similar instrument issued by a bank or financial
institution;

 

(d)any guarantee, indemnity, letter of credit or similar assurance in respect of
financial loss given in connection with any Financial Indebtedness (as referred
to in any other paragraph of this definition) of another person;

 

(e)any amount payable in connection with the redemption of any redeemable
preference share issued by that person;

 

(f)any amount raised under or in connection with any bill acceptance,
endorsement or discounting arrangement;

 

(g)any amount raised under or in connection with any bond, debentures, note,
loan stock or any similar instrument;

 

(h)receivables sold or discounted (other than to the extent they are sold on a
non-recourse basis);

 

(i)the marked to market value of any swap, hedge, cap, collar, ceiling or floor
agreement, futures contract, forward exchange or forward purchase contract or
option contract, in each case, in respect of any currency, interest rate or
commodity or any similar transaction;

 



44

 

 

[imgex10i.jpg]

 

(j)the acquisition cost of any asset or service to the extent payable more than
90 days after the time of acquisition or possession; or

 

(k)any amount raised under any other transaction or series of transaction having
the commercial effect of a borrowing or raising of money,

 

in all cases, without double counting;

 

Financial Statements means:

 

(a)an income statement;

 

(b)a balance sheet;

 

(c)a cash flow statement; and

 

(d)(if for a Financial Year and required by law or directive) a statement of
changes in equity for the year,

 

together with any notes to those documents and any accompanying reports
(including any directors' and auditors reports), statements, declarations and
other documents or information intended to be read with any of them, in each
case as required under the Corporations Act and applicable laws and directives;

 

Financial Year means any 12 month period ending on 30 June;

 

First Optional Redemption Date means the date so specified in the Pricing
Supplement;

 

Fixed Coupon Amount means the amount specified in, or determined in accordance
with, the Pricing Supplement;

 

Fixed Rate Note means a Subordinated Note on which interest is calculated at a
fixed rate payable in arrear on a fixed date or fixed dates in each year and on
redemption or on any other dates as specified in the applicable Pricing
Supplement;

 

Floating Rate Note means a Subordinated Note on which interest is calculated at
a floating rate payable monthly or 2, 3, 6, or 12 monthly or in respect of any
other period or on any other date specified in the applicable Pricing
Supplement;

 

Group means the Parent Guarantor and each of its Subsidiaries from time to time;

 

Guarantors means the Initial Guarantors and each other entity that has provided
a Subordinated Guarantee of the Subordinated Notes (and has not been released
from such Subordinated Guarantee) under the Note Trust Deed from time to time;

 

Information Memorandum means the information memorandum, disclosure document or
other offering document referred to in a Pricing Supplement in each case
prepared by, or on behalf of, and approved by, the Issuer in connection with the
issue of Subordinated Notes and all documents incorporated by reference in it;

 

Initial Guarantors means:

 

(a)the Parent Guarantor; and

 

(b)Moneytech Services;

 



45

 

 

[imgex10i.jpg]

 

Interest Reserve Account has the meaning given to it in the Note Trust Deed;

 

Insolvency Event means:

 

(a)a controller (as defined in section 9 of the Corporations Act), receiver,
receiver and manager, administrator or similar officer is appointed in respect
of that person or any asset of that person;

 

(b)a liquidator, provisional liquidator or administrator is appointed in respect
of that person;

 

(c)except for the purpose of a solvent reconstruction or amalgamation, any
application (not withdrawn or dismissed within 7 days) is made to a court for an
order, an order is made, a meeting is convened or a resolution is passed, for
the purpose of:

 

(i)appointing a person referred to in paragraph (a) or (b) of this definition;

 

(ii)winding up, dissolving or deregistering that person; or

 

(iii)proposing or implementing a company voluntary arrangement or a scheme of
arrangement, other than with the prior approval by a Special Resolution of the
Noteholders under a solvent scheme of arrangement pursuant to Part 5.1 of the
Corporations Act;

 

(d)any application (not withdrawn or dismissed within 7 days) is made to a court
for an order, a meeting is convened, a resolution is passed or any negotiations
are commenced, for the purpose of implementing or agreeing:

 

(i)a moratorium of any debts of that person;

 

(ii)any other assignment, composition or arrangement (formal or informal) with
that person's creditors; or

 

(iii)any similar proceeding or arrangement by which the assets of that person
are subjected conditionally or unconditionally to the control of that person's
creditors or a trustee,

 

or any agreement or other arrangement of the type referred to in this paragraph
(d) is ordered, declared or agreed to;

 

(e)as a result of the operation of section 459F(1) of the Corporations Act, that
person is taken to have failed to comply with a statutory demand (as defined in
the Corporations Act);

 

(f)any writ of execution, garnishee order, mareva injunction or similar order,
attachment or other process is made, levied or issued against or in relation to
any asset of that person;

 

(g)anything analogous to anything referred to in paragraphs (a) to (f) inclusive
of this definition, or which has a substantially similar effect, occurs with
respect to that person under any law; or

 

(h)that person is, or admits in writing that it is, or is declared to be, or is
presumed or taken under any applicable law to be (for any purpose), insolvent or
unable to pay its debts as they fall due;

 

Insurance Policy means the trade credit insurance policy issued by an Eligible
Insurer to the Issuer in relation to the Receivables;

 



46

 

 

[imgex10i.jpg]

 

Interest Commencement Date means, for a Subordinated Note, the Issue Date of the
Subordinated Note or any other date so specified in, or determined in accordance
with, the Pricing Supplement;

 

Interest Expense means, for any Relevant Period, all interest and amounts in the
nature of interest, or of similar effect to interest, which would be included in
the consolidated financial statements of the Group as having been paid or
incurred by members of the Group and includes but is not limited to any margin,
line, facility, acceptance, discount or other fees and amounts incurred on a
regular or recurring basis payable in respect of any Financial Indebtedness of
any member of the Group for that Relevant Period or, if not payable but relating
to that Relevant Period, then accrued for that Relevant Period, but excludes
mark to market items which have been notionally accounted for;

 

Interest Payment Date means each date so specified in the Pricing Supplement;

 

Interest Period means each period beginning on (and including) an Interest
Payment Date and ending on (but excluding) the next Interest Payment Date.
However:

 

(a)the first Interest Period commences on (and includes) the Interest
Commencement Date; and

 

(b)the final Interest Period ends on (but excludes) the Maturity Date or, if
redeemed earlier, an Optional Redemption Date;

 

Interest Rate means, in respect of a Subordinated Note, the interest rate
(expressed as a percentage per annum) payable in respect of that Subordinated
Note specified in the Pricing Supplement or calculated or determined in
accordance with these Conditions and the Pricing Supplement;

 

Issue Date means the date on which a Subordinated Note is, or is to be issued,
as specified in, or determined in accordance with, the Pricing Supplement;

 

Issuer means Moneytech Finance Pty Ltd (ABN 75 112 110 906);

 

Issuing & Paying Agent means BTA Institutional Services Australia Limited (ABN
48 002 916 396);

 

Margin means the margin specified in, or determined in accordance with, the
Pricing Supplement;

 

Maturity Date means the date so specified in, or determined in accordance with,
the Pricing Supplement as the date on which the Subordinated Note is to be
redeemed (and adjusted, if necessary, in accordance with the applicable
“Business Day Convention” so specified in the Pricing Supplement);

 

Meeting Provisions means the provisions relating to meetings of Noteholders set
out in the Note Trust Deed;

 

Moneytech Services means Moneytech Services Pty Ltd (ABN 81 112 110 933);

 

Note Trust Deed means the document entitled “Note Trust Deed” dated 8 April 2015
and executed by, amongst others, the Issuer, the Guarantors and the Trustee;

 

Noteholder means, in respect of a Subordinated Note, the person whose name is
entered in the Register as the holder of that Subordinated Note;

 

NPAT means, for any Relevant Period, the net profit after tax of the Group for
that Relevant Period as calculated in accordance with the relevant Financial
Statements;

 



47

 

 

[imgex10i.jpg]

 

NZ Approved Originator means any wholly-owned New Zealand incorporated
subsidiary of the Issuer that originates Receivables as specified in a list that
is provided to the Trustee from time to time

 

Obligor means a person obligated to make payments in respect of a Receivable,
being customer of the Issuer or an Approved Originator who is a member of the
Program;

 

Offshore Associate means an “associate” (within the meaning of section 128F(9)
of the Australian Tax Act) of the Issuer that is either:

 

(a)a non-resident of Australia that, if it acquires the Subordinated Notes or an
interest in the Subordinated Notes, would not acquire the Subordinated Notes or
an interest in the Subordinated Notes in carrying on a business at or through a
permanent establishment of the associate in Australia; or

 

(b)a resident of Australia that, if it acquires the Subordinated Notes or an
interest in the Subordinated Notes, would acquire the Subordinated Notes or an
interest in the Subordinated Notes in carrying on a business in a country
outside Australia at or through a permanent establishment of the associate in
that country;

 

Optional Redemption Date means the First Optional Redemption Date, the Second
Optional Redemption Date or each Interest Payment Date commencing on (and
including) the Third Optional Redemption Date to (but excluding) the Maturity
Date;

 

Parent Guarantor means Moneytech Limited (ABN 77 106 249 852);

 

Payment Date means, as applicable, the Maturity Date, an Interest Payment Date
or other relevant date on which a payment in respect of a Subordinated Note is
due;

 

a Permitted Payment has the meaning given to it in the Deed of Subordination.

 

a Permitted Security Interest means:

 

(a)the Existing Security Interests, provided that if the Issuer, a Guarantor or
any other member of the Group renews, extends or refinances any Financial
Indebtedness secured by those Existing Security Interests, at the time of such
renewal, extension or refinance of the Financial Indebtedness (as the case may
be), and on a pro-forma basis, the ratio (expressed as a percentage) of the
aggregate of all Financial Indebtedness of the Group secured by a Security
Interest at that time to the aggregate amount of all purchased Eligible
Receivables plus Cash at that time is not more than 90 per cent.;

 

(b)any Security Interest:

 

(i)that secures any Financial Indebtedness incurred by the Issuer, a Guarantor
or any other member of the Group on or after the Issue Date; and

 

(ii)without limiting sub-paragraph (i) above, granted in connection with the
Issuer, a Guarantor or any other member of the Group renewing, extending or
refinancing of any Financial Indebtedness secured by an Existing Security
Interest,

 

provided that, at the time of such incurrence of the Financial Indebtedness or
such renewal, extension or refinance of the Financial Indebtedness (as the case
may be), and on a pro-forma basis, the ratio (expressed as a percentage) of the
aggregate of all Financial Indebtedness of the Group secured by a Security
Interest at that time to the aggregate amount of all purchased Eligible
Receivables plus Cash at that time is not more than 90 per cent.;

 



48

 

 

[imgex10i.jpg]

 

(c)a Security Interest arising by operation of law and in the ordinary course of
trading so long as the Financial Indebtedness secured by that Security Interest
is paid when due or contested in good faith and appropriately provisioned;

 

(d)any netting and set-off arrangements arising in the ordinary course of the
Group’s banking arrangements;

 

(e)any Security Interest approved by the Noteholders pursuant to the Meeting
Provisions; and

 

(f)any Security Interest provided for by one of the following transactions if
the transaction does not secure payment or performance of an obligation:

 

(i)a transfer of an account or chattel paper;

 

(ii)a commercial consignment; or

 

(iii)a PPS Lease,

 

(as each term is defined in the PPSA);

 

PPSA means the Personal Properties Securities Act 2009 of Australia;

 

Pricing Supplement means, in respect of a Tranche, the pricing supplement
prepared and issued specifying the relevant issue details of such Subordinated
Notes and which has been confirmed by the Issuer;

 

Program means the Moneytech Credit Express, the Confirmed Capital Programs or
other such financial products which generate Eligible Receivables and comply
with Moneytech’s credit and collections policy established by the Parent
Guarantor;

 

Receivable means any right, title, benefit and interest (present or future) in,
to, under or derived from a Contract, including the purchase price payable under
that Contract and any amount paid or payable to the Issuer or the Approved
Originator pursuant to the Insurance Policy in respect of that Contract, but
excluding, in the case of any Contract originated by a NZ Approved Originator,
any right to payment of interest, finance or late payment charges payable under
that Contract;

 

Receivables Insolvency Event means in respect of a person:

 

(a)

 



(i)an administrator of the person is appointed;

 

(ii)any step is taken to appoint or with a view to appointing a statutory
manager (including the making of any recommendation in that regard by the
Securities Commission under the Corporations (Investigations and Management) Act
1989 or the Reserve Bank of New Zealand Act 1989);

 

(iii)except for the purpose of a solvent reconstruction or amalgamation
previously approved by the Senior Financier (such approval not to be
unreasonably withheld):

 

(A)an application or an order is made, proceedings are commenced, a resolution
is passed or proposed in a notice of meeting or an application to a court or
other steps are taken for:

 

(1)the winding up, dissolution or administration of the person; or

 



49

 

 

[imgex10i.jpg]

 

(2)the person entering into an arrangement, compromise or composition with or
assignment for the benefit of its creditors or a class of them;

 

other than frivolous or vexatious applications, proceedings, notices and steps
or applications; or

 

(B)the person ceases, suspends or threatens to cease or suspend the conduct of
all or substantially all of its business or disposes of or threatens to dispose
of all or a substantial part of its assets; or

 

(iv)the person is, or under applicable legislation is taken to be, insolvent
(other than as the result of a failure to pay a debt or claim the subject of a
good faith dispute) or stops or suspends or threatens to stop or suspend payment
of all or a class of its debts;

 

(b)

 



(i)a receiver, receiver and manager, administrative receiver or similar officer
is appointed to;

 

(ii)a Security Interest is enforced in respect of an amount in excess of
A$500,000 over; or

 

(iii)a distress, attachment or other execution is levied, or enforced or applied
for in respect of an amount in excess of A$500,000 over,

 

all or any of the assets and undertaking of the person unless the relevant
action is terminated within 7 days;

 

(c)in the case of a party to this agreement, without the prior consent of the
other parties to this agreement, the person:

 

(i)reduces its capital (including a purchase of its shares but excluding a
redemption of redeemable shares);

 

(ii)passes a resolution to reduce its capital or to authorise it to purchase its
shares or passes a resolution under chapter 2J of the Corporations Act or an
equivalent provision, or calls a meeting to consider such a resolution; or

 

(iii)applies to a court to call any such meeting or to sanction any such
resolution or reduction; or

 

(d)anything analogous to anything referred to in paragraphs (a) to (c)
inclusive, or having substantially similar effect, occurs with respect to the
person under any overseas law or any law which commences or is amended after the
date of this agreement;

 

Receivables Security Interest includes any mortgage, pledge, lien or charge or
any security or preferential interest or arrangement of any kind or any other
right of, or arrangement with, any creditor to have its claims satisfied in
priority to other creditors with, or from the proceeds of, any asset in favour
of any person other than the Issuer, includes any security interest as defined
and construed in accordance with the PPSA and the Personal Property Securities
Act 1999 (New Zealand).

 

It includes retention of title other than in the ordinary course of day-to-day
trading and a deposit of money by way of security but it excludes a charge or
lien arising in favour of a government or a governmental, semi-governmental or
judicial entity or authority (including any self-regulatory organisation
established under status or any stock exchange) by operation of statute unless
there is default in payment of moneys secured by that charge or lien;

 

50

 

 

[imgex10i.jpg]

 



Record Date means the close of business in the place where the Register is
maintained on the eighth day before the Payment Date;

 

Register means the register of holders of Subordinated Notes established and
maintained by or on behalf of the Issuer under an Agency Agreement;

 

Registrar means BTA Institutional Services Australia Limited (ABN 48 002 916
396);

 

Related Body Corporate has the meaning it has in the Corporations Act;

 

Relevant Period means, on any date falling in a calendar month, the period of
twelve months prior to and ending on the last day of the calendar month in which
the relevant date falls;

 

RPA means the asset backed wholesale debt facility between the Issuer and the
Senior Financier;

 

RPA Amortisation Event means an event which under the RPA allows the Senior
Financier to enforce all of its rights under the RPA;

 

RPA Event of Default means has the meaning set out in the RPA and includes the
failure of the Group to make payments to the Senior Financier under a
transaction document between the Group and the Senior Financier, an event of
insolvency or a cross-default in the Group occurs for an amount exceeding
A$1,000,000 which allows the Senior Financier to enforce all of its rights under
the RPA;

 

Second Optional Redemption Date means the date so specified in the Pricing
Supplement;

 

Security Interest includes any mortgage, pledge, lien or charge or any security
or preferential interest or arrangement of any kind (including under sections
12(1) and (2) and (3) of the PPSA) or any other right of, or arrangement with,
any creditor to have its claims satisfied in priority to other creditors with,
or from the proceeds of, any asset. It includes retention of title other than in
the ordinary course of day-to-day trading and a deposit of money by way of
security but it excludes a charge or lien arising in favour of a government
agency by operation of statute unless there is default in payment of moneys
secured by that charge or lien;

 

Senior Financier means the Australian financier regulated by the Australian
Prudential Regulation Authority which has extended a secured facility to the
Issuer;

 

Special Resolution has the meaning given in the Note Trust Deed;

 

Specified Office means, for a person, that person’s office specified in the
Information Memorandum or Pricing Supplement or any other address notified to
Noteholders from time to time;

 

Subordinated Guarantee means the guarantee of the Subordinated Notes set out in
the Note Trust Deed;

 

Subordinated Note means a medium term debt obligation issued or to be issued by
the Issuer which is constituted by, and owing under the Note Trust Deed, the
details of which are recorded in, and evidenced by, entry in the Register.
References to any particular type of “Subordinated Note” or “Subordinated Notes”
should be read and construed accordingly. All references to Subordinated Notes
must, unless the context otherwise requires, be read and construed as references
to the Subordinated Notes of a particular series;

 

Subsidiary of an entity means another entity which is a subsidiary of the first
within the meaning of Part 1.2 Division 6 of the Corporations Act;

 

Supplier’s Security Interest means any Security Interest in favour of a supplier
to a NZ Approved Originator in respect of which any Receivable constitutes
proceeds of any goods so originally supplied to that NZ Approved Originator by
that supplier, and includes any such Security Interest subsequently transferred
by that supplier to another person;

 



51

 

 

[imgex10i.jpg]

 

Tangible Net Worth means that amount (calculated by reference to the
consolidated balance sheet of the Group) as being the total assets of the Group
less the total liabilities of the Group less goodwill, copyright, patents,
trademarks, licences, research and development, underwriting and formation
expenses, future income tax benefits, and other items of a like nature which, in
accordance with Accepted Accounting Practices, are regarded as intangible assets
of the Group, as recorded in that balance sheet. For the purpose of this
definition, redeemable preference shares and convertible notes will not be
treated as liabilities;

 

Tax Authority means any government, state, municipal, local, federal or other
fiscal, revenue, customs or excise authority, body or official, having power to
tax to which the Issuer becomes subject in respect of payments made by it of
principal or interest in respect of the Subordinated Notes;

 

Taxes means taxes, levies, imposts, charges and duties (including stamp and
transaction duties) imposed by any Tax Authority together with any related
interest, penalties, fines and expenses in connection with them except if
imposed on, or calculated having regard to, the net income of a Noteholder;

 

Test Date means each date on which:

 

(a)any Security Interest has been granted by the Issuer or any other member of
the Group in accordance with Condition 5.1 (“Negative pledge”);

 

(b)new Financial Indebtedness after the Issue Date has been incurred by the
Issuer or any other member of the Group in accordance with Condition 5.2(a)
(“Financial covenants”);

 

(c)any Distribution or Capital Reduction has been made by the Issuer or any
other member of the Group in accordance with Condition 5.2(b) (“Financial
covenants”); or

 

(d)there is any disposal of a material part of the assets of the Issuer or any
other member of the Group in accordance with Condition 5.2(c) (“Financial
covenants”);

 

Third Optional Redemption Date means the date so specified in the Pricing
Supplement;

 

Total Tangible Assets means, in relation to any group at any time, the aggregate
amount of all assets of the relevant group at that time determined by reference
to the applicable Financial Statements of the relevant group in respect of that
time, other than goodwill, copyright, patents, trademarks, licences, research
and development, underwriting and formation expenses, future income tax
benefits, and other items of a like nature which, in accordance with Accepted
Accounting Practices, are regarded as intangible assets;

 

Tranche means an issue of Subordinated Notes specified as such in the Pricing
Supplement issued on the same Issue Date and on the same terms;

 

Trustee means BNY Trust Company of Australia Limited (ABN 49 050 294 052) in its
capacity as trustee of the Moneytech Note Trust constituted by the Note Trust
Deed or such other person appointed under the Note Trust Deed as trustee of the
Moneytech Note Trust; and

 

Unwind Event means the happening of any event set out in Condition 14.1 (“Unwind
Events”).

 

1.3References to certain general terms

 

Unless the contrary intention appears, a reference to:

 

(a)a group of persons is a reference to any two or more of them jointly and to
each of them individually;

 



52

 

 

[imgex10i.jpg]

 

(b)an agreement, representation or warranty in favour of two or more persons is
for the benefit of them jointly and each of them individually;

 

(c)a document (including these Conditions) includes any amendment, variation or
replacement of it;

 

(d)anything (including any amount) is a reference to the whole and each part of
it;

 

(e)a “law” includes common law, principles of equity, any decree and any statute
or other law made by a parliament (and a statute or other law made by parliament
includes any regulation or other instrument under it, and any consolidation,
amendment, re-enactment or replacement of it);

 

(f)a “directive” includes a treaty, official directive, request, regulation,
guideline or policy (whether or not in any case having the force of law) with
which responsible participants in the relevant market generally comply;

 

(g)“Australian dollars” or “A$” is a reference to the lawful currency of
Australia;

 

(h)a time of day is a reference to Sydney time;

 

(i)a “person” includes an individual, a firm, a body corporate, an
unincorporated association and an authority;

 

(j)a particular person includes a reference to the person’s executors,
administrators, successors, substitutes (including persons taking by novation)
and assigns; and

 

(k)the words “including”, “for example” or “such as” when introducing an
example, do not limit the meaning of the words to which the example relates to
that example or examples of a similar kind.

 

1.4Number

 

The singular includes the plural and vice versa.

 

1.5Headings

 

Headings (including those in brackets at the beginning of paragraphs) are for
convenience only and do not affect the interpretation of these Conditions.

 

1.6Calculation of period of time

 

If a notice must be given within a certain period of days or a certain number of
days notice must be given or any other matter must take place within a certain
number of days, the day on which the notice is given or action taken, and the
day on which the meeting is to be held or other action taken, are not to be
counted in calculating that period and references to a “day” are to a calendar
day.

 

2Introduction

 

2.1Pricing Supplement

 

(a)The Issuer will issue the Subordinated Notes on the terms set out in these
Conditions as supplemented, amended, modified or replaced by the Pricing
Supplement applicable to those Subordinated Notes. If there is any inconsistency
between these Conditions and such Pricing Supplement, the Pricing Supplement
prevails.

 



53

 

 

[imgex10i.jpg]

 

(b)The Subordinated Notes are issued in a single series. The series may comprise
one or more Tranches having one or more Issue Dates and on conditions otherwise
identical (other than in respect of the issue price and date of the first
payment of interest). A Tranche is the subject of a Pricing Supplement which
supplements, amends, modifies or replaces these Conditions.

 

(c)Copies of the Pricing Supplement and Conditions applicable to any Tranche of
Subordinated Notes are available for inspection or on request by a Noteholder or
prospective Noteholder during normal business hours at the Specified Office of
the Issuer, the Trustee or the Registrar or are otherwise available on
reasonable request from the Issuer or the Registrar.

 

2.2Types of Subordinated Notes

 

A Subordinated Note is either:

 

(a)a Fixed Rate Note; or

 

(b)a Floating Rate Note,

 

as specified in the Pricing Supplement.

 

2.3Currency and denomination

 

The Subordinated Notes are issued in Australian dollars in a single denomination
of A$1,000.

 

2.4Issue restrictions and tenor

 

The Subordinated Notes may only be offered (directly or indirectly) for issue,
or applications invited for the issue of Subordinated Notes, if:

 

(a)where the offer or invitation is made in, or into Australia:

 

(i)the aggregate consideration payable by each offeree is at least A$500,000 (or
its equivalent in an alternative currency and, in each case, disregarding moneys
lent by the offeror or its associates to the offeree or its associates) or if
the offer or invitation (including any resulting issue) otherwise does not
require disclosure to investors under Part 6D.2 or Chapter 7 of the Corporations
Act;

 

(ii)the offer or invitation (including any resulting issue) does not constitute
an offer to a “retail client” as defined for the purposes of section 761G of the
Corporations Act; and

 

(iii)such action does not require any document to be lodged with ASIC; and

 

(b)at all times, the offer or invitation (including any resulting issue)
complies with all other applicable laws and directives in the jurisdiction in
which the offer, invitation or issue takes place.

 

2.5Clearing systems

 

Subordinated Notes may, but need not, be held in the Austraclear System, in
which case the rights of a person holding an interest in the Subordinated Notes
lodged in the Austraclear System are subject to the rules and regulations of the
Austraclear System. Neither the Issuer nor any Guarantor is responsible for
anything the Austraclear System does or omits to do.

 



54

 

 

[imgex10i.jpg]

 

3Form

 

3.1Constitution under the Note Trust Deed

 

(a)The Subordinated Notes are debt obligations of the Issuer constituted by, and
owing under, the Note Trust Deed.

 

(b)Noteholders are entitled to the benefit of, are bound by, and are deemed to
have notice of all the provisions of the Note Trust Deed.

 

3.2Form

 

The Subordinated Notes are issued in registered form by entry in the Register.

 

3.3No certificates

 

No certificates will be issued to Noteholders unless the Issuer determines that
certificates should be available or if certificates are required by any
applicable law or directive.

 

3.4Effect of entries in Register

 

Each entry in the Register in respect of a Subordinated Note constitutes:

 

(a)an unconditional and irrevocable undertaking by the Issuer to the Trustee and
the Noteholder to:

 

(i)pay principal, any interest and any other amount in accordance with these
Conditions and the Note Trust Deed; and

 

(ii)comply with all other Conditions of the Subordinated Note and the Note Trust
Deed; and

 

(b)an entitlement to the other benefits given to the Noteholder in respect of
the Subordinated Note under these Conditions and the Note Trust Deed.

 

3.5Register conclusive as to ownership

 

Entries in the Register in relation to a Subordinated Note constitute conclusive
evidence that the person so entered is the absolute owner of the Subordinated
Note subject to correction for fraud or error.

 

3.6Non-recognition of interests

 

Except as ordered by a court of competent jurisdiction or required by law or
directive, the Issuer, the Trustee and the Registrar must treat the person whose
name is entered in the Register as the Noteholder of a Subordinated Note as the
absolute owner of that Subordinated Note. This Condition applies whether or not
a Subordinated Note is overdue and despite any notice of ownership, trust or
interest in the Subordinated Note.

 

3.7Joint Noteholders

 

Where two or more persons are entered in the Register as the joint holder of a
Subordinated Note then they are taken to hold the Subordinated Note as joint
tenants with rights of survivorship, but the Registrar is not bound to register
more than four persons as joint holders of a Subordinated Note.

 



55

 

 

[imgex10i.jpg]

 

4Status and Subordinated Guarantee

 

4.1Status of Subordinated Notes

 

The Subordinated Notes are direct and (subject to Condition 5.1 (“Negative
pledge”)) unsecured obligations of the Issuer and will be subordinated to, and
rank junior in right of payment to, the obligations of the Issuer to the Senior
Financier as set out in the Deed of Subordination. All such obligations to the
Senior Financier must be paid in full before any payment shall be paid on
account of any sums payable in respect of the Subordinated Notes other than a
Permitted Payment.

 

4.2Subordination and limited right of acceleration

 

All payments of, and the rights and claims of a Noteholder in respect of the
amounts owing under the Subordinated Notes, are subordinated and postponed on
the terms set out in the Deed of Subordination.

 

4.3Ranking of Subordinated Notes

 

The Subordinated Notes rank equally among themselves and at least equally with
all other present and future direct, subordinated and unsecured obligations of
the Issuer, except for liabilities mandatorily preferred by law.

 

4.4Subordinated Guarantee

 

The Subordinated Notes are issued with the benefit of the Subordinated
Guarantee. Pursuant to the Subordinated Guarantee, each Guarantor
unconditionally and irrevocably guarantees on a joint and several and
subordinated basis to the Noteholders, among other things, the due and punctual
performance by the Issuer of its obligations under the Subordinated Notes. The
obligations of a Guarantor under the Subordinated Guarantee are direct and
(subject to Condition 5.1 (“Negative pledge”)) unsecured obligations of that
Guarantor and will be subordinated to, and rank junior in right of payment to,
the obligations of that Guarantor to the Senior Financier as set out in the Deed
of Subordination. The Subordinated Guarantee ranks at least equally with all
other direct, subordinated and unsecured obligations of that Guarantor, except
for liabilities mandatorily preferred by law.

 

4.5Non-payments under the Deed of Subordination

 

If a payment which is otherwise due and payable on a Subordinated Note on any
Interest Payment Date, the Maturity Date or an Optional Redemption Date is not
paid on that date as a result of the provisions of the Deed of Subordination,
then interest continues to accrue on any principal payment that is due and
payable but unpaid at a rate equal to the last applicable Interest Rate. No
interest will accrue on any interest payment that is due and payable but unpaid.
In all cases, any unpaid interest or principal remains a debt owing by the
Issuer and is due and payable on the first date on which such amounts may be
paid in compliance with these Conditions and the Deed of Subordination.

 

5Negative pledge and financial and other covenants

 

5.1Negative pledge

 

(a)Subject to paragraph (b) below, the Issuer will not (and each of the Issuer
and the Parent Guarantor will ensure that any member of the Group will not)
create or permit to subsist any Security Interest upon the whole or any part of
its (or any member of the Group’s) present or future assets or revenues other
than a Permitted Security Interest.

 



56

 

 

 [imgex10i.jpg]

 

(b)The Issuer or a Guarantor may create or permit to subsist a Security Interest
(which is not a Permitted Security Interest) or a Security Interest may also be
created or permitted to exist if at the same time, either the same Security
Interest as is granted by the Issuer or a Guarantor or such other security is
also granted in favour of the Noteholders in a manner that is satisfactory to
the Trustee securing the Issuer’s or Guarantor’s obligations to the Noteholders,
equally and rateably in all respects so as to rank pari passu with the
applicable Security Interest.

 

5.2Financial covenants

 

(a)The Issuer will not incur or permit to subsist any new Financial Indebtedness
after the Issue Date, unless, after giving pro-forma effect to the incurrence of
such Financial Indebtedness and the application of the proceeds thereof, the
Relevant Asset Amount at that time is more than the aggregate of all Financial
Indebtedness of the Issuer at that time plus the greater of the following:

 

(i)A$3,000,000 plus the Aggregate Deductible as defined in the Insurance Policy;

 

(ii)the Total Indebtedness Limitation Percentage multiplied by the aggregate
amount of all Eligible Receivables; and

 

(iii)the Required Reserve.

 

In this Condition 5.2(a), the Issuer will calculate the amount, percentage or
ratio (as the case may be) to be included in a Determination Date Statement:

 

(i)“Adjusted Dilution Ratio” means, on any date, the ratio (expressed as a
decimal) calculated as of the most recent Determination Date by dividing the sum
of the Dilution Ratios at each of the 12 consecutive Determination Dates ending
with such Determination Date by 12;

 

(ii)“Charge-Off Receivable” means a Receivable which the Issuer has taken all
reasonable steps to collect and enforce, and has concluded in accordance with
its usual practice is not reasonably recoverable, and has been written off in
accordance with the credit and collections policy;

 

(iii)“Collection Period” means, in respect of a Determination Date, the calendar
month (or part thereof) ending on (and including) the Determination Date;

 

(iv)“Credit Reserve” means, at any date, the amount calculated as follows:

 

CR = CRP x PB

 

where:

 

“CR” the Credit Reserve at that date; and

 

“CRP” means the Credit Reserve Percentage at that date;

 

(v)“Credit Reserve Percentage” means, on any date, the percentage rate
calculated as the Loss Ratio as at that date multiplied by the Loss Horizon
Ratio as at that date multiplied by the Rating Multiple at that date;

 

(vi)“Default Ratio” means, as at the last day of any calendar month, a
percentage calculated as follows:

 

  DR  = COR     CR  

 

where:

 

“DR” means the Default Ratio at that date;

 



57

 

 

 [imgex10i.jpg]

 

“COR” means the Outstanding Balance of all Receivables which have become
Charge-Off Receivables during that month; and

 

“CR” means the Outstanding Balance of all Receivables originated within the
six-month period immediately preceding that month;

 

(vii)“Determination Date” means the last day of each calendar month;

 

(viii)“Determination Date Statement” means the statement prepared by the Issuer
with respect to each Determination Date substantially in the form set out in the
Information Memorandum entitled “Determination Date Statement” and provided to
the Trustee on the 15th day of the month following a Determination Date (if that
date is a non-Business Day, it will be provided on the next Business Day);

 

(ix)“Dilution” means the amount of any reduction in the Original Balance of a
Receivable other than due to payment by an Obligor in relation to that
Receivable in accordance with the terms of the related Contract or upon the
Receivable becoming a Charge-Off Receivable;

 

(x)“Dilution Horizon” means a period of 30 days;

 

(xi)“Dilution Horizon Ratio” means, on any date, the ratio (expressed as a
decimal) calculated as of the most recent Determination Date by dividing the
aggregate sales (in Australian dollars) during the Dilution Horizon ending on
such Determination Date by the aggregate Outstanding Balance of all Receivables
less the Outstanding Balance of all Overdue Receivables of the previous
Collection Period;

 

(xii)“Dilution Ratio” means, on any date, the ratio (expressed as a decimal)
calculated as of the most recent Determination Date by dividing the aggregate of
all Dilutions for the Collection Period immediately preceding such Determination
Date (the latest Collection Period) by the aggregate Dollar amount of sales
during the Collection Period immediately preceding the latest Collection Period;

 

(xiii)“Dilution Reserve” means, on any date, the amount calculated in accordance
with the following formula:

 

DR = (DRP x PB)

 

where:

 

“DR” means the Dilution Reserve as at that date; and

 

“DRP” means the Dilution Reserve Percentage as at that date;

 

(xiv)“Dilution Reserve Percentage” means, on any date, the product of:

 

(A)the sum of:

 

(aa)the Rating Multiple times the Adjusted Dilution Ratio; and

 

(ab)the Dilution Volatility Component; and

 

(B)the Dilution Horizon Ratio;

 

expressed as a percentage;

 



58

 

 

[imgex10i.jpg]

 

(xv)“Dilution Volatility Component” means, on any date, the amount (expressed as
a decimal) computed as of the most recent Determination Date equal to the
product of:

 

(A)the difference between:

 

(aa)the highest three month rolling average Dilution Ratio occurring during the
immediately preceding 12 months ending on such Determination Date; and

 

(ab)the Adjusted Dilution Ratio as of such Determination Date, provided that if
such difference is negative it shall be deemed to be zero; and

 

(B)a fraction, the numerator of which is equal to the amount calculated pursuant
to clause (A)(aa) of this definition and the denominator of which is equal to
the amount calculated pursuant to clause (A)(ab) of this definition;

 

(xvi)“Discount” means, on any date, the amount specified as the Discount in the
Determination Date Statement. The Discount shall be an amount determined using
the following formula:

 



  D = (SR + RR) + PM) x (2 x DSO)   x PB   365

 

where:

 

“D” means the Discount at that date;

 

“SR” means the servicer rate, which is equal to 1%;

 

“RR” means the BBSW Rate on the determination date;

 

“PM” means the Program Margin expressed as a percentage per annum;

 

“DSO” means the number defined as the DSO, as at that date; and

 

“PB” means the Purchase Base on the determination date;

 

(xvii)“DSO” means, at any date, day sales outstanding, being that number of days
calculated using the following formula;

 

DSO = [(Opening AR + Closing AR) / 2] x (30 / Sales)

 

where:

 

  “DSO” means DSO at that date;         “Opening AR” means the opening balance
of the Eligible Receivables of the first day of the relevant Collection Period;
        “Closing AR” means the closing balance of the Eligible Receivables of
the last day of the relevant Collection Period used to calculate the Opening AR;
and         “Sales” means the aggregate sales (in Australian dollars) in the
relevant Collection Period;

 



59

 

 

[imgex10i.jpg]

 

(xviii)“Loss Horizon Ratio” means, as at the last day of any calendar month, a
percentage calculated as follows:

 

  LHR = SMS     PB  

 

where:

 

“LHR” means the Loss Horizon Ratio at that date; and

 

“SMS” means the aggregate of Sales for that month and the previous five months;

 

(xix)“Loss Ratio” means, at any date, the highest 3 month rolling average
Default Ratio for any month during the 12 full calendar months preceding that
date (and, where that date is the last day of the month, including that month),
expressed as a percentage;

 

(xx)“Outstanding Balance” means, at any time, in relation to any Eligible
Receivable or any Receivable, the amount then owing and unpaid (whether or not
then due and payable) under that Eligible Receivable or that Receivable;

 

(xxi)“Overdue Receivable” means a Receivable (other than any Charge-Off
Receivable) in relation to which any scheduled minimum monthly payment is past
due by more than 30 days;

 

(xxii)“Program Margin” means the percentage per annum calculated in each
Determination Date Statement representing the average interest cost of the
Issuer;

 

(xxiii)“Purchase Base” at any time means the sum of the Outstanding Balance of
all Eligible Receivables on the determination date;

 

(xxiv)“Rating Multiple” means 2.25;

 

(xxv)“Receivable” means any right, title, benefit and interest (present or
future) in, to, under or derived from a Contract, including the purchase price
payable under that Contract and any amount paid or payable to the Issuer
pursuant to the Insurance Policy in respect of that Contract;

 

(xxvi)“Relevant Asset Amount” at any time means the aggregate amount of all
Eligible Receivables purchased plus:

 

(A)Cash; and

 

(B)50 per cent. of the value of Total Tangible Assets (other than any Eligible
Receivable) of the Issuer, subject to the amount calculated in this paragraph
(B) not being more than A$2,500,000;

 

(xxvii)“Required Reserve” means the amount equal to the aggregate of:

 

(A)the Discount;

 

(B)the Credit Reserve; and

 



60

 

 

[imgex10i.jpg]

 

(C)the Dilution Reserve,

 

calculated with reference to the most recent Determination Date Statement; and

 

(xxviii)“Total Indebtedness Limitation Percentage” is the sum of:

 

(A)5.00 per cent. multiplied by the proportion of purchased Eligible Receivables
with a term of less than 122 days; and

 

(B)10.00 per cent. multiplied by the proportion of purchased Eligible
Receivables with a term of greater than 122 days.

 

(b)The Issuer will not (and each of the Issuer and the Parent Guarantor will
ensure that any member of the Group will not) make a Distribution, or reduce,
return, purchase, repay, cancel or redeem any of its share capital or buy back
any of its shares (“Capital Reduction”) under Chapter 2J of the Corporations Act
(or an equivalent provision under any legislation in another jurisdiction
applicable to that to that member of the Group) except:

 

(i)where the recipient of the proceeds of such Capital Reduction is the Issuer
or a member of the Group; or

 

(ii)where the source of the funds to effect such Distribution or Capital
Reduction has not been raised by way of Financial Indebtedness which was secured
by a Security Interest (or in a transaction or series of transactions having
substantially the same effect).

 

In the case of any Distribution, the amount of the Distribution:

 

(A)has been fully underwritten by the amount received from a dividend
reinvestment arrangement of a member of the Group; or

 

(B)is only paid out of NPAT of the Group, up to a maximum aggregate amount equal
to 50 per cent. of NPAT for that Financial Year,

 

provided that, in any case, such Distribution is no greater than an amount
lawfully permitted under applicable law.

 

For the purposes of this paragraph (b), a Distribution in the form of a dividend
shall relate to the financial year in which such dividend is declared,
regardless of the financial year in which such dividend is paid.

 

So long as an Event of Default is subsisting, the Issuer will not declare, make
or pay any Distribution or pay any interest or other amounts in respect of any
debt security issued which ranks behind the Subordinated Notes in priority for
payment of principal or interest.

 

(c)The Issuer will ensure that it will not (and each of the Issuer and the
Parent Guarantor will ensure that any member of the Group will not) (whether in
a single transaction or a series of related transactions) sell, assign,
transfer, lease, or otherwise dispose of, or create, grant or allow to exist an
interest in all or a material part of its assets or the assets of a member of
the Group, other than:

 

(i)as permitted under Condition 5.1 (“Negative pledge”);

 

(ii)disposals, partings with possession and interests created (including
sub-leases):

 

(A)in the ordinary course of business at arm’s length and on arm’s length
commercial terms;

 



61

 

 

[imgex10i.jpg]

 

(B)where the assets, in the reasonable opinion of the Issuer, are waste,
obsolete and are not required for the efficient operation of its business;

 

(C)in exchange for other assets comparable or superior as to type, value and
quality;

 

(D)from one member of the Group to another member of the Group; or

 

(E)not otherwise permitted by sub-paragraphs (A) to (D) above, provided that the
aggregate consideration of all such assets disposed of by members of the Group
in the then current financial year is no more than A$2,000,000; or

 

(iii)where an amount equal to the net proceeds of the disposal is used within
180 days after such disposal to:

 

(A)purchase, acquire, develop, redevelop or construct productive assets for use
by the Issuer or a member of the Group in its business(es); or

 

(B)prepay or repay any secured or unsecured Financial Indebtedness incurred by
the Issuer or incurred by a member of the Group.

 

(d)The Issuer undertakes (and the Parent Guarantor will ensure that the Issuer
will undertake):

 

(i)that, at all times, the aggregate of the Total Tangible Assets of the Issuer
and the Guarantors is at least 90 per cent. of the Total Tangible Assets of the
Group, based on the then latest Financial Statements; or

 

(ii)to cause such of its Subsidiaries to accede as a Guarantor pursuant to the
Note Trust Deed to ensure that, at all times, the aggregate of the Total
Tangible Assets of the Issuer and the Guarantors is at least 90 per cent. of the
Total Tangible Assets of the Group, based on the then latest Financial
Statements,

 

provided that the Parent Guarantor is a Guarantor at all times, and subject to,
in the case of a Subsidiary which has become a member of the Group, the
completion of any financial assistance whitewash procedures required under Part
2J.3 of the Corporations Act (or equivalent laws in any other applicable
jurisdictions) within 45 days of the shareholders general meeting of the Parent
Guarantor held after the relevant Subsidiary (which is required to become a
Guarantor) becomes a member of the Group.

 

(e)The Issuer undertakes (and each of the Issuer and the Parent Guarantor will
ensure that each member of the Group will undertake) that, at all times, the
ratio (expressed as a percentage) of the Tangible Net Worth (treating all
redeemable preference shares and convertibles notes as equity) of the Group to
the Total Tangible Assets of the Group is greater than 4.00 per cent.

 

5.3Other covenants

 

(a)The Issuer will (and each of the Issuer and the Parent Guarantor will ensure
that each member of the Group will) do everything necessary to maintain its
corporate existence.

 



62

 

 

[imgex10i.jpg]

 

(b)The Issuer will comply (and each of the Issuer and the Parent Guarantor will
ensure that each member of the Group complies) with all applicable laws binding
on it where a failure to comply would have a material adverse effect on the
ability of the Issuer or a Guarantor (as the case may be) to comply with its
obligations under the Subordinated Notes or the Subordinated Guarantee.

 

(c)The Issuer will ensure that its business and assets are covered by an
insurance policy issued by an insurance company rated at least A- by Standard
and Poor’s Ratings Group, with protection against any losses greater than
A$500,000 which may arise in each calendar year and will ensure that the Issuer
and the Trustee (on behalf the Noteholders) are named as beneficiaries on the
applicable insurance policy.

 

(d)The Issuer will provide the following to the Trustee not later than 45 days
after each applicable Test Date a certificate signed by either two directors or
a director and the chief executive officer or a director and the chief financial
officer or a director and the company secretary of the Issuer which certifies
whether, in the opinion of the directors, the chief executive officer, the chief
financial officer and/or the company secretary of the Issuer (as appropriate)
and after having made all reasonable enquiries, the Group has complied with each
of the covenants set out in Conditions 5.1 (“Negative pledge”), 5.2 (“Financial
covenants”), 5.3(a) and 5.3(b) (“Other covenants”) above immediately following
the relevant granting of a Security Interest, the incurring of new Financial
Indebtedness, the making of a Distribution or Capital Reduction, the disposal of
assets or material acquisition of a business on that Test Date (as the case may
be). In the event the Group is not in compliance with any such covenant, such
certificate will give reasonable detail of such non-compliance (including any
relevant figures and calculations) and the steps being taken to remedy the same.

 

(e)At the request of the Trustee (acting either on its own discretion or upon
receipt of a written request of a Noteholder) the Issuer will provide (at its
own cost), any document or other information that the Trustee may reasonably
request that is necessary or desirable to allow the Trustee or a Noteholder to
determine whether or not the Issuer is in compliance with each of the covenants
set out in Conditions 5.2 (“Financial covenants”), 5.3(a), 5.3(b) and 5.3(c)
(“Other covenants”) above.

 

6Title and transfer of Subordinated Notes

 

6.1Title

 

Title to Subordinated Notes passes when details of the transfer are entered in
the Register.

 

6.2Transfer

 

Subordinated Notes may only be transferred in accordance with these Conditions
and the Note Trust Deed.

 

6.3Transfers in whole

 

Subordinated Notes may only be transferred in whole and not in part.

 

6.4Estates

 

A person becoming entitled to a Subordinated Note as a consequence of the death
or bankruptcy of a Noteholder or of a vesting order or a person administering
the estate of a Noteholder may, upon producing such evidence as to that
entitlement or status as the Registrar considers sufficient, transfer the
Subordinated Note or, if so entitled, become registered as the holder of the
Subordinated Note.

 



63

 

 

[imgex10i.jpg]

 

6.5Unincorporated associations

 

A transfer of a Subordinated Note to an unincorporated association is not
permitted.

 

6.6Transfer of unidentified Subordinated Notes

 

Where the transferor executes a transfer of less than all Subordinated Notes
registered in its name, and the specific Subordinated Notes to be transferred
are not identified, the Registrar may register the transfer in respect of such
of the Subordinated Notes registered in the name of the transferor as the
Registrar thinks fit, provided the aggregate principal amount of all the
Subordinated Notes registered as having been transferred equals the aggregate
principal amount of all the Subordinated Notes expressed to be transferred in
the transfer.

 

6.7Compliance with law

 

Subordinated Notes may only be transferred if the offer or invitation for the
sale or purchase of the Subordinated Notes is received by a person:

 

(a)in Australia, only if the minimum aggregate consideration payable at the time
of the transfer is at least A$500,000 (or its equivalent in an alternative
currency and, in each case, disregarding moneys lent by the transferor or its
associates to the transferee) or the Subordinated Notes are transferred in
circumstances that do not otherwise require disclosure to investors under Part
6D.2 or Chapter 7 of the Corporations Act and the transfer complies with all
applicable laws and directives; and

 

(b)if, in a jurisdiction outside Australia, the transfer complies with all other
applicable laws and directives in the jurisdiction in which the transfer takes
place.

 

6.8Restrictions on transfer

 

(a)Transfers of Subordinated Notes which are not lodged in the Austraclear
System cannot be made between a Record Date and the relevant following Payment
Date if a redemption of such Subordinated Note is to occur during, or at the end
of, that period in accordance with these Conditions.

 

(b)Transfers of Subordinated Notes will not be registered later than the close
of business in the place where the Register is maintained on the eighth day
prior to the Maturity Date of the Subordinated Notes.

 

7Fixed Rate Notes

 

This Condition 7 applies to the Subordinated Notes only if the Pricing
Supplement states that it applies.

 

7.1Interest on Fixed Rate Notes

 

Each Fixed Rate Note bears interest on its outstanding principal amount from
(and including) its Interest Commencement Date to (but excluding) its Maturity
Date or, if redeemed earlier, the Optional Redemption Date, at the Interest
Rate. Interest is payable in arrear on each Interest Payment Date or such other
date on which a Subordinated Note is redeemed.

 

7.2Fixed Coupon Amount

 

The amount of interest payable on each Subordinated Note on each scheduled
Interest Payment Date in respect of the preceding Interest Period is the Fixed
Coupon Amount unless interest is due on a date that is otherwise than a
scheduled Interest Payment Date, in which case Condition 7.3 (“Calculation of
interest payable”) shall apply to calculate the amount of interest payable for
that period.

 



64

 

 

[imgex10i.jpg]

 

7.3Calculation of interest payable

 

The amount of interest payable in respect of a Fixed Rate Note for any period
which does not end on a scheduled Interest Payment Date shall be calculated by
the Calculation Agent by multiplying the Interest Rate, the outstanding
principal amount of the Fixed Rate Note and the applicable Day Count Fraction.

 

8Floating Rate Notes

 

This Condition 8 applies to the Subordinated Notes only if the Pricing
Supplement states that it applies.

 

8.1Interest on Floating Rate Notes

 

Each Floating Rate Note bears interest on its outstanding principal amount from
(and including) its Interest Commencement Date to (but excluding) its Maturity
Date at the Interest Rate.

 

Interest is payable in arrear on each Interest Payment Date.

 

8.2Interest Rate determination

 

The Interest Rate payable in respect of a Floating Rate Note must be determined
by the Calculation Agent in accordance with these Conditions.

 

8.3Fallback Interest Rate

 

Unless otherwise specified in the Pricing Supplement, if, in respect of an
Interest Period, the Calculation Agent is unable to determine a rate in
accordance with Condition 8.2 (“Interest Rate determination”), the Interest Rate
for the Interest Period is the Interest Rate applicable to the Floating Rate
Notes during the immediately preceding Interest Period.

 

8.4BBSW Rate Determination

 

The Interest Rate applicable to the Floating Rate Notes for each Interest Period
is the sum of the Margin and the BBSW Rate.

 

8.5Interpolation

 

(a)If the Pricing Supplement states that “Linear Interpolation” applies to an
Interest Period, the Interest Rate for that Interest Period is determined
through the use of straight line interpolation by reference to two BBSW Rates or
other floating rates specified in the Pricing Supplement.

 

(b)The first rate must be determined as if the Interest Period were the period
of time for which rates are available next shorter than the length of the
Interest Period (or any alternative Interest Period specified in the Pricing
Supplement).

 

(c)The second rate must be determined as if the Interest Period were the period
of time for which rates are available next longer than the length of the
Interest Period (or any alternative Interest Period specified in the Pricing
Supplement).

 

9General provisions applicable to interest

 

9.1Calculation of Interest Rate and interest payable

 

(a)The Calculation Agent must, in relation to each Interest Period for each
Floating Rate Note:

 

(i)calculate the Interest Rate in accordance with these Conditions and the
Pricing Supplement; and

 



65

 

 

[imgex10i.jpg]

 

(ii)as soon as practicable after determining the Interest Rate, calculate the
amount of interest payable for the Interest Period in respect of the outstanding
principal amount of that Subordinated Note.

 

(b)Unless otherwise specified in the Pricing Supplement, the amount of interest
payable is calculated by multiplying the product of the Interest Rate for the
Interest Period and the outstanding principal amount of the Subordinated Note by
the applicable Day Count Fraction.

 

(c)The rate determined by the Calculation Agent must be expressed as a
percentage rate per annum.

 

9.2Calculation of other amounts

 

If the Pricing Supplement specifies that any other amount is to be calculated by
the Calculation Agent, the Calculation Agent must, as soon as practicable after
the time at which that amount is to be determined, calculate the amount in the
manner specified in the Pricing Supplement.

 

9.3Notification of Interest Rate, interest payable and other items

 

(a)The Calculation Agent must notify the Issuer, the Registrar, the Noteholders,
the Trustee and each other Agent of each Interest Rate, the amount of interest
payable and each other amount, item or date calculated or determined by it
together with the Interest Payment Date.

 

(b)The Calculation Agent must give notice under this Condition as soon as
practicable after making its determination.

 

(c)The Calculation Agent may amend its determination of any amount, item or date
(or make appropriate alternative arrangements by way of adjustment) as a result
of the extension or reduction of the Interest Period or calculation period
without prior notice but must promptly notify the Issuer, the Registrar, the
Noteholders, the Trustee and each other Agent of any such amendment.

 

9.4Determination final

 

The determination by the Calculation Agent of all amounts, rates and dates
falling to be determined by it under these Conditions is, in the absence of
fraud or manifest error, final and binding on the Issuer, the Guarantors, the
Registrar, each Noteholder, the Trustee and each other Agent.

 

9.5Rounding

 

For the purposes of any calculations required under these Conditions (unless
otherwise specified in these Conditions or the Pricing Supplement):

 

(a)all percentages resulting from the calculations must be rounded to the
nearest one hundred-thousandth of a percentage point (with 0.000005 per cent.
being rounded up to 0.00001 per cent.);

 

(b)all figures must be rounded to five decimal places (with halves being rounded
up); and

 

(c)all amounts that are due and payable must be rounded (with halves being
rounded up) to one cent.

 



66

 

 

[imgex10i.jpg]

 

10Redemption

 

10.1Redemption on maturity

 

The Issuer agrees to redeem each Subordinated Note on its Maturity Date at its
outstanding principal amount unless:

 

(a)the Subordinated Note has been previously redeemed; or

 

(b)the Subordinated Note has been purchased and cancelled.

 

10.2Early redemption at the option of Noteholders (Noteholder put)

 

Upon the occurrence of a Change of Control, each Noteholder will have the right
to require the Issuer to redeem all or any part of such Subordinated Notes at a
redemption price equal to 101 per cent. of the outstanding principal amount of
each Subordinated Note being redeemed (together with any accrued interest, if
any, to the date of redemption) (the “Change of Control Redemption Price”).
Within 30 days after a Change of Control, the Issuer shall deliver a notice to
the Registrar and the Trustee requesting that the Trustee promptly notifies
Noteholders stating that:

 

(a)a Change of Control has occurred and that such Noteholder has the right to
require the Issuer to redeem such Subordinated Notes at the Change of Control
Redemption Price;

 

(b)the redemption date (which shall be no earlier than 30 days nor later than 50
days from the date of such notice is delivered); and

 

(c)the procedures determined by the Issuer, consistent with terms and conditions
of the Subordinated Notes, that a Noteholder must follow in order to have its
Subordinated Notes redeemed.

 

In this Condition, “Change of Control” means, on any date, an event where a
party which held 50 per cent. or less of the issued shares of the Parent
Guarantor as at the Issue Date are issued subsequently holds more than 50 per
cent. of the issued shares of the Parent Guarantor on that date.

 

10.3Early redemption at the option of the Issuer (Issuer call)

 

The Issuer may redeem all or some of the Subordinated Notes before their
Maturity Date as follows:

 

(a)on a First Optional Redemption Date by payment of 104 per cent. of the
outstanding principal amount of each Subordinated Note being redeemed;

 

(b)on a Second Optional Redemption Date by payment of 102 per cent. of the
outstanding principal amount of each Subordinated Note being redeemed; and

 

(c)on each Interest Payment Date commencing on (and including) the Third
Optional Redemption Date to (but excluding) the Maturity Date by payment of 100
per cent. of the outstanding principal amount of each Subordinated Note being
redeemed,

 

in each case, together with any accrued interest, if any, to the date of
redemption.

 

However, the Issuer may only do so if:

 

(i)the amount of Subordinated Notes to be redeemed is a whole multiple of their
Denomination; and

 



67

 

 

[imgex10i.jpg]

 

(ii)the Issuer has given at least 30 days (and not more than 60 days) notice to
the Registrar, the Trustee, the Noteholders and each other Agent.

 

10.4Partial redemptions

 

If only some of the Subordinated Notes are to be redeemed under Condition 10.3
(“Early redemption at the option of the Issuer (Issuer call)”), the Subordinated
Notes to be redeemed will be specified in the notice and selected:

 

(a)in a fair and reasonable manner; and

 

(b)in compliance with any applicable law, directive or requirement of any stock
exchange or other relevant authority on which the Subordinated Notes are listed.

 

10.5Effect of notice of redemption

 

Any notice of redemption given under this Condition 10 (“Redemption”) is
irrevocable.

 

10.6Late payment

 

If an amount payable is not paid under this Condition 10 (“Redemption”) when
due, then interest continues to accrue on the unpaid amount (both before and
after any demand or judgment) at the default rate specified in the Pricing
Supplement (or, if no default rate is specified, the last applicable Interest
Rate) until the date on which payment is made to the Noteholder.

 

10.7Purchase

 

The Issuer and any of its Related Bodies Corporate may at any time purchase
Subordinated Notes in the open market or otherwise and at any price.
Subordinated Notes purchased under this Condition 10.7 may be held, resold or
cancelled at the discretion of the purchaser and (if the Subordinated Notes are
to be cancelled, the Issuer), subject to compliance with any applicable law or
directive.

 

11Payments

 

11.1Payments to Noteholders

 

(a)Payments of principal will be made to each person registered in the Register
at 10.00 am on the applicable Payment Date as the holder of a Subordinated Note.

 



(b)Payment of interest shall be made to each person registered in the Register
at close of business on the applicable Record Date as the holder of a
Subordinated Note.

 

11.2Payments to accounts

 

Payments in respect of a Subordinated Note will be made:

 

(a)if the Subordinated Note is held in the Austraclear System, by crediting on
the Payment Date, the amount due to:

 

(i)the account of Austraclear (as the Noteholder) previously notified to the
Issuer and the Registrar; or

 

(ii)if requested by Austraclear, the accounts of the persons in Australia in
whose Security Record (as defined in the Austraclear Regulations) a Subordinated
Note is recorded as previously notified by Austraclear to the Issuer and the
Registrar in accordance with the Austraclear Regulations; and

 



68

 

 

[imgex10i.jpg]

 



(b)if the Subordinated Notes are not held in the Austraclear System, by
crediting on the Payment Date, the amount then due under each Subordinated Note
to an account in Australia previously notified by the Noteholder to the Issuer
and the Registrar.

 

11.3Payments by cheque

 

If a Noteholder has not notified the Registrar of an account to which payments
to it must be made by close of business on the Record Date or it has notified
the Registrar that it wishes to be paid by cheque, payments in respect of the
Subordinated Note will be made by cheque sent by prepaid post on the Payment
Date, at the risk of the registered Noteholder, to the Noteholder (or if two or
more persons are entered in the Register as joint Noteholders, to the first
named joint Noteholder of the Subordinated Note) at its address appearing in the
Register at close of business on the Record Date. Cheques sent to the nominated
address of a Noteholder will be taken to have been received by the Noteholder on
the Payment Date and no further amount will be payable by the Issuer in respect
of the Subordinated Notes as a result of the Noteholder not receiving payment on
the due date.

 

11.4Payments subject to law and the Deed of Subordination

 

All payments are subject to:

 

(a)applicable law but without prejudice to the provisions of Condition 12
(“Taxation”); and

 

(b)the terms of the Deed of Subordination.

 

11.5Payments on Business Days

 

If a payment:

 

(a)is due on a Subordinated Note on a day which is not a Business Day then the
due date for payment will be adjusted in accordance with the applicable Business
Day Convention; or

 

(b)is to be made to an account on a Business Day on which banks are not open for
general banking business in the place in which the account is located, then the
due date for payment will be the first following day on which banks are open for
general banking business in that place,

 

and in either case, a Noteholder is not entitled to any additional payment in
respect of that delay.

 

11.6Unsuccessful attempts to pay

 

Subject to applicable law, where the Issuer:

 

(a)decides that an amount is to be paid to a Noteholder by a method of direct
credit and the Noteholder has not given a direction as to where amounts are to
be paid by that method;

 

(b)attempts to pay an amount to a Noteholder by direct credit, electronic
transfer of funds, cheque or any other means and the transfer is unsuccessful;

 

(c)has made reasonable efforts to locate a Noteholder but is unable to do so; or

 

(d)has issued a cheque which has not been presented within six months of its
date, then the Issuer may cancel such cheque and if the Issuer has so cancelled,

 

then, in each case and subject to Condition 13 (“Time limit for claims”), the
amount is to be held by the Issuer for the Noteholder in a non-interest bearing
deposit with a bank selected by the Issuer until the Noteholder or any legal
personal representative of the Noteholder claims the amount or the amount is
paid by the Issuer according to the legislation relating to unclaimed moneys.

 



69

 

 

[imgex10i.jpg]

 

11.7Payment to joint Noteholders

 

A payment to any one of joint Noteholders will discharge the Issuer’s liability
in respect of the payment.

 

12Taxation

 

12.1No set-off, counterclaim or deductions

 

All payments in respect of the Subordinated Notes must be made in full without
set-off or counterclaim, and without any withholding or deduction in respect of
Taxes, unless such withholding or deduction is required by law.

 

12.2Withholding tax

 

If a law requires the Issuer (or an Agent) to withhold or deduct an amount in
respect of Taxes from a payment in respect of a Subordinated Note such that the
Noteholder would not actually receive on the due date the full amount provided
for under the Subordinated Notes, then:

 

(a)the Issuer (or an Agent) agrees to withhold or deduct the amount for the
Taxes; and

 

(b)an additional amount is payable by the Issuer so that, after making the
withholding or deduction and further withholdings or deductions applicable to
any additional amounts payable under this Condition, the Noteholder is entitled
to receive (at the time the payment is due) total amounts equal to what it would
have received if no withholdings or deductions had been required to be made from
a payment in respect of a Subordinated Note.

 

12.3Gross-up exceptions

 

No Additional Amounts are payable under Condition 12.2 (“Withholding tax”) in
respect of any Subordinated Note:

 

(a)to, or to a third party on behalf of, a Noteholder, if that person has not
supplied an appropriate Australian tax file number (if applicable), or an
Australian Business Number or details of an applicable exemption from these
requirements;

 

(b)to, or to a third party on behalf of, a Noteholder who is liable to such
taxes, duties, assessments or governmental charges in respect of such
Subordinated Note by reason of having some connection with Australia other than
the mere holding of the Subordinated Note;

 

(c)to, or to a third party on behalf of, a Noteholder who is liable to the Taxes
in respect of a Subordinated Note by reason of the Noteholder being an Offshore
Associate of the Issuer not acting in the capacity of a clearing house, paying
agent, custodian, funds manager or responsible entity of a registered scheme
within the meaning of the Corporations Act;

 

(d)in respect of any estate, inheritance, gift, sales, transfer, personal
property, or any similar tax, assessment or governmental charge;

 

(e)in circumstances where such a withholding or deduction would not be required
if the Noteholder, or any person acting on the Noteholder’s behalf, had
satisfied any statutory requirements or obtained and/or presented any form or
certificate or had made a declaration of non-residence or similar claim for
exemption to any Tax Authority upon the presentation or making of which the
Noteholder would have been able to avoid or partially avoid (as the case may be)
such withholding or deduction;

 



70

 

 

[imgex10i.jpg]

 

(f)where such withholding or deduction is required to be made pursuant to a
notice or direction issued by the Commissioner of Taxation under section 255 of
the Australian Tax Act or section 260-5 of Schedule 1 to the Taxation
Administration Act 1953 of Australia or any similar law;

 

(g)in such other circumstances as may be specified in the Pricing Supplement; or

 

(h)in respect of any combination of any or all of paragraphs (a) to (g) above.

 

Notwithstanding any other provision of these Conditions, if the Issuer, any
Agent, or any other person through whom payments on the Subordinated Notes are
made, is required to withhold or deduct amounts under or in connection with, or
in order to ensure compliance with FATCA, the Issuer or that other person shall
be permitted to make such withholding or deduction, and Noteholders and
beneficial owners of Subordinated Notes will not be entitled to receive any
gross up, Additional Amount or other amount for such withholding or deduction.

 

13Time limit for claims

 

A claim against the Issuer for a payment under a Subordinated Note is void
unless made within 10 years (in the case of principal) or 5 years (in the case
of interest and other amounts) from the date on which payment first became due.

 

14Unwind Events and Events of Default

 

14.1Unwind Events

 

Each of the following is an Unwind Event in respect of the Subordinated Notes:

 

(a)(non-payment of principal) the Issuer fails to pay any principal in respect
of the Subordinated Notes when due or, if the failure to pay on time is caused
by an administrative or technical error beyond the control of the Issuer, within
2 Business Days after the due date;

 

(b)(non-payment of interest) the Issuer fails to pay any interest in respect of
the Subordinated Notes of the relevant series when due and the failure to pay
continues for a period of 2 Business Days;

 

(c)(other non-compliance) the Issuer or a Guarantor fails to comply with any of
its obligations in connection with a Subordinated Note (other than in relation
to the payment of money referred to in paragraphs (a) and (b) above);

 

(d)(RPA Amortisation Event) a RPA Amortisation Event occurs in relation to the
Issuer or a Guarantor;

 

(e)(insolvency) an Insolvency Event occurs in relation to the Issuer or a
Guarantor;

 

(f)(no arrangement with creditors) the Issuer or any Guarantor makes a general
assignment for the benefit of creditors, or any proceeding shall be instituted
by or against the Issuer or a Guarantor (which, in the case of a proceeding
instituted against the Issuer or a Guarantor, is not set aside or withdrawn
within 10 days after the date that the application was made for such proceeding
to be instituted) seeking to adjudicate it insolvent, or seeking liquidation,
winding up, reorganisation, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganisation or relief of debtors, seeking the entry of any order for
relief or the appointment of a receiver, trustee, administrator or other similar
official over the Issuer or Guarantor, its activities or any substantial part of
its property;

 



71

 

 

[imgex10i.jpg]

 

(g)(obligations unenforceable) any Subordinated Note or the Note Trust Deed
(including, for the avoidance of doubt, the Subordinated Guarantee) is or
becomes (or is claimed to be by the Issuer, a Guarantor or anyone on their
behalf) wholly or any part of a material provision of it void, voidable or
unenforceable or any Subordinated Note, the Note Trust Deed or the Subordinated
Guarantee ceases to wholly or in relation to any part of a material provision of
it have full force and effect or the whole or any part of a material provision
of it is declared by any court of competent jurisdiction to be void or
unenforceable;

 

(h)(no litigation) a judgement or award in an amount exceeding A$5,000,000 (or
its equivalent in any other currency) is obtained against the Issuer or a
Guarantor or any of their assets and is not set aside or satisfied within 30
days unless the Issuer or the Guarantor is diligently and in good faith pursuing
an appeal;

 

(i)(cessation of business) the Issuer or any Guarantor ceases to carry on
business generally and no other body corporate assumes the business of that
person; and

 

(j)(enforcement against assets) any expropriation, attachment, sequestration,
distress or execution affects any asset or assets of the Issuer or a Guarantor.

 

14.2Consequences of an Unwind Event

 

If an Unwind Event occurs and is subsisting for at least 30 days after notice of
such event shall have been given to the Issuer by the Trustee or any Noteholder,
then the Issuer must not purchase any further Eligible Receivables and will
ensure that any amount of payment received in respect of a purchased Eligible
Receivable will be used to repay any Financial Indebtedness of the Issuer then
owing.

 

14.3Events of Default

 

Each of the following is an Event of Default in respect of the Subordinated
Notes:

 

(a)(Unwind Event) an Unwind Event:

 

(i)has occurred; and

 

(ii)if the non-compliance is capable of remedy, it is not remedied within 180
days after notice of such default shall have been given to the Issuer by the
Trustee or any Noteholder; and

 

(b)(RPA Event of Default) a RPA Event of Default occurs in relation the Issuer
or a Guarantor.

 

14.4Consequences of an Event of Default

 

The rights of the Trustee and each Noteholder to take action against the Issuer
upon the occurrence of an Event of Default are subject to the restrictions set
out in the Deed of Subordination and the Note Trust Deed.

 

If an Event of Default occurs and continues unremedied in relation to the
Subordinated Notes, then a Noteholder or the Trustee (if requested in writing by
a Noteholder) may, subject to the restrictions set out in the Deed of
Subordination, declare by notice to the Issuer (with a copy to the Registrar and
the Trustee (if notice is given by a Noteholder)) that each Subordinated Note
held by it is (or, if the Trustee has given the declaration, all Subordinated
Notes are) to be redeemed by the Issuer paying to the Noteholder the applicable
redemption amount for the Subordinated Note (together with any accrued interest)
in which case those amounts become immediately due and payable.

 



72

 

 

[imgex10i.jpg]

 

14.5Notification

 

If an Event of Default occurs (or, in the case of Condition 14.1(c) (“Event of
Default”), an Event of Default would occur with the lapse of time if notice were
to be given to the Issuer), the Issuer must promptly (and in any event within 5
days) after becoming aware of it notify the Trustee, the Registrar and the
Noteholders of the occurrence of the Event of Default (specifying details of
it).

 

14.6Enforcement

 

(a)Subject to the Deed of Subordination and to Condition 20.4 (“Inconsistency”),
at any time after the occurrence of an Event of Default, the Trustee may, either
at its discretion or pursuant to a direction of Noteholders in accordance with
paragraph (c)(i) below and, in either case, without further notice, institute
such proceedings and/or take such other action as it may think fit against or in
relation to the Issuer to enforce the Issuer’s obligations under the
Subordinated Notes. The Issuer shall, as a result of the bringing of any such
proceedings, be obliged to pay any sums representing or measured by reference to
principal or interest on the Subordinated Notes sooner than the same would
otherwise have been payable by it.

 

(b)Without prejudice to Condition 14.6(a) but subject to the Deed of
Subordination and to Condition 20.4 (“Inconsistency”), if the Issuer breaches
any of its obligations under the Note Trust Deed, the Trustee may, either at its
discretion or pursuant to a direction of Noteholders in accordance with
paragraph (c)(i) below and, in either case, without further notice, bring such
proceedings as it may think fit to enforce such obligations.

 

(c)The Trustee must not take any of the actions referred to in paragraphs (a) or
(b) above to enforce the obligations of the Issuer in respect of the
Subordinated Notes or take any other enforcement action pursuant to or in
connection with the Note Trust Deed or the Subordinated Notes unless:

 

(i)it shall have been so requested in writing by Noteholders who hold in
aggregate 25 per cent. or more of the outstanding principal amount of all
Subordinated Notes then outstanding; and

 

(ii)it shall have been indemnified to its satisfaction in accordance with the
terms of the Note Trust Deed.

 

If, prior to acting on a direction received pursuant to paragraph (a), the
Trustee receives further directions to take any action pursuant to this
paragraph (c)(i) that are, in its reasonable opinion, materially inconsistent or
conflicting in any material respect with the initial directions, the Trustee
must call a meeting of Noteholders in accordance with the terms of these
Conditions, the Note Trust Deed and the Meeting Provisions in order to resolve
the inconsistency or conflict and shall act in accordance with any resolutions
passed at that meeting or in accordance with any direction by Noteholders who
hold in aggregate 50 per cent. or more of the outstanding principal amount of
all Subordinated Notes then outstanding.

 

(d)No Noteholder is entitled to proceed directly against the Issuer to enforce
any right or remedy under or in respect of any Subordinated Note, the Note Trust
Deed or the Deed of Subordination unless expressly entitled to do so under these
Conditions, the Note Trust Deed or the Deed of Subordination or the Trustee,
having become bound to proceed, fails to do so within five days from the date
that the Trustee is notified by a Noteholder of the failure, and such failure is
continuing.

 



73

 

 

[imgex10i.jpg]

 

15Agents

 

15.1Role of Agents

 

In acting under an Agency Agreement, each Agent acts solely as agent of the
Issuer and does not assume any obligations towards or relationship of agency or
trust with any Noteholder.

 

15.2Appointment and replacement of Agents

 

Each initial Agent for a series of Subordinated Notes is specified in the
Pricing Supplement. Subject to Condition 15.4 (“Required Agents”), the Issuer
reserves the right at any time to vary or terminate the appointment of any Agent
and to appoint a successor.

 

15.3Change of Agent

 

The Issuer (or the Agent on its behalf) must notify the Trustee and the
Noteholders if there is any change in the identity of any Agent or any Agent’s
Specified Office.

 

15.4Required Agents

 

The Issuer must at all times maintain a Registrar, an Issuing & Paying Agent and
a Calculation Agent.

 

16Meetings of Noteholders

 

The Meeting Provisions contain provisions for convening meetings of the
Noteholders of any series to consider any matter affecting their interests,
including any variation of these Conditions. Any resolution duly passed by the
Noteholders pursuant to the Meeting Provisions shall be binding on all
Noteholders (whether or not they were present at the meeting at which such
resolution was passed).

 

17Variation

 

17.1Variation with consent

 

Unless Condition 17.2 (“Variation without consent”) applies, any Subordinated
Note may be varied by the Noteholders of the series in accordance with the
Meeting Provisions.

 

17.2Variation without consent

 

Any Condition may be amended by the Issuer with the consent of the Trustee (not
to be unreasonably withheld or delayed) but without the consent of the
Noteholders if the amendment:

 

(a)is of a formal, minor or technical nature;

 

(b)is made to correct a manifest error; or

 

(c)is made to cure any ambiguity or correct or supplement any defective or
inconsistent provision,

 

provided that, in all cases, in the reasonable opinion of the Issuer and the
Trustee, such amendment is not materially prejudicial to the interests of the
Noteholders.

 

18Further issues of Subordinated Notes

 

The Issuer may from time to time, without the consent of the Noteholders, issue
further Subordinated Notes having the same conditions as the Subordinated Notes
of any series in all respects (or in all respects except for the first payment
of interest, if any, on them) so as to form a single series with the
Subordinated Notes of that series.

 



74

 

 

[imgex10i.jpg]

 

19Notices

 

19.1Notices to Noteholders

 

All notices and other communications to Noteholders must be in writing and must
be sent by prepaid post (airmail, if appropriate) to or left at the address of
the Noteholder (as shown in the Register at close of on the day which is 3
Business Days before the date of the notice or communication) and may also be
given by an advertisement published in The Australian Financial Review or The
Australian.

 

19.2Notices to the Issuer, the Trustee and the Agents

 

All notices and other communications to the Issuer, the Trustee or an Agent must
be in writing and may sent by prepaid post (airmail, if appropriate) to or left
at the Specified Office of the Issuer, the Trustee or the Agent.

 

19.3Receipt - publication in newspaper

 

If published in a newspaper, a notice or other communication is taken to be
received on the first date that publication has been made in all the required
newspapers.

 

19.4Deemed receipt - postal

 

If sent by post, notices or other communications are taken to be received three
days after posting (or seven days after posting if sent to or from a place
outside Australia).

 

19.5Deemed receipt - general

 

Despite Condition 19.4 (“Deemed receipt - postal”), if notices or other
communications are received after 5.00 pm in the place of receipt or on a
non-Business Day, they are taken to be received at 9.00 am on the next Business
Day.

 

20Governing law

 

20.1Governing law

 

These Conditions are governed by the law in force in New South Wales, Australia.

 

20.2Jurisdiction

 

The Issuer irrevocably and unconditionally submits and each Noteholder is taken
to have submitted, to the non-exclusive jurisdiction of the courts of New South
Wales and courts of appeal from them. The Issuer waives any right it has to
object to any actions or proceedings (“Proceedings”) being brought in those
courts including, without limitation, by claiming that the Proceedings have been
brought in an inconvenient forum or that those courts do not have jurisdiction.

 

20.3Serving documents

 

Without preventing any other method of service, any document in any Proceedings
(including, without limitation any writ of summons or other originating process
or any third or other party notice) may be served on the Issuer by being
delivered or left at the Specified Office of the Issuer or otherwise at the
Issuer’s registered office or principal place of business.

 



75

 

 

[imgex10i.jpg]

 

20.4Inconsistency

 

In the case of any inconsistency between the Note Trust Deed and the Deed of
Subordination, the Deed of Subordination will prevail. Any part of these
Conditions which is inconsistent with a provision of the Deed of Subordination
does not operate to the extent of the inconsistency. Any payment of interest or
principal which is permitted to be paid by the Deed of Subordination may be paid
or is prevented from being paid (as applicable) notwithstanding anything to the
contrary in these Conditions and such payment or non-payment will not constitute
a default by the Issuer for any purpose.

 



76

 



 

[imgex10i.jpg]

 

Form of Determination Date Statement



 

 

To: [BNY Trust Company of Australia Limited (ABN 49 050 294 052) as Trustee]    

From:

Moneytech Finance Pty Ltd (ABN 75 112 110 906)     Dated: 15th [insert month]
[insert year]

 

Dear Sirs

 

Moneytech Finance Pty Ltd – A$[●] [[●]% Fixed/Floating] Rate Subordinated Notes
due [●]
(“Subordinated Notes”)

 

1.We refer to the Conditions of the Subordinated Notes. This is the
Determination Date Statement as referred to in Condition 5.2(a). Terms used in
the Conditions shall have the same meaning in this Determination Date Statement
unless given a different meaning in this statement.

 

2.We confirm that for the period from, and including, [●] to, but excluding,
[●], we are in compliance with the requirements set out in Condition 5.2(a)
(“Financial covenants”).

 

3.We confirm that:

 

(a)Adjusted Dilution Ratio = [●]

 

(b)Dilution Ratio = [●]

 

(c)Collection Period = [●]

 

(d)Dilution Horizon Ratio = [●]

 

(e)Dilution Ratio = [●]

 

(f)Dilution Volatility Component = [●]

 

(g)Discount = [●]

 

(h)Program Margin = [●]

 

(i)Purchase Base = [●]

 

Moneytech Finance Pty Ltd                 Authorised Officer   Authorised
Officer

 

77

 



 

[imgex10i.jpg]



 

Form of Pricing Supplement



 

 

The Pricing Supplement to be issued in respect of the Subordinated Notes will be
substantially in the form set out below.

 

Series No.: [●]     Tranche No.: [●]





 

[imgex10i.jpg]

 

Moneytech Finance Pty Ltd

(ABN 75 112 110 906)

(“Issuer”)

 

Issue of

A$[●] [[●]% Fixed/Floating] Rate Subordinated Notes due [●]

(“Subordinated Notes”)

 

irrevocably and unconditionally guaranteed on a joint and several and
subordinated basis by

Moneytech Limited

(ABN 77 106 249 852)

(“Parent Guarantor”)

and

Moneytech Services Pty Ltd

(ABN 81 112 110 933)

(together, the “Initial Guarantors”)

 

The date of this Pricing Supplement is [●].

 

This Pricing Supplement (as referred to in the Information Memorandum dated [●]
(“Information Memorandum”)) relates to the Tranche of Subordinated Notes
referred to above. It is supplementary to, and should be read in conjunction
with (i) the terms and conditions of the Subordinated Notes (“Conditions”)
contained in the Information Memorandum and (ii) the Note Trust Deed dated [●]
and made by the Issuer, the Initial Guarantors and the Trustee.

 

Unless otherwise indicated, terms defined in the Conditions have the same
meaning when used in this Pricing Supplement.

 

This Pricing Supplement does not constitute, and may not be used for the
purposes of, an offer or solicitation by anyone in any jurisdiction in which
such offer or solicitation is not authorised or to any person to whom it is
unlawful to make such offer or solicitation. No action is being taken to permit
an offering of the Subordinated Notes or the distribution of this Pricing
Supplement in any jurisdiction where such action is required.

 



78

 

 

[imgex10i.jpg]

 

The particulars to be specified in relation to the Tranche of Subordinated Notes
referred to above are as follows:

 

1 Issuer : Moneytech Finance Pty Ltd (ABN 75 112 110 906)         2 Initial
Guarantors :

Moneytech Limited (ABN 77 106 249); and

 

Moneytech Services Pty Ltd (ABN 81 112 110 933).

        3 Type of Subordinated Notes : [Fixed Rate Notes / Floating Rate Notes]
        4 Lead Manager and Initial Subscriber : FIIG Securities Limited (ABN 68
085 661 632)         5 Registrar : BTA Institutional Services Australia Limited
(ABN 48 002 916 396)         6 Issuing & Paying Agent : BTA Institutional
Services Australia Limited (ABN 48 002 916 396)         7 Calculation Agent :
BTA Institutional Services Australia Limited (ABN 48 002 916 396)         8
Trustee : BNY Trust Company of Australia Limited (ABN 49 050 294 052)         9
Aggregate principal amount of Tranche : A$[●]         10 Issue Date : [●]      
  11 Issue Price : 100%         12 Denomination : A$1,000         13 Minimum
parcel size on initial issue : A$50,000         14 Maturity Date : [●]        
15 Record Date : As per the Conditions         16 Condition 7 (Fixed Rate Notes)
applies :

[Yes/No]

 

[If “No”, delete the following Fixed Rate provisions]

          Fixed Coupon Amount : A$[●] per A$1,000 denomination, payable
semi-annually in arrear           Interest Rate : [●]% per annum.          
Interest Commencement Date : Issue Date           Interest Payment Dates : [●]
and [●] of each year, commencing on [●] up to, and including, the Maturity Date
or, if redeemed earlier, an Optional Redemption Date           Business Day
Convention : [Following Business Day Convention]           Day Count Fraction :
[RBA Bond Basis]

 



79

 

 

[imgex10i.jpg]

 

17 Condition 8 (Floating Rate Notes) applies :

[Yes/No]

 

[If “No”, delete the following Floating Rate provisions]

          Interest Commencement Date : Issue Date           Interest Rate : The
aggregate of 90 day BBSW Rate and the Margin specified below, payable quarterly
in arrear.           Interest Payment Dates : [●], [●], [●] and [●] of each
year, commencing on [●] up to, and including, the Maturity Date or, if redeemed
earlier, an Optional Redemption Date           Business Day Convention :
[Modified Following Business Day Convention]

 

  Margin : (a)

+[4.65] per cent. per annum for each Interest Period commencing on (and
including) the Interest Commencement Date to (but excluding) [Issue Date + 5
years];

                (b)

+[6.25] per cent. per annum for each Interest Period commencing on (and
including) [Issue Date + 5 years] to (but excluding) [Issue Date + 6 years]; and

                (c) +[6.75] per cent. per annum for each Interest Period
commencing on (and including) [Issue Date + 6 years] to (but excluding) [Issue
Date + 7 years].

  

  Day Count Fraction : [Actual/365 (Fixed)]           Fallback Interest Rate :
[As per Condition 8.3]           Interest Rate Determination : [BBSW Rate
Determination]           BBSW Rate : [As per Condition 8.4]           Rounding :
[As per Condition 9.5]           Linear Interpolation : [Not applicable]        
18 Noteholder put : Yes, the Subordinated Notes may be redeemable before their
Maturity Date at the option of the Noteholders on a Change of Control as set out
in Condition 10.2 (“Early redemption at the option of Noteholders (Noteholder
put)”)

 

19 Issuer call :

Yes, the Subordinated Notes may be redeemable before their Maturity Date at the
option of the Issuer as set out in Condition 10.3 (“Early redemption at the
option of the Issuer (Issuer call)”) and:

 

        (a)

First Optional Redemption Date means [●];

                (b) Second Optional Redemption Date means [●]; and              
  (c) each Interest Payment Date commencing on (and including) the Third
Optional Redemption Date to (but excluding) the Maturity Date where “Third
Optional Redemption Date” means [●].



 



80

 

 

[imgex10i.jpg]

 

20 Clearing system :

Austraclear System.

 

Interests in the Subordinated Notes may also be traded through Euroclear and
Clearstream, Luxembourg as set out on page [●] of the Information Memorandum.

        21 ISIN : [●]         22 Austraclear I.D. : [●]         23 Australian
interest withholding tax : It is the Issuer’s intention that the Subordinated
Notes will be issued in a manner which will comply with the public offer test
under section 128F of the Australian Tax Act.         24 Listing : Not
applicable

 

The Issuer accepts responsibility for the information contained in this Pricing
Supplement.

 

Date: [●]

 

CONFIRMED

 

For and on behalf of  

MONEYTECH FINANCE PTY LTD

 

By:     By:             Name:     Name:             Title:     Title:  

 



81

 

 

[imgex10i.jpg]

 

Selling Restrictions

 



 

Under the Subscription Agreement dated 8 April 2015 between the Issuer, the
Initial Guarantors and the Lead Manager and Initial Subscriber (“Subscription
Agreement”) and subject to the Conditions contained in the Information
Memorandum, the Subordinated Notes will be offered by the Issuer through the
Lead Manager and Initial Subscriber. The Issuer will have the sole right to
accept any offers to purchase Subordinated Notes and may reject any such offer
in whole or (subject to the terms of such offer) in part.

 

None of the Issuer, the Initial Guarantors or the Lead Manager and Initial
Subscriber has represented that any Subordinated Notes may at any time lawfully
be sold in compliance with any applicable registration or other requirements in
any jurisdiction, or in accordance with any available exemption, or assumes any
responsibility for facilitating that sale.

 

Persons into whose hands this Information Memorandum comes are required by the
Issuer, the Initial Guarantors, the Lead Manager and Initial Subscriber to
comply with all applicable laws, regulations and directives in each country or
jurisdiction in which they purchase, offer, sell, resell, reoffer or deliver
Subordinated Notes or have in their possession or distribute or publish the
Information Memorandum or other offering material and to obtain any
authorisation, consent, approval or permission required by them for the
purchase, offer, sale, reoffer, resale or delivery by them of any Subordinated
Notes under any applicable law, regulation or directive in force in any
jurisdiction to which they are subject or in which they make such purchases,
offers, sales, reoffers, resales or deliveries, in all cases at their own
expense, and none of the Issuer, the Initial Guarantors or the Lead Manager and
Initial Subscriber has responsibility for such matters. In accordance with the
above, any Subordinated Notes purchased by any person which it wishes to offer
for sale or resale may not be offered in any jurisdiction in circumstances which
would result in the Issuer being obliged to register any further prospectus or
corresponding document relating to the Subordinated Notes in such jurisdiction.

 

The following selling restrictions apply to Subordinated Notes.

 

Australia

 

The Lead Manager and Initial Subscriber has acknowledged that:

 

(a)no "prospectus" or other "disclosure document" (each as defined in the
Corporations Act) in relation to the Subordinated Notes has been or will be
lodged with ASIC or any other government agency or authority; and

 

(b)no action has been taken, or will be taken, by it in any jurisdiction which
would permit a public offering of the Subordinated Notes, or possession or
distribution of the Information Memorandum or any other offering material in
relation to Subordinated Notes, in any jurisdiction where action for that in
connection with the primary distribution of the Subordinated Notes.

 

The Lead Manager and Initial Subscriber has represented and agreed that it:

 

(i)has not made or invited, and will not make or invite, an offer of the
Subordinated Notes for issue or sale in Australia (including an offer or
invitation which is received by a person in Australia); and

 

(ii)has not distributed or published, and will not distribute or publish, any
Information Memorandum or other offering material or advertisement relating to
any Subordinated Notes in Australia,

 

unless:

 

(A)the offer or invitation falls within the exemption for offers to
sophisticated investors set out in section 708(8) of the Corporations Act or the
offer or invitation does not otherwise require disclosure to investors under
Part 6D.2 or Chapter 7 of the Corporations Act;

 



82

 

 

[imgex10i.jpg]

 

(B)such action does not require any document to be lodged with ASIC or ASX
Limited;

 

(C)the offer or invitation is not made to a person who is a “retail client” as
defined for the purposes of section 761G of the Corporations Act; and

 

(D)the offer or invitation and all conduct in connection with it complies with
all applicable laws and directives.

 

In addition, the Lead Manager and Initial Subscriber has agreed, that, in
connection with the primary distribution of the Subordinated Notes, it will not
offer or sell Subordinated Notes to any person if, at the time of such sale, the
officers and employees of the Lead Manager and Initial Subscriber aware of, or
involved in, the sale, knew or had reasonable grounds to suspect that, as a
result of such sale, any Subordinated Notes or an interest in any Subordinated
Notes were being, or would later be, acquired (directly or indirectly) by an
associate of the Issuer for the purpose of section 128F(9) of the Income Tax
Assessment Act 1936 of Australia (“Australian Tax Act”) and associated
regulations except as permitted by section 128F(5) of the Australian Tax Act.

 

Singapore

 

This Information Memorandum has not been and will not be registered as a
prospectus with the Monetary Authority of Singapore under the Securities and
Futures Act, Chapter 289 of Singapore, as amended (“Securities and Futures
Act”).

 

The Lead Manager and Initial Subscriber has represented and agreed that the
Information Memorandum and any other document or material in connection with the
offer or sale, or invitation for subscription or purchase, of the Subordinated
Notes has not been and will not be circulated or distributed by it nor have the
Subordinated Notes been, nor will the Subordinated Notes be, offered or sold by
it, or be subject to an invitation for subscription or purchase by it, whether
directly or indirectly, to persons in Singapore other than:

 

(a)to an institutional investor under Section 274 of the Securities and Futures
Act;

 

(b)to a relevant person pursuant to Section 275(1) of the Securities and Futures
Act, or any person pursuant to Section 275(1A) of the Securities and Futures
Act, and in accordance with the conditions specified in Section 275 of the
Securities and Futures Act; or

 

(c)otherwise pursuant to, and in accordance with the conditions of, any other
applicable provision of the Securities and Futures Act.

 

Where the Subordinated Notes are subscribed or purchased under Section 275 of
the Securities and Futures Act by a relevant person which is:

 

(1)a corporation (which is not an accredited investor (as defined in Section 4A
of the Securities and Futures Act)) the sole business of which is to hold
investments and the entire share capital of which is owned by one or more
individuals, each of whom is an accredited investor; or

 

(2)a trust (where the trustee is not an accredited investor) whose sole purpose
is to hold investments and each beneficiary of the trust is an individual who is
an accredited investor,

 



83

 

 

[imgex10i.jpg]

 

that securities (as defined in Section 239(1) of the Securities and Futures Act)
of that corporation or the beneficiaries' rights and interest (howsoever
described) in that trust shall not be transferred within six months after that
corporation or that trust has acquired the Subordinated Notes pursuant to an
offer made under Section 275 of the Securities and Futures Act except:

 

(i)to an institutional investor (under Section 274 of the Securities and Futures
Act) or to a relevant person (as defined in Section 275(2) of the Securities and
Futures Act) and in accordance with the conditions specified in Section 275 of
the Securities and Futures Act;

 

(ii)(in the case of a corporation) where the transfer arises from an offer
referred to in Section 276(3)(i)(B) of the Securities and Futures Act or (in the
case of a trust) where the transfer arises from an offer referred to in Section
276(4)(i)(B) of the Securities and Futures Act;

 

(iii)where no consideration is, or will be, given for the transfer;

 

(iv)where the transfer is by operation of law;

 

(v)as specified in Section 276(7) of the Securities and Futures Act; or

 

(vi)as specified in Regulation 32 of the Securities and Futures (Offers of
Investments) (Shares and Debentures) Regulations 2005 of Singapore.

 



84

 

 

[imgex10i.jpg]

 

Australian Taxation

 



The following is a summary of the material Australian tax consequences of the
purchase, ownership and disposition of the Subordinated Notes to holders who
purchase securities on original issuance at the stated offering price and hold
the Subordinated Notes as capital assets.

 

This summary is based on Australian law as in effect on the date of this
Information Memorandum, which is subject to change, possibly with retrospective
effect and should be treated with appropriate caution.

 

The following summary is general in nature and is not, and is not intended to,
constitute a complete analysis of all potential tax consequences relating to the
ownership of Subordinated Notes and does not deal with the position of all
classes of holders (including, dealers in securities, custodians or other third
parties who hold Subordinated Notes on behalf of any holders, and holders that
are subject to the Taxation of Financial Arrangements (“TOFA”) rules).

 

None of the Issuer, the Guarantors, the Lead Manager and Initial Subscriber, the
Trustee or any Agents (nor their respective shareholders, subsidiaries, related
bodies corporate, officers, employees, representatives or advisers) accepts any
responsibility or makes any representation as to the tax consequences of
investing in the Subordinated Notes.

 

In particular, an Australian resident in receipt of interest through a permanent
establishment outside Australia or a non-Australian resident (other than a
non-Australian resident in receipt of interest through a permanent establishment
in Australia) who holds Subordinated Notes may be subject to restrictions on
transfer of Subordinated Notes and other constraints, risks or liabilities.

 

Such persons into whose possession this Information Memorandum comes are
required to inform themselves about, and observe, all such restrictions.

 

All prospective investors should consult their own professional tax advisers
concerning the consequences, in their particular circumstances under Australian
tax laws and the laws of any other taxing jurisdiction, of their ownership of,
or any dealing in, the Subordinated Notes.

 

All prospective holders should also be aware that the particular terms of issue
of such Subordinated Notes may affect the tax treatment of such Subordinated
Notes.

 

Australian Tax on Payments under the Subordinated Notes

 

Nature of the Subordinated Notes

 

It is expected that each Subordinated Note issued by the Issuer should
constitute a debenture, and a “debt interest” for Australian tax purposes.
Accordingly, the interest payments under each Subordinated Note should be
classified as interest for Australian tax purposes.

 

Resident holders

 

This part of the summary applies to holders of Subordinated Notes that are
residents of Australia for tax purposes that do not hold their Subordinated
Notes in carrying on a business at or through a permanent establishment outside
of Australia, and non-residents of Australia for tax purposes that acquire their
Subordinated Notes in carrying on a business at or through a permanent
establishment in Australia (“Resident Holders”).

 

Under Australian laws as presently in effect:

 

(a)income tax – Resident Holders will be assessable for Australian income tax
purposes on income either received or accrued to them in respect of the
Subordinated Notes. Whether income will be recognised on a cash receipts or
accruals basis will depend upon the tax status of the particular Resident Holder
and the terms and conditions of the Subordinated Notes;

 



85

 

 

[imgex10i.jpg]

 

(b)gains on disposal of Subordinated Notes - Resident Holders will be required
to include any gain or loss on disposal or redemption of the Subordinated Notes
in their taxable income. This may include any maturity or redemption premium;

 

(c)interest withholding tax - payments of interest in respect of the
Subordinated Notes to Resident Holders will not be subject to Australian
interest withholding tax; and

 

(d)deemed interest - there are specific rules that can apply to treat a portion
of the purchase price of Subordinated Notes as interest for interest withholding
tax purposes when certain Subordinated Notes originally issued at a discount or
with a maturity premium or which do not pay interest at least annually are sold
to a Resident Holder, or where the sale occurs in connection with a "washing
arrangement" as defined in section 128A(1AB) of the Australian Tax Act. These
rules do not apply in circumstances, such as the Subordinated Notes, where the
deemed interest would have been exempt under section 128F of the Australian Tax
Act if the Subordinated Notes had been held to maturity by a non-resident.

 

Non-resident holders

 

This part of the summary applies to non-residents of Australia for tax purposes
that do not acquire their Subordinated Notes in carrying on a business at or
through a permanent establishment in Australia, and residents of Australia for
tax purposes that acquire their Subordinated Notes in carrying on a business at
or through a permanent establishment outside of Australia (“Non-resident
Holders”).

 

Payment of Interest

 

Under existing Australian tax law, Non-resident Holders are not subject to
Australian income tax on payments of interest or amounts in the nature of
interest where the exemption for interest withholding tax discussed below
applies.

 

If the exemption is not available and another exemption is not available (e.g.
under a tax treaty - see below), interest withholding tax will be levied at a
rate of 10% on the gross amount of interest, or amounts in the nature of
interest, paid on each Subordinated Note (in that regard, please refer to our
comments below in relation to the payment of additional amounts).

 

Exemption from Australian Withholding Tax

 

The Issuer proposes to issue the Subordinated Notes in a manner which will
satisfy the requirements of section 128F of the Australian Tax Act. The Issuer
has been advised that assuming the requirements of section 128F of the
Australian Tax Act are satisfied with respect to an issue of Subordinated Notes,
payment of principal and interest to a Non-resident Holder will not be subject
to Australian income taxes.

 

Broadly, pursuant to section 128F of the Australian Tax Act, an exemption from
Australian interest withholding tax is available in respect of interest paid to
a Non-resident Holder for tax purposes under any Subordinated Notes, if the
following conditions are met:

 

(a)the Issuer is a company and a resident of Australia when it issues the
relevant Subordinated Notes and when interest (as defined in section 128A(1AB))
is paid;

 

(b)the relevant Subordinated Notes are issued in a manner which satisfies the
public offer test. There are five principal methods of satisfying the public
offer test. These are:

 

(i)offers of the relevant Subordinated Notes to 10 or more persons, each of whom
is carrying on a business of providing finance, or investing or dealing in
securities, in the course of operating in financial markets and was not known,
or suspected by the Issuer, to be an associate of each other;

 

(ii)offers of the relevant Subordinated Notes to 100 or more potential investors
whom it was reasonable for the Issuer to have regarded as either having acquired
debentures or debt interests in the past, or being likely to be interested in
acquiring debentures or debt interests;

 



86

 

 

[imgex10i.jpg]

 

(iii)offers of the relevant Subordinated Notes as a result of being accepted for
listing on a stock exchange, where the Issuer had previously entered into an
agreement with a dealer, manager or underwriter in relation to the placement of
debentures or debt interests, requiring the Issuer to seek such listing;

 

(iv)offers of the relevant Subordinated Notes as a result of negotiations being
initiated publicly in electronic form, or in another form, that was used by
financial markets for dealing in debentures or debt interests; and

 

(v)offers of the relevant Subordinated Notes to a dealer, manager or
underwriter, who, under an agreement, offered to sell such Subordinated Notes
within 30 days by one of the preceding methods.

 

(c)the Issuer does not know, or have reasonable grounds to suspect, at the time
of issue, that the Subordinated Notes or interests in the relevant Subordinated
Notes were being, or would later be, acquired, directly or indirectly, by an
Offshore Associate of the Issuer (other than in the capacity of a dealer,
manager or underwriter in relation to the placement of the relevant Subordinated
Notes, or a clearing house, custodian, funds manager or responsible entity of a
registered scheme); and

 

(d)at the time of the payment of interest, the Issuer does not know, or have
reasonable grounds to suspect, that the payee is an Offshore Associate of the
Issuer (other than an Offshore Associate who receives the payment in the
capacity of a clearing house, paying agent, custodian, funds manager or
responsible entity of a registered scheme).

 

For these purposes, an "Offshore Associate" means an “associate” (within the
meaning of section 128F(9) of the Australian Tax Act) of the Issuer that is
either:

 

(e)a non-resident of Australia that, if it acquires Subordinated Notes or an
interest in Subordinated Notes, would not acquire the Subordinated Notes or an
interest in the Subordinated Notes in carrying on a business at or through a
permanent establishment of the associate in Australia; or

 

(f)a resident of Australia that, if it acquires the Subordinated Notes or an
interest in the Subordinated Notes, would acquire Subordinated Notes or an
interest in Subordinated Notes in carrying on a business in a country outside
Australia at or through a permanent establishment of the associate in that
country.

 

Under section 128F(9), "associate" is defined broadly to include (i) any
entities that "sufficiently influence", or hold the majority voting interests
in, the Issuer (i.e. controlling or parent companies of the Issuer); (ii)
entities that are “sufficiently influenced by”, or whose majority voting
interests are held by, the Issuer (or any controlling or parent companies of the
Issuer); (iii) any trusts under which the Issuer or any of these aforementioned
entities may benefit, and (iv) a person or entity who is an “associate” of
another person or company which is an “associate” of the Issuer under (i) above.

 

Holders in Specified Countries

 

Should the exemption under section 128F not apply, reliance may be placed on
certain new or amended double tax conventions (“New Treaties”) entered into by
the Australian government. These New Treaties have been signed with certain
countries including the United States of America, the United Kingdom, Norway,
Finland, the Republic of France, Japan, the Republic of South Africa, New
Zealand and Chile (“Specified Countries”). The New Treaties may apply to
interest derived by a resident of a Specified Country in relation to a
Subordinated Note issued by the Issuer.

 

The New Treaties with the United States of America, the United Kingdom, Norway,
Finland, the Republic of France, Japan, the Republic of South Africa and New
Zealand effectively prevent withholding tax applying to interest derived by:

 

(a)the government of the relevant Specified Country and certain governmental
authorities and agencies in the Specified Country; and

 



87

 

 

[imgex10i.jpg]

 

(b)certain unrelated banks, and financial institutions which substantially
derive their profits by carrying on a business of raising and providing finance,
which are resident in the Specified Country,

 

by reducing the interest withholding tax rate to zero.

 

Under the New Treaty with Chile, interest withholding tax applying to interest
derived by certain unrelated banks, and financial institutions which
substantially derive their profits by carrying on a business of raising and
providing finance is reduced to the rate of 5%.

 

Under the New Treaties, back-to-back loans and economically equivalent
arrangements will not obtain the benefit of the reduction in interest
withholding tax and the anti-avoidance provisions in the Australian Tax Act can
apply. Additionally, under the New Treaty with the United States of America,
interest determined by reference to the profits of the Issuer or one of its
associated enterprises may not obtain the benefit of the reduction in interest
withholding tax.

 

Further, under the New Treaty with Japan, interest derived by the Japan Bank for
International Cooperation or the Nippon Export and Investment Insurance will
have a nil rate of withholding tax.

 

Payment of additional amounts

 

Despite the fact that any Subordinated Notes are intended to be issued in a
manner which will satisfy the requirements of section 128F of the Income Tax
Assessment Act 1936 and payments of interest in respect of those Subordinated
Notes are not expected to be subject to interest withholding tax, if the Issuer
is at any time required to withhold interest withholding tax from payments of
interest on any of those Subordinated Notes, the amount payable by the Issuer
will pay an additional amount so that, after making the withholding or deduction
and further withholdings or deductions applicable to any additional amounts so
payable, the relevant holder is entitled to receive (at the time the payment is
due) the amount it would have received if no withholdings or deductions had been
required to be made (subject to the conditions and exceptions contained in
Condition 12.3 (“Gross-up exceptions”).

 

Quotation of Australian Business Numbers or Tax File Numbers

 

If a holder of a Subordinated Note issued by the Issuer is an Australian
resident or a non-resident that holds a Subordinated Note at or through a
permanent establishment in Australia, withholding for tax (see below for rate of
withholding tax) must be deducted, unless the holder of that Subordinated Note
supplies the Issuer of that Subordinated Note with its Australian Business
Number (if applicable) or Tax File Number or proof of an appropriate exemption
from quoting such numbers. An Australian resident that holds a Subordinated Note
may also be subject to Australian income tax in respect of interest derived from
the relevant Subordinated Notes.

 

The rate of withholding tax for failure to provide a Tax File Number or
Australian Business Number is 49% for the 2014-15, 2015-16 and 2016-17 income
years and, under current law, will be reduced to 47% following the 2016-17
income year.

 

Withholding Tax on Payments under the Subordinated Guarantee

 

The Australian Taxation Office has published a Taxation Determination stating
that payments by a Guarantor in respect of debentures (such as the Subordinated
Notes issued by the Issuer) are entitled to the benefit of the exemption
contained in section 128F of the Australian Tax Act if payments of interest in
respect of those debentures by the Issuer are exempt from interest withholding
tax.

 

As set out in more detail in the Subordinated Guarantees, if a Guarantor is at
any time prohibited by law from making payments under the Subordinated
Guarantees free of deductions or withholdings, then such additional amounts
shall be paid to the holder as may be necessary in order that the actual amount
received after all applicable deductions and withholdings shall equal the amount
that would have been received if such deductions or withholdings were not made.

 



88

 

 

[imgex10i.jpg]

 

Other Australian Taxes

 

Goods and Services Tax (“GST”)

 

Neither the issue nor the receipt of the Subordinated Notes will give rise to a
liability for GST in Australia on the basis that the supply of the Subordinated
Notes will either be a financial supply that is input taxed or in the case
Subordinated Notes issued to a non-resident offshore subscriber, GST-free.
Furthermore, neither the payment of principal or interest by the Issuer, nor the
redemption or disposal of the Subordinated Notes, should give rise to a
liability for GST in Australia.

 

Where the acquisition or transfer of the Subordinated Notes results in the
holder making an input taxed financial supply, the holder may be restricted in
claiming input tax credits for any GST they have incurred on costs related to
the acquisition or transfer of Subordinated Notes. Holders should seek their own
advice in this regard.

 

Neither the grant of the Subordinated Guarantee nor the payment of any amount
under the Subordinated Guarantee would give rise to any liability for GST in
Australia.

 

Death duties

 

No Subordinated Notes will be subject to death, estate or succession duties
imposed by Australia, or by any political subdivision or authority therein
having power to tax, if held at the time of death.

 

Stamp duty

 

No ad valorem, stamp duty, issue, registration or similar taxes are payable in
Australia on the issue of any Subordinated Notes or redemption of any
Subordinated Notes or the transfer of any Subordinated Notes provided that the
Subordinated Notes are not held on a register located in South Australia.

 



89

 



 

[imgex10i.jpg]

 

Directory

 

 

Issuer

 

Moneytech Finance Pty Ltd

(ABN 75 112 110 906)

 

Level 6

97 Pacific Highway

North Sydney NSW 2060

 

Telephone: + 61 2 8907 2500

Facsimile: + 61 2 8907 2599

Attention: Hugh Evans, Managing Director

 

Lead Manager and Initial Subscriber

 

FIIG Securities Limited

(ABN 68 085 661 632 and AFSL No. 224659)

 

Level 8

Emirates House

167 Eagle Street

Brisbane QLD 4000

 

Telephone: + 61 7 3231 6666

Facsimile: + 61 7 3231 6699

Attention: Legal and Compliance

 

Registrar, Issuing & Paying Agent and Calculation Agent

 

BTA Institutional Services Australia Limited

(ABN 48 002 916 396)

 

Level 2

35 Clarence Street

Sydney NSW 2000

 

Telephone: +61 2 9551 5000

Facsimile: +61 2 9551 5009

Attention: Global Client Services

 

Trustee

 

BNY Trust Company of Australia Limited

(ABN 49 050 294 052)

 

Level 2

35 Clarence Street

Sydney NSW 2000

 

Telephone: + 61 2 9551 5000

Facsimile: + 61 2 9551 5009

Attention: Global Client Services

 

 

 

90



 